        Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 1 of 140 PageID# 408




'   i     ^4 '



                                                                               • i     f-.*'W;.-


                                                               \^^rr




                                                                                     -."i' ' ,
                                                                                                    n.f-
                                                                                                    r                >




                                                                                                                   :-fc.'o
           yi^J-




                                                                                         ;, -t •
                                                                                                    ■t               f
                                                                                                   •i-^ i
        v;         M. -                                                        i' rs.-- ^




                                                                                                     /                s
                                                                                                         .    ■■ ■ ..-«   '




                                                                                                               I    r
                                                                                                               >"
                                                                                                             ;-v%?->
                                                                                                                    I
       Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 2 of 140 PageID# 409

                                       VIRGINIA DEPARTMENT OF CORRECTIONS
     OSC-105                                            Legal Update

     DOC #: 1080673            Offender:    Lucas, Casel Frank                                Date: 07/31/2020

     Status:   Active          Location:    Haynesvllle Correctional Center               Page: 1 of 1

     Current Class Level: 1                                                           CRD: 02/25/1999

                                                                                      Parole Rev. Date:

     Total Sentence:                   42 Years          6 Months          0 Days     Parole Violations: 0



     Projected Dates

     Discretionary Parole Eligibility:     02/04/2021
     Mandatory Parole Release:             07/06/2026
     Good Time Release:                    11/04/2026
     Adjusted Discharge:                   30 days applied to MPRD

     The projected dates are based on the assumption that the offender wilt continue to earn good time at the
     present earning level and will not have earned good time taken from the offender as a result of misbehavior.
     Loss of earned good time, a change in good time earning level, or any other event that impacts the service of
     the total sentence may cause the projected dates to change.

     Events listed below may impact the projected dates of eligibility and/or release since the last Legal Update
     dated 11/13/2009


     Date               Description

     12/03/1996 to      Detention        Arlington County Detention Center; Initlai Jail Credit 105 Days
     03/18/1997         Jail Credit:

     03/18/1997 to-     Detention        Alexandria City Jail; Initial Jail Credit 281 Days
     12/24/1997         Jail Credit:

     12/17/1998         Sentence:        Alexandria Circuit - Docket: 95-593
                                         Offense: Robbery-{NCIC-1200>
                                         Offense Date: 07/04/1995
                                         Good Time System: Earned Sentence Credit
                                         Revoked; Original Date of Judgment: 06/06/1996
                                         ConvConcurrent; Straight
                                         Imposed: 3 Years 6 Months 0 Days
                                         Comments: 95-593/CONC. W/98-463


     07/31/2020         Memo:            Available credit for period 12/3/1996 to 3/18/1997 from Arlington County
                                         Detention Center and for period 3/18/1997 to 12/24/1997 from Alexandria
                                         City Jail are applied to this record from a prior VDOC custody period, CRD
                                         11/18/1997, during which time subject was held for the same offenses
                                         calculated under this current confinement period.

     07/31/2020         Memo:            Upon an audit of the record, it was determined that case number 95-593
                                         should have been reflected as a 3yr 6mos concurrent sentence. This update
                                         corrects and reflects.




.V
  Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 3 of 140 PageID# 410
                         VIRGINIA DEPARTMENT OF CORRECTIONS

OSC-106                                       Sentence Summary

DOC #: 1080673     Offender:    Lucas, Casel Frank                     Print Date:   08/07/2020

Status:   Active    Location:   Haynesviile Correctional Center        Page:         2 Of 3

Date of Judgment     Sentence Description


12/17/1998           Alexandria Circuit - Docket:
                     Offense: Statutory Burglary{NCIC-2210}
                     Offense Date: 05/28/1994
                     Good Time System: Good Conduct Allowance
                     Revoked; Original Date of Judgment: 04/11/1995
                     Consecutive; Straight
                     Felony Term Indicator: 2
                     Imposed: 5 Years 0 Months 0 Days
                     Comments: 94-575-00


12/17/1998           Alexandria Circuit - Docket:
                     Offense: Larc-Grand<NCIC-2320}
                     Offense Date: 05/28/1994
                     Good Time System: Good Conduct Allowance
                     Revoked; Original Date of Judgment: 11/15/1994
                     ConvConcurrent; Straight
                     Felony Term Indicator: 2
                     Imposed: 5 Years 0 Months 0 Days
                     Comments: 94-576-Ol/CONC. W/94-567-00


12/17/1998           Alexandria Circuit - Docket:
                     Offense: Larc-Grand{NCIC-2320>
                     Offense Date: 05/20/1994
                      Good Time System: Good Conduct Allowance
                      Revoked; Original Date of Judgment: 11/15/1994
                      ConvConcurrent; Straight
                      Felony Term Indicator: 2
                      Imposed: 5 Years 0 Months 0 Days
                      Comments: 94-577-Ol/CONC. W/94-577-00


12/17/1998            Alexandria Circuit - Docket: 95-593
                      Offense: Robbery{NCIC-1200>
                      Offense Date: 07/04/1995
                      Good Time System: Earned Sentence Credit
                      Revoked; Original Date of Judgment: 06/06/1996
                      ConvConcurrent; Straight
                      Imposed: 3 Years 6 Months 0 Days
                      Comments: 95-593/CONC. W/98-463


12/17/1998            Alexandria Circuit - Docket:
                      Offense: Kidnap/Abduct-CNCIC-1000)
                      Offense Date: 03/19/1998
                      Good Time System: Earned Sentence Credit
                      ConvConcurrent; Straight
                      Imposed: 5 Years 0 Months 0 Days
                      Comments: 98-463-02
                      Memo: CONC. W/98-463-00,01&03.
K.     Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 4 of 140 PageID# 411
                  ■f     k




                                 VIRGINIA DEPARTMENT OF CORRECTIONS
     OSC-106                                              Sentence Summary

     DOC #:    1080673       Offender:   Lucas, Casel Frank                     Print Date:   08/07/2020

     Status:   Active        Location:   Haynesville Correctional Center        Page:         3 Of 3

     Date of Sudament         Sentence Descriotion

     12/17/1998               Alexandria Circuit - Docket:
                              Offense: Sex Asslt-Attempted Rape{NCIC-1199>
                              Offense Date: 03/19/1998
                              Good Time System: Earned Sentence Credit
                              ConvConcurrent; Straight
                              Imposed: 5 Years 0 Months 0 Days
                              Comments: 98-463-03/18.2-67.5.A
                              Memo: CONC. W/98-463-00,018i02.


     12/17/1998               Alexandria Circuit - Docket:
                              Offense: Larc-Grand-{NClC-2320>
                              Offense Date: 05/28/1994
                              Good Time System: Good Conduct Allowance
                              Revoked; Original Date of Judgment: 04/11/1995
                              ConvConcurrent; Straight
                              Felony Term Indicator: 2
                              Imposed: 5 Years 0 Months 0 Days
                               Comments: 94-575-Ol/CONC. W/94-575-00


     01/15/1999                Arlington Circuit - Docket:
                               Offense: Robbery<NCIC-1200>
                               Offense Date: 07/12/1995
                               Good Time System: Earned Sentence Credit
                               Revoked; Original Date of Judgment: 03/07/1997
                               Consecutive; Straight
                               Imposed: 2 Years 6 Months 0 Days
                               Comments: CR95-1525
                               Memo: ORDER OF 5/17/96 RECONSIDERED 3/7/97


     01/15/1999                Arlington Circuit - Docket:
                               Offense: Statutory 8urglary{NCIC-2210>
                               Offense Date: 05/27/1994
                               Good Time System: Good Conduct Allowance
                               Revoked; Original Date of Judgment: 03/13/1995
                               Consecutive; Straight
                               Felony Term Indicator: 2
                               Imposed: 5 Years 0 Months 0 Days
                               Comments: CR95-304


     01/15/1999                Arlington Circuit - Docket:
                               Offense: Larc-Grand{NCIC-2320}
                               Offense Date: 05/27/1994
                               Good Time System: Good Conduct Allowance
                               Revoked; Original Date of Judgment: 03/13/1995
                               ConvConcurrent; Straight
                               Felony Term Indicator: 2
                               Imposed: 5 Years 0 Months 0 Days
                               Comments: CR95-305 CONC W/CR95-304
      Case
P„R,isE    3:20-cv-00255-HEH-DJN
        orm.s KLW<ST,».» ".V     Document 56-2 Filed 12/07/20 Page 5 of 140 PageID# 412
                                                          COVJWTRV            0069366530
I QdOMUST\C ADOPTION                                     LJ VNT bK.NA uu
  □ V«A ^!NT6RNAHONM.TRAVE\-^                             ® OTHER ^p\c»se
  NAME OF INDIVIDUaLTO BE SEARCHED! (Notarized Signature Required In Section 1 Below)                                                                 |mi<^ir>P.NNAME
                                                                                      FIRST NAME                     MPPUBNAME

 LUCAS                                                                     CASEL
                                                                                                              enriAl SECURITY NUMBER
  RACE                   SEX      DATF. OF BIRTH

                         M        08      / 08   / 1969                 (MM/DD/YYYY)
 B
  Section I; AFFIDAVIT FOR RELEASE OF INFORMATION;
  I hereby
  of       give consent
     such search         and authori
                 to the agent        ze the Virginia
                              or individual          Slate this
                                             authorized-in Policdocument
                                                                 e to searchtothereceive
                                                                                    files ofsame.
                                                                                              the Cenlra^riminal
                                                                                                      ^          -Records
                                                                                                                       j Exchange
                                                                                                                           \|) for a criminal history record an         rep
                                                                                                                                          Signature
                                                                                                                                                              OS dcj 2.D2.0
           \1                            ^2^Coui
                                            County □ City of                             Ij,
                                                                                                      • to wit: Subscribed and sworn to before me on:
                                                                                                                                                                       (mm/6o/yvvy)

                                                                                               hili^ion expires                         My registration M is;
         iigtT^rc of Noiary Public'^^w.aae,^                   ^
     Section 1: SIGNATURE OF PERSON MAKING RE^^S                                                      otarlzed Signature Required]

     As provided in Section 19.2-389
     individual to obtain their record

                                                                                                                                                                          .eat


  Slate of  '\|t \QL/Y\>A..t D-^ounty □ City of                                                       ; to wit: Subscribed and sworn to before me on
                                                                                                                                                                       (MM/Otl/VVYV)
                                                                                         commission expires       : ^'.3 1               My registration W is: 1
       Signature of Notaryi'ubliq               \
     NAME AND MAILING ADDRESS OF AGENCY, INDIVIDUAL OR AUTHORIZED AGENT MAKING REQUEST; (If Agency or Agent Is Receiving the Results,
     their Notarized Signature Is Required In Section 2)                                                                                                  . .- - - -
   Mail Results To:
                 NAME
                                                                                                                    Please provide your coniaci'mformaiion in case there is a discrepanc)
                 HAYNESVILLE CORRECTIONAL                                                                           with your form.          ■       '
                 ATTENTION     ,,    , .^r>
                  CASEL LUCAS                  M? 76        r6                                                                              i
                                                                                                                     Phone:
                 ADDRESS
                                                                                                                                          7
                  PO BOX 129
                 CITY                                              STATE       ZIP CODE
                                                                                                                                                      •WiK^
                  HAYNESVILLE                                                                                        Email:
                                                                   VA         22472
     ffEES FOR SERVICE:                                                                                                                                \HM*

     □ SIJ.OO CRIMINAL HISTORY SEARCH                                                              • FEES For Volunteers with Non-Proflt Orgihizaiions.VV^- * ^                  ^
  ,.^?^™.^9?!^®P^ATra^RUt^AL HISTORY & SEX OFFENDER                                                □ 18.00 CRIMINAL HISTORY SEARCH
                                                                                                   □ % 16.00 COMBINATION CRIMINAL HIST0RY^^SBX■0FF1^NDER SEARCH
     incluilc ora.nizatioB-f i ane. ^^1^^^ lh^*t'at*cxeZi'"idaMifl^^^^^^      orgamzstion will, a u, exempt number. Attach documcntalion to form which tupponi volunteer sMIiis and
     """O" OP FAVMEWr.                                  CH„,„ «                                   M... THI, F..n. T.,
     51 Business or Certifiid check or Money order (payable to Virginia Slate Police)
     CHARGE CARD: □ MasterCard BS« OR                          □ Visa WfiSS                                                         Virginia Slate Police
     Account Number:  .       .    .                             Expiration-         /                                   Central Criminal Records Exchange - NCJ
                                                                                                  —                                     P. 0. Box 85076
  Signature orCardholdsn
                                                                                                                              RlchmonJ, Vlr


                           ,sl
                                  ■—                   FOR STATE POLICE USE ONLY - DO NOT WRITE BELOW THIS LINE
  u"ws7.nSn°sareSiSed°mis'?e^^^^^^^                                                            master name index maintained in the Central Criminal Records Exchange oiriy,
  □ No Virginia Conviction Data - Does Not Preclude the Existence of an Arrest Record
  □ No Virginia Criminal Record - Name Search Only □ No Virginia Criminal Record - Fingetprini Search                                           Purpose code;            □c
  □ No Virgmia Sex Offender Registration Record                       (^Virginia Criminal Record Attached                                                               □n
                                                                                                                                                                        □o
     D... .saoao                                 s^ccFF, lanK
  Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 6 of 140 PageID# 413
                                           BURGLARY
ALEXANDRIA CIRCUIT                         ALEXANDRIA                 05/20/1994
                                           duihn
   7
                                 ==> FELOm
CCN;NOT RECORDED                           BURGLARY
DCN:F561308                                1153/0610      1296/1527

^ssssssssasBBCS8at38scaasn8as em a


SO ALEXANDRIA VA        09/07/1994 FINGERPRINTED
ORI:VA0990100                              OCA:94010004
                                           CHARGED WITH
                                #001 FELONY
                                           STATUTORY    BURGLARY
                                           ALEXANDRIA                 05/13/1994
ALEXANDRIA CIRCUIT      04/11/1995 GUILTY
ORI!VA099C15J                    ■==>      FELONY
CCN:NOT RECORDED                           STATUTORY    BURGLARY
DCN:F656154                                1183/1833      1296/1325

SO ALEXANDRIA VA        09/07/1994         FINGERPRINTED
ORI:VA0990100                              OCA:94010004
                                           CHARGED WITH
                                #002       FELONY
                                           LARCENY
                                           ALEXANDRIA                 05/13/1994
ALEXANDRIA CIRCUIT      04/11/1995 GUILTY
ORI:VA099015J                    aac5>     FELONY
CCN;NOT RECORDED                           LARCENY
DCN:F656155                                1183/1834      1296/1350

SO ALEXANDRIA VA        09/07/1994 FINGERPRINTED
ORI:VA0990100
                                           OCA:94010004
                                           CHARGED WITH
                                #003       FELONY
                                           STATUTORY   BURGLARY
                                           ALEXANDRIA                 0 5/13/1994
ALEXANDRIA CIRCUIT      04/11/1995 GUILTY
ORI *.7^0990150                  ==> FELONY
CCN:NOT RECORDED                     STATUTORY BURGLARY
DCN:F656156                                1183/1837      1296/1470

SO ALEXANDRIA VA         09/07/1994 FINGERPRINTED
ORI:VA0990100                              OCA:94010004
                                           CHARGED WITH
                                 #004      FELONY
                                            LARCENY
                                            ALEXANDRIA                 05/13/1994
 ALEXANDRIA CIRCUIT      04/11/1995 GUILTY
                                     ==>    FELONY
 ORI:VA099015J
                                            LARCENY
 CCN:NOT RECORDED
 DCN;F656157                                1183/1832      1296/1469

 SO ALEXANDRIA VA         09/07/1994 FINGERPRINTED
 ORI:VA0990100                              OCA:94010004
                                            CHARGED WITH
                                 #005       FELONY

                                            ALEXANDRIA                 05/20/1994
 ALEXANDRIA CIRCUIT       04/11/1995 GUILTY
                                     ==>    FELONY
 ORI:VA099015J
 CCN:NOT RECORDED                           LARCENY

  DCN:F656158                               1183/1831      1296/inr
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 7 of 140 PageID# 414

                                        CHARGED WITH
                                 #002 FELONY 19.2-306
                                        REVOCATION OF SUSPENDED SENTENCE AND PROBATION
                                        ALEXANDRIA                03/24/1998
ALEXANDRIA CIRCUIT        12/17/1998 GUILTY
ORI:VA099015J                     ==>   FELONY
CCN:NOT RECORDED                        PROBATION    VIOLATION
DCN:P000340                             2027/1261      2191/0445



PD ALEXANDRIA VA          08/05/1998 FINGERPRINTED         PHOTO;Y
ORI:VA0990000                           OCA:98004595
                                        CHARGED WITH
                                 #001 FELONY 18.2-58
                                        ROBBERY
                                     ALEXANDRIA                    03/19/1998
ALEXANDRIA CIRCUIT        12/17/1998 GUILTY
ORI:VA099015J                    ==> FELONY
CCN': NOT RECORDED                   ROBBERY
DCN:P000796                          2062/0727         2191/0449

PD ALEXANDRIA VA          08/05/1998 FINGERPRINTED         PHOTO:Y
ORI:VA0990000                        OCA:98004595
                                        CHARGED WITH
                                 #002 FELONY 18.2-48
                                        ABDUCTION -EXTORT MONEY OR IMMORAL PURPOSE
                                     ALEXANDRIA                    03/19/1998
ALEXANDRIA CIRCUIT        12/17/1998 GUILTY
ORI:VA099015J                    ==> FELONY
CCN:NOT RECORDED                     ABDUCTION
DCN:P000797                             2062/0727      2197/0424

PD ALEXANDRIA VA          08/05/1998 FINGERPRINTED         PHOTO:Y
ORI:VA0990000                        OCA:98004595
                                        CHARGED WITH
                                 #003 FELONY 18.2-61
                                        RAPE
                                        ALEXANDRIA                 03/19/1998
ALEXANDRIA CIRCUIT        12/n/1998 GUILTY
ORI:VA099015J                      —> FELONY
CCN:NOT RECORDED                        ATTEMPTED RAPE
DCN:P000798                             2062/0727      2197/0426


*******************************************************************************
                                                                                                     *
*


*                                CORRECTIONAL HISTORY                                                *
                                                                                                     ★
*


*******************************************************************************


FINGERPRINTED             DATE          STATUS
==========o!a==ts=:==i=   ==«3=:sst=c=!=»= ================;=a=i=i=== ot==!======'=a=>«»«===a=»====='==

PEN FARM C-OOCHLAND       02/25/1999 RECEIVED
ORI:VA037015C                    ==> FELONY
INM:266<97
EVN:I266497
FCN:SP850000183752        02/25/1999 FELONY 4CTS STATUTORY BURGLARY,2CTS
                                            ROBBERY,BURGLARY
                                     2424/0287 SENT:   42 YRS   6 MOS
CSI :000C'145648          02/25/1999 NEW PRISNER RCVD         POW RCPiCLSS CTR
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 8 of 140 PageID# 415




                                                                   'J- ' . *   - "■ '
    Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 9 of 140 PageID# 416

                   VIRGINIA DEPARTMENT OF CORRECTIONS                                        866.1 A-6
                                                                                             DOC Location; HOC Haynesville Correctional
                                                                                             Center
                   Offender Grievance Response - Level i
                                                                                             Report generated by Brown, R T
                                                                                             Report run on 07/08/2020 at 03:49 PM
                                                            S"

   OffenderName|^|;~(J^-|\/^D| IdoC#                                        Location                                   Grievance Number
    Lucas, Casel F                                       1080673.           Current Haynesville Correctional           HCC-20-REG-00046
                                                                                                            Center
                            AUG 1 7 ?n?ll
    Housing                                                                 Filed        Haynesville Correctional
                                                                                                           Center
    HU2-A-38-B     OFFICE OF HEALTH SmVICDr
   LEVEL I:       WARDEN/SUPERINTENDENT'S RESPONSE                          (To be completed and mailed within 30 calendar days)
    in your grievance, you state that you wanted to go to Medical for a breathing treatment and C/0 Barnes violated HIPPA rules when he
    did not allow you to see the Nurses.

    As a result of the grievance, you would like appropriate action taken against C/O Bames.

    The results of the informal process reveal Lt. R. Radabaugh responded to Informal Complaint #HCC-20-INF-00585 on May 1, 2020.
    stating "Medical had other offenders from another building at that time.'

    An investigation into your complaint indicates after Lt. R. Radabaugh interviewed C/O Barnes, it was revealed that there were other
    offenders from different housing units in Medical for triage. Due to the pandemic. C/O Barnes could not have offenders from different
    housing units in Medical.

    Your grievance is govem by policy restricted to offender access.

    After thoroughly reviewing the information presented to staff in response to your complaint and the policy governing the issue, I find
    your grievance to be UNFOUNDED as the statements contained within are unsubstantiated.



    If you are dissatisfied with the Level I response, you may appeal within 5 calendar days to;
    Regional Admin. 14545 Old Belfield Road, Capron, VA 23829                                                          JIJL 2 0 2020
                                                                                                                  0rn{3udr.mn i inIf
                                                                                                                     fcastCrn Roqioii
   <_                               .        ,                                      JL
    Warden/supenmendjh. TIAlCkS. hlCiANilSl                                                    Date

    I wish to appeal the Level I response because




                                                                                              m
                                                                                                             hi\ no&ki.^ nf)g            w
   Offender Signature                                                                           Date




                                                                                                                              Rev. 05/31/2007
                                                                    <Sca^-)                                                          ,
^Am (V €sex^<s?.sI3fe'S^de().                                                                                                      U^~1
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 10 of 140 PageID# 417




           CSj? r \ r\ >   \




c:^
   XV^riSsVxtjK                        C^.^
"SiwMW>              ^T^^srfe 6ji>^viiss2w^




                                                                          cv




                       ^




                                                         7V|d\\v^^>
                                                                               v>^.




                                                                    W141^
 "o^diL^                        p^Tv.xv=fi»54rn3C^M
         Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 11 of 140 PageID# 418

               ■   Virginia                                                                     Rftgtilftr^Grievance S66jijt-n
      DEPARTMENT OF CORRECTIONS
                                        ■SawnBEOPMBK*




                                        REGULAR GRIEVANCE
                                                                                                LogNiimbien



    C^V/V U\rcft                                                iPMls               2.          1           2' ^-3^' ^
                                                                                                            Ceil/Bed Number
Name, First                                                     Number     : ;     Bui ding

                                                                13 M
/idiiSs Involved in Incident                                    Date/
                                                                   c/ timeof
                                                                      Tim    Bicideot


AT IS YOTJR COMPLAINT? (Provide infonnatioa from the informal process: ■ Att i(ch Informal               Cdmpiaint response or :j
r documcntatioa of infdmial process.)         TiSitMcvift'                                  I
                                                                                                          L


-^^0^                     Voy-^v^ Uv>r\o                4tiv£XA^                   ^Vo ls\U(^St
     i-s-is"                                                                                                   a-




  2glW'?3
 \WWc^\^\v<l^'k<Slv'x?^ lAA Wy tvVft.V^                                                 Y                                        i l-

 -\W. vsn^rTratAn^'^^^. WAa                                    'X-
  action do you wont takra?



              Cahl'SA ^xir^u^ bQscc\>?^- yy\.^^^~f^s.(ijo
        . ^^0 "^>eK\9'         .Ad
                                                                                                                     ■lUL 2 0 a

cvaiit's Signature;                                                              Date:          1
rden/Supcrintendeot's Otlice:.
c Received:                                             .^y'lg^VANCE OFFlCh
                                                             1 of 2                                            I^vision Dale: 4/28/J7
           Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 12 of 140 PageID# 419
                                     Virginia
                           Depariment of Correct                                                                                 Regular Grievance slss n 4-17



        oocunence or discovery ofincident Onlfoncis^^^                                                                           "*^ «I!fSfe® tS» te OS
        gi^pygiTO fpqn,jjfrferably in ink .RegiSr grievanci areLhmSpTfj                                                                  *^1® spac® provided on tlie
        .■nceiRrfencd wjUdn-Zytoilite             nSceived d«e If                                            ■nminao^ nail <o llio facUiiy Grievance Office and a
        mTAia;: Grievances should be nLn It ^.!      r ^rirmed for ZZl.. v^.„„r.v
                                            for lo^^ess
                           f^--Gnevable..                                                     • .: .        ■—                   5i^uu\s,j,
                                 hZZr- "4 •               Lf ™ JnaWBal.Iiieannr^                                                       ts Urtdcf tiieprovisions in
           p-|    - I ■ '^^■"^^vS^V^gp.ntialcrf-
                                    • - ■-.• I •                      • •—•.x-:r-***«>>'*'• w VpVltWJUOnS


                       I Limited. Yon have been limi^ by the Warden/Superintendftnf
                       I                      '   —       '   3   .       — —«wv             YKJU UCli




                      j More than one isstie -resabiti|t ydth oniy one issue
          □


        n
         □'           I Inquiiy on behalf of other offkU^
        _□            .g^^^ES^-^faMonsI Orievano.                                                                „, -
         □
                  I                                                                                          IM acoobdance wnHOPRp;;;;:;;r
        "U        I Photocopy/Carbon Copy. You'                       •      -        "—
       a
      u               Infomial Procedure. You have 20t used the informal process to n^oive y^n,.
      _□          Itoquest for seivic^
                  Lisufficfent fiifocmaticn (Not to
       o          within 5 d^ before the grievi


  Institutional Omb'udsman/rjWeyance rnnrHieLpr.                                             ^
  Xf vou                           ttin (h i iiiuu- I. ■_                                                                Date:
                 ^.v» atuaKB (Wttoin 5 worIrin,r^s Ofre^                            « --e- ^.......uaman .s
                 TheIi^ecisiouij.Oemi?imii^^^                                                                               ' •..• ' T                      —


 Regional Qtnbudsman--
WfTirnBawaL ng npni'i^r^                      TnWcts
  ere will be no further action on this iwue nor
                                                      5
Offender Signanue;
Staff Witness:



                                                                                                                                       Revision Datf.- 4nsi/i t
    Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 13 of 140 PageID# 420


                   VIRGINIA DEPARTMENT OF CORRECTIONS                                        866.1 TBD
                                                                                             DOC Location: HOC Haynesvllle Correctional
                                                                                             Center
                   Grievance Continuance Receipt
                                                                                             Report generated by Brown, R T
                                                                                             Report run on 06/05/2020 at 09:24 AM


                                                                                     ..grievance Number: HCC-20-REG-00046
                                                 p GClll'¥1                           ,,]Next Action Date; 07/05/2020 12:00 AM

                                                            JIJL 1 7 2020            " I
Continuance                                      1 OnihiKhmaii liiiii J
                                                 j      i-:: '■ ?   >-• r*   r- i       j
    Level         Due Date                       L,^„ReaiSC!0UL:.-;                   -j                          By
: "         ' 1
      1      : 07/05/2020    Awaiting information                                             Brown, Rose T

;     2       •

      3




          On this date:   05/08/2020         I have received a statement from:



      Lucas, Casel F                                 1080673                    Haynesvllle Correctional Center

                  (Offender Name and DOCU)                                      HU2-A-38-B

                                                                                       (Filed Location and Housing)

          Setting out the following complaint;
      i He states that C/0 Barnes violated HIPPA laws when he denied him the tight to a breathing treatment.




                                                                                                                  . {ft
                             (Signahy^
                                                                                                -rd   (Title)




                                                                                                      '.n

                                             - ■                                                                                      TfU'
                                                          ^          Page 1 of 1                                          . Rev. 03/30/200Sr
 Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 14 of 140 PageID# 421

                           VIRGINIA
    ..y      Department OF CoRREi

                                              Informal Complaint
IJSSTRUCTIONS.FOR FILING; Briefly write your issue in the space provided on.the Informal Complaint form,
preferably in ink. Only one issue per Informal Complaint. Place your complaint in the designated area at your
facility. A receipt is issued within 2 working days from the date received if tlic informal complaint is not returned
during intake. If no response is received within 15 calendar days, you may proceed in filing a regular grievance.
You,may utilize your receipt as evidence of your attempt to resolve your complaint.
An Informal Complaint is not required for an alleged incident of sexual abuse.
 CoQeir. Iwrfib                             )CMo75
XffciulcrName               lo' \           OnbndcrNumber                               fusing Assij
                                                                                                                 JUL 1 7 2020
ludividiml^uivolved m Incident -       \                                     JV t-i]
                                                                                         Ie/Ti,neofInci|entOmbudsman Unit
D Unit Manager/Supervisor                   Q Food Service                 2^         y Q Institutionam^JgrentrM^a^pS-'^'^
O Personal Property                         n Commissai                                 [~| Mailroom
n Medical Administrator                     □ Otlier (PI
•^^iefly explain the nature of your complaint (be specific): J\                                                              iO)n*2>




 0.ffender Signature                       1Pia;>                                Date

                                      Offenders - Do Not Write Below This.Line

 Date Received;               Q ^"^OQiC)                                              Tr acking #          -^0              d! /
 Response Due:
 Action Taken/Response: .
                            Q- ^ ' ^OH^T)                   Assigned to: A- (d/)i3L0(^jT)
                                                                                   Jt
       }WliH> \hld. £^m (iA. S^fjhual JMUj/va^hn
                        nJL t/0<JLSt^,                       JLrs Ou^

                        S LK\ho
                            ho nnifticeo
                                                       jQfM,/Le^
                              ^ ■(L b~iu</v4iJb dA VSI
                              l^etnoJU^rs VAje.9<i^iL i/v                    & /nrtA.
                                                                                         W^Q m                          JKI^/iiia(L,
                           n/j>u^                           (&
                                                                  I Name aiid Title

                                           COMFLMNT
                                                                  CSi.-pK)(JidiMJL^
 I wish to voluntarily withdraw this Informal Complaint. I understand that by withdrawl                      bfrnaPCdm^lai!
 I will not receive a response nor will .1 be able to file any other Informal Complaint or ^        Ivance on this issue.
                                                                                                        JUL
 Offender Signature:                                                             Date:
                                                                                                    Ombudsman unit.
 Staff Witness Signature:                                                        Date:               PactfArn Rof>:..,.i

                                                                                                            'm>isi0n Date: 4/28/17
                                             o^v^em)n.7 4k<^ X Ooai .
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 15 of 140 PageID# 422




                                                                 I   f c   >'   I   r   ;i. J ^
  Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 16 of 140 PageID# 423

                            Virginia                                                                                   '^_i* -
                                                                JllvJ 2 i! 2021              Informal Complaint 866_F3_4'-i^
              department of Corrections

                                                 InfoTifiaaE^^MpSfffitCE
 INSTRUCTIONS FOR FILING; Briefly write your issue in the space provided on the Informal Complaint form,
 preferably in ink. Only one issue per Informal.Complaint, Place your complaint in the designated area at your
 facility. A receipt is issued within 2 working days from the date received if the informal cd^
 during intake. If no response is received within i5 calendar days, you may proceed in fil|
 You may utilize your receipt as evidence of your attempt to resolve your complaint.                   f
 An Informal Complaint is not required for an alleged Incident ofsexual abuse.                                   JuL I 7 20?fl
 C.PbeJ V. Ul.Cft'b                                                                                          Ombudsman Unit
^^ffendcrName                                 Offender Number                            Housing Assi^tnenC££i^Jl,f|
 Individuals Involved in Incident                                             V          Date/ Time oflncident


  □ Unit Manager/Supervisor                    r~l Food Service                           r~l Institutional Program Manager
  Q Personal Property                          r~1 Commissary                             n Mailroom
  n Medical Administrator                      I I Other (Please Specify);
  Briefly explain the nature of your complaint (be speclfic)!DX^'^A'£>njlfti                          AW-*
                              \4bbvVi          vl^ \WWift\                        Ub'.                               ^



                                    j UrJCi^ato-3w.f pO'yM.y 4Wsi^ itjSvVsitvvCviN >               A.\\

  Offender Signature C                         XCtiftw-^                            Date

                                          Offenders - Do Not Write Below TWs Line

  Da\eReceived:              6^                                                          TracWag (f HCC -SLO^JTAI P-^ '' '
  Response Due: _ /?- Q-^c&O                                      Assigned to:,


                       hi/oi                                up fXirb Or
          ik A iA/xb 0UH4UAJU                              -Uo-
                                                            WQ -tO;


                                                            X .




  Respondent Signature
                                                           ^liSLTPhAuM
                                                                Printed Name and Title
                                                                                                           '6>-c^9-aO
                                                                                                              Date

  WITHDRAWAL OF INFORMAL COMPLAINT:
  I wish to voluntarily withdraw this Informal Complaint. I understand that by with^^lng this Informal Con
  I will not receive a response nor will I be able to file any other Informal Complaina|^rig(jjice %\ ^Qssu^
  Offender Signature:                                                               Date: 1
  Staff Witness Signature:                                         ^                Date: . i      Eastern_5£2!.22»
                                                                                                  ^        ^ Revision Dale: 4/28/17 -
     Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 17 of 140 PageID# 424
                                         \'/ROR^'(.a
                        DRl'AR'lvnNTOf-C                                                                                   Offender Reoucst h«i       -s.i
                                                                                                                  « '=•!

      DlflECTrON'S
      L Fill ill your iN'Unif!.- Niihibdr. FuH'                                                                 -.. .mMM                         .. .
                                                                                           4. Requesis may be returned unanstvcretl if addressed to
      2. Please Print your request; tfFT?p'
      3. Drop in the iippropriate Mail Boi*                                                   the wrong dcpanmont or if cluplieuteTlSiu^ts arc
                                                                                             sent.                -                    '
           IfoMlAST^^                                                             first-                         number             ""BLDG/CELfT"

   f ■      WORK ASSIGNMENT                                                                          V i ioedji3
                                                                        ASSIGNED COUNSELOR                                 TODAY'S DATE

                                                                 . i 171ft
    ™'S "ttmcM®"-
    TOi I 1        iV'r*»ntf#Ta^
                                              DMSacald.
                                              I ~i Hif. ■«
                                                                                  Q         P">n»rt>- □ Uw Library                  QSKuri,,-

                                                                                                                                     QhiLSsSsKtsSi!




              \      O DO NOT
                                      T ATTACgl^J^LTrONAL PAGES; DO NOT Vt^ BELOW THK 7 rwi?
                                                                             .'RESPONSE-
  Requcstsent to correct department^; Yes □ Not.Roufed'to:
                                                                                                                            Date:




                    ill"' fei          F B V i'- . ! ■ . ;s

                                                                                              ! M f-

                         Ombiicbmsn(;n:t                                      u, U JUL " 2 21)20
                           ♦    •»-     r i   , •'■ ■ ■ . J   .. I I          S                            i
                                                                                                                  RIEVANCF O^-
                                                                                   Cv bi-'dsman Unit
Offender seen Q Vc$yQLjNo                                                                     ^.aqton



      Official RtAiiot^ iin2
                               ajMjQ^
                                                                                             Dute oFResponse

                                                                                                                                         '!<f:7n6!2
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 18 of 140 PageID# 425


                        BOAJRD OF VETERANS'APPEALS
        wm
                              Dkpartmen'i' oi- Veterans Akeairs

                                   Washington, DC 20038




   Date: June 14,2018                                                  SS 228 29 8166

   CASEL F. LUCAS

   Dear Appellant:

         The Board of Veterans' Appeals (Board) has made a decision in your appeal,
   and a copy is enclosed.

    Ifyour decision
                        What happens next
    contains a

    Grant              The Department of Veterans Affairs(VA)will be contacting
                       you regarding the next steps, which may include issuing
                       payment. Please refer to VA Form 4597, which is attached to
                       this decision, for additional options.

    Remand             Additional development is needed. VA will be contacting you
                       regarding the next steps.

    Denial or          Please refer to VA Form 4597, which is attached to this
    Dismiss^           decision, for your options.

         If you have any questions, please contact your representative, if you have
   one, or check the status of your appeal at http://www.vets.gov.

                                                 Sincerely yours,

                                                                    —       RECESVS:
                                                                       5! in ? '/ 1
                                            Kimberly Osbome
                                            Deputy Vice Chairman By:.
  Enclosures(1)                                                  . 'GRIEVAWCB OFFICE
  CC: Virginia Department of Veterans Services


                mi 7 2020 '          "   JUL -


                          i
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 19 of 140 PageID# 426


                        BOARD OF VETERANS'APPEALS                          " V:


                           Department of Veterans Affairs f ;
                                                                         JUi j 7             i:y i

                                                                  I O^ihudcir^s^ Unit I

   IN THE APPEAL OF                                                     SS 228 29 8166
        CASEL F.LUCAS                                              Docket No. 13-22 962
   REPRESENTED BY
          Virginia Department of Veterans Services

                                                                    jiilj C E      "^


                                 DATE:        June 14,2018
                                                                    H JOL-2 2020 ^
                                                                    I Ornbudsman Unit
                                                                   j    nastern Region
                                          ORDER


    Service connection for post-traumatic arthritis, left elbow,to include as due to Gulf
    War environmental exposures,is denied.

    Service connection for right elbow strain, to include as due to Gulf War
    environmental exposures,is denied.

^ Service connection for flexion contracture, distal interphalangeal(DIP)joint, right
^ fiftMnger,is^anted.
    Service.connection for flexion contracture, DIP joint, left fifth Jtoger.isgremtfid.

    Service connection for right ankle strain, to include as due to Gulf War
    environmental exposures, is denied.
                                                                                        D                   u.
                                                                                                            u.
                                                                                        LU          Cvl
                                                                                                            0
    Service connection for left ankle strain, to include as due to Gulf War                         csi
                                                                                        >                   01
    environmental exposures, is denied.                                                             CO      0
                                                                                        UJ
    Service connection for chronic fatigue syndrome(CPS), to include as due to gCi^ ^                       1CE
    War environmental exposures,is denied.                                              LU                   O

                                                                                                            >>
                                                                                                            m
    Service connection for recurrent upper respiratory infections is granted.

    Service connection for a sleep disorder, to include as due to Gulf War
    environmental exposures,is denied.
                                                                                    RECEIVED
                                                                                                    ? ?/.        1
                                                                                        sf'af > «               J


    SegviceiGonneetion^orgastroesophageal reflux disease'fGERl^^ls'm^nted'.
                                                                                   grievance offic?
 Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 20 of 140 PageID# 427


                                          ; .-^j       f-'t




                                                   Ji!L 1 / 2020                     SS 228 29 8166
    IN THE APPEAL OF
                                                                                Docket No. 13-22962
          CASEL F.LUCAS



    Service connection for genitourinary problems, to include as due to Gulf War
    environmental exposures, is denied.

    Service connection for impotency,to include as due to Gulf War environmental
    exposures,is denied.
    Service connection for amyotrophic lateral sclerosis(ALS),to include as due to
    Gulf War environmental exposures,is denied.

~^j|^ervice connection for headaches is granted.
     The appeal for an effective date earlier than August 25,2010 for the grant of
     service connection for PTSD is dismissed.
                                                                   rpr^riP>



                                         REMANDED
                                                                       Ombudsman Umt I ^                      ^
                                                                   !       Fssstern       ?          *</      ")
     Entitlement to service connection for pateUofemorallsjmdfomeriignt-kneg;to r)
     include as dtie to Gulf War environmental exposures,is remanded.             ^
     Entitlement to an initial rating in excess of 10 percent for posttraumatic stress
     disorder(PTSD)is remanded.
                                                                                              RECESV

                                     FINDINGS OF FACT
                                                                                         By:.
                                                                                             GRIEVA-k JE O.
      1. The Veteran had active service in the Southwest Asia Theater of Operations
      during the Persian Gulf War.

      2. The Veteran's left elbow pain has been linked to a diagnosis of post-traumatic
      arthritis, left elbow, and the preponderance of the evidence is against fmding that
      his post-traumatic arthritis, left elbow, was manifested in service, wiUiin one year
      of his separation from service, or is due to a disease or injury in service, to include
      a specific in-service event, injury, or disease.         RECEIVED
                                                                               MAY 2 6
                                                                     By:
                                                                              GRIEVANCE OFFICE
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 21 of 140 PageID# 428




   IN THE APPEAL OF                                                                   8166
         ci^^I^CAS                   Ni                             Docket No. 13-22 962

   3. The Veteran's right elbow pain has been linked to a diagnosis of right elbow
   strain, and the preponderance of the evidence is against finding that his nght elbow
   strain is due to a disease or injury in service, to include a specific in-service event,
   injury, or disease.

   4. The Veteran's flexion contracture, DIP joint, right fifth finger, has been related
   to service.

   5. The Veteran's flexion contracture, DIP joint, left fifth finger, has been related to
   service.


   6. The Veteran's right ankle pain has been linked to a diagnosis of right ankle
   strain, and the preponderance of the evidence is against finding that his right ankle
   strain is due to a disease or injury in service, to include a specific in-service event,
   injury, or disease

   7. The Veteran's left ankle pain has been linked to a diagnosis of right ankle str^,
   and the preponderance of the evidence is against finding that his right ankle str^n
   is due to a disease or injury in service, to include a specific in-service event, injury,
   or disease


   8. The Veteran has not manifested a diagnosis of CPS during the pendency of His
   appeal; nor has he been diagnosed with a medically unexplained chronic multi
   symptom illness.

  _9. The preponderance of the evidence of record establishes recurrent upper
   respiratory infections as a diagnosable but medically unexplained chronic multi
   symptom illness.

   10. The preponderance of the evidence is against fmding that the Veteran has a
   sleep disorder due to a disease or injury in service, to include specific in-service
   event, injuiy, or disease.

   J^The Veteran's GERD began during active service.                    cPp\\/£^
                 (r'




                       Ombu"'..r-an Unit|       ri GRIEVAX';;'^":
                            . irioglon
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 22 of 140 PageID# 429




                                              JIJL 1 ?
   IN THE APPEAL OF                     ^           ^    : vt 1            SS228298166
         CASELF.LUCAS                   5                ^    i Docket No. 13-22 962


   been diagnosed with CPS or with any medically unexplained chronic multi-
   symptom illness. The existence of a current disability is the cornerstone of a claim
   for VA disability compensation. See Brammer v. Derwinski, supra. As such,
   without a current diagnosis, the Veteran lacks the evidence necessary to
   substantiate his claim for service connection. The Board acknowledges that the
   Veteran does appear to have experienced fatigue, particularly as a result of his
   difficulties sleeping, but that fact alone does not necessitate the diagnosis of CPS
   which requires a specific set of symptomatology beyond just fatigue.
   5. Entitlement to service connection for recurrent upper respiratory
   infections.

   The Veteran contends he has respiratory problems due to various exposures in Iraq
   during the Gulf War,including chemicals and toxins, and exposure to WMDs after
   the demolition of an arms facility. He also contends he has had recurrent upper
   respiratory infections, to include pneumonia, and bronchitis, requiring treatment,
   since his service in Desert Storm.

   Service treatment records show that in April 1988, the Veteran was treated for
   asthmatic bronchitis, and in May 1988 he was hospitalized for acute respi^ory                    UJ
   disease.                                                                  ~ D                    ly
                                                                                       LU      C3
                                                                                               g    o
    On a VA examination in March 2011, the Veteran reported his respiratory           ^        OJ   UJ

   condition had an onset in the 1990s, and that he had recurrent upper respiratory [7] ^ ^
   infections requiring treatment since Desert Storm. The diagnosis was recurrent -
   upper respiratory infections, which the examiner indicated was, by VBA definition
   category #(2), a diagnosable but medically unexplained chronic multi symptom py                  P
    illness of unknown etiology. The examiner opined it was at least as likely as notM"             ^
    the Veteran's recurrent upper respiratory infections were related to a specific
    exposure event he experienced during his service in Southwest Asia. The
    examiner noted that signs and symptoms that may be manifestations of both
    undiagnosed illnesses or diagnosed medically unexplained chronic multi-symptom
    illnesses include signs or symptoms involving the upper respiratory system.

    As noted above, signs and symptoms which may be manifestations of medically _ _
    unexplained                             illnesses include respiratory syP®3fe!V£L>"

            i- ■iUL-2 2020 K^
            1                                  10                    o •
                  ■""sbudsman Unit |                                       GRIEVAl^'OFFici;:
                   '•'lern Region
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 23 of 140 PageID# 430


                                              (: ::   1.1
                                                            \\ \:
                                                            •- '•




    IN THE APPEAL OF                  ^           I' 1 ? 20''0 ^
         CASELF.LUCAS                 T                             o   Docket No. 13-22 962
                                          c.. .



    Service connection for genitourinary problems, to include as due to Gulf War .
    environmental exposures, is denied.

    Service connection for impotency, to include as due to Gulf War environmental
    exposures, is denied.

    Service connection for amyotrophic lateral sclerosis(ALS),to include as due to
    Gulf War environmental exppsures,is denied.

\   Service connection for headaches is granted.

    The appeal for an effective date earlier than August 25,2010 for the grant of
    service connection for PTSD is dismissed.


                                          REMANDED


     Entidement to service connection for patellofemoral syndrome,right knee, to
     include as due to Gulf War environmental exposures,is remanded.
     Entidement to an initial rating in excess of 10 percent for posttraumatic stress
     disorder(PTSD)is remanded.


                                    FINDINGS OF FACT


     1. The Veteran had active service in the Southwest Asia Theater of Operations
     during the Persian Gulf War.

     2. The Veteran's left elbow pain has been linked to a diagnosis of post-tra^umatic
     arthritis, left elbow, and the preponderance of the evidence is against finding that
     his post-traumatic arthritis, left elbow, was manifested in service, within one year
     of his separation from service, or is due to a disease or injury in service, to include
     a specific in-service^v-en^injui5(,jor.4i?^se.                           „„.^CE1V£D

                        S" JUL-2 2020 if!
                            Oii'hudsrfian Unit jz
                            _£astern Region           I                         "•
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 24 of 140 PageID# 431



                                                             Offender Management and Programs

                                                                    Operating Procedure 801.3
                                                              Managing Offenders with Disabilities
                                                                                Authority:
                                                                    Directive 801, Facility Administration
                                                                      Effective Date: August 1,2019

                                                                                  Amended:

                                                                                 Supersedes:
                                                                    Operating Procedure 801.3, July 1,2016
              Virginia                                                Access: 13 Public □ Restricted
                                                                           13 Incarcerated Offender

       Department                                            ACA/PREA Standards:
                                                             5-ACI-2C-02, 5-ACI-2C-11, 5-ACI-2C-12,
                                                             5-ACI-2C-13, 5.ACI-3D-04, 5-ACI-5E-02,
                                                             5-ACI-5E-03, 5-AC1-6C-06, 5-ACI-7A-01,
                         of                                   5-ACI-7B-10, 5-ACI-7D-13; 4-4133,4-4142,
                                                              4-4143,4-4144,4-4277,4-4399,4-4429,4-4429-1,
                                                              4^448,4-4475, 4-4497; 4-ACRS-5A-19,
          Corrections                                         4-ACRS-6A-01-1,4-ACRS-6A-04,
                                                              4-ACRS-6A-04-1,4-ACRS-6A-04-2,
                                                              4-ACRS-6B-01; 2-CI-5A-1

Content       Rose Durbin
              PREA/ADA Supervisor
                                                            Signature Copy on ^iCe                       6/14/19
Owner:                                                                                                       Date
                                                                            Signature

Reviewer:
              Jermiah FitzJr.
              Corrections Operations Administrator
                                                            Signature Copy on ^i(e                       6/17/19

                                                                            Signature                         Date



Signatory:
               A. David Robinson
               Chief of Corrections Operations
                                                            Signature Copy on (File                          7/1/19

                                                                            Signature                         Date




 REVIEW                                                                                                          A
 The Content Owner will review this operating procedure annually and re-write it no later than three years a er
 the effective date.



 Thi^^JfrJtb^JJSSure applies to all units operated by the Virginia
 procedures must comply with applicable State and Federal laws and regulations, ACA standards, PREA
  standards, and DOC directives and operating procedures.

                                                                            U E ii V L.; j!■', !"
                                        .HiL 1 / 2020                  ^ JUL - 2 2020         ly


                                                                        OnihudnrnTn Unit
                                                                         lidSiOin ■
                                                     Page 1 of 13
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 25 of 140 PageID# 432

Operating Procedure 801.3, Managing Offenders with Disabilities                       Effective Date: August 1,2019

PURPOSE                                                                      .       _
This operating procedure provides guidelines for management of and provision of reasonable accommodations
to offenders with disabilities housed in Department of Corrections (DOC) facilities. It describes Iwels of
available services, methods by which assignments are made, and appropriate security
with disabilities in accordance with the Americans with Disabilities Act of1990, as;Amended(42^,$^^
et seq.) and the Virginians with Disabilities Act(COV §51.5-1 et seq.).
                                                                                    ' ' '*                       '!•< '
PROCEDURE                                                                           j •"            ? 2020           j
     Training and Responsibility                                                 |                ^          |
     A. All staff, contract staff, interns, and .volunteers who regularly interadrwith offendw^^^^
         instruction related to the provisions of accommodations for offenders with disabilities and the
         requirements of this operating procedure.
      B. All staff and contract staff must complete the mandatory Americans with Disabilities Act(ADA)
         training, annually. Upon completion of the training, a copy of the certificate must be printed and
         submitted to unit training staff or the immediate supervisor for units without training staff.
      C. Upon arrival and during formal orientation, all offenders, to include those offenders who are transferred
         immediately to the infirmary or restrictive housing upon intake, will be informed of their right to non-
         discrimination on the basis of a disability and the process for requesting a reasonable accommodation as
         outlined in this operating procedure. (See Operating Procedure 810.1, Offender Reception^
         Classification, and Operating Procedure 810.2, Transferred Offender Receiving and Orientation.)(5-
          AC1-3D-04;4-4277;4-ACRS-6B-01)
          1 Each offender, upon arrival will be provided a copy of Attachment 1, Notice ofRightsfor Offenders
             with Disabilities, which includes the DOC ADA Coordinator's contact information.
         2. The facility Orientation Manual. Packet, and/or other written orientation materials must include the
             facility ADA Coordinator's name and contact information.
       D. Information on the nature and extent of an offender's disability and any reasonable accommodations
          related to the disability is considered protected health information. This information is confidential and
          will only be disclosed to staff as necessary to provide assistance to the offender or as authorized and/or
          permitted by the offender.
       E. ADA Coordinator
          1. Staff and offenders have access to the DOC ADA Coordinator and a facility ADA Coordinator.(5-
              ACI-5E-03; 4-4429-1; 4-ACRS-6A-01-1)
              a. The DOC ADA Coordinator is an appropriately trained and qualified individual, educated in the
                 problems and challenges faced by offenders with physical and/or mental impairments, programs
                 designed to educate and assist offenders with disabilities, and all legal requirements for the
                 protection of offenders with disabilities.
              b. The facility ADA Coordinator is trained by the DOC ADA Coordinator in mandated legal
                 requirements regarding disability accommodations.
          2. The DOC ADA Coordinator will serve as the authority on all issues related to offenders with
              disabilities, reasonable accommodations,and the application ofthis operating procedure.
          3 The facility ADA Coordinator will review all offender requests for a reasonable accommodation and,
           ' in consultation with appropriate staff, make a determination on
             documentation ofthe facility accommodation process to include approvalSi:denialS5^and.appeais.i..
                                                                                                           |   : ■
              a. The following requirements will be considered when makingj detjjjjiinatjon for eg
                  accommodation:                                                             I
                   i. The disability, as recognized by the ADA,must be known to the
                  ii. The accommodation must not pose an undue hardship on the
                                                                                                                  3 of 13
           Virginia department OP CORRUCTioNs                                                                ^
     Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 26 of 140 PageID# 433
                                                                         V.P jr_, i; v/ h.-

     Operating Procedure 801.3, Managing Offenders with Disabilitl^ U                         feffective Date: August 1,2019
      ^                                                                 JuL 17 2020 ^
                 If the medical equipment or assistive devicd reqOirdd*16 a'ddressl kn<i; accommodate an offender s
                 disability poses an undue hardship to the facility-dr to the safety aridisecufity of the offender or any
                 other person, the Facility Unit Head, in collaboration with the Health Care Practitioner, will make a
                 decision regarding an alternate appropriate accommodation.
                 a. Under no circumstances will non-health care providers substitute their judgment for that of a
                    health care provider where an accommodation needed to address a physical or mental disability
                    has been prescribed.
 3to»niwrtvj
                 b. If there are unclear issues about an accommodation, the DOC ADA Coordinator may discuss
                     with facility staff whether the proposed accommodation poses an undue hardship to the facility or
                     to the safety and security of the offender or any other person prior to a final decision regarding
                     the requested accommodation. ■
                 c. The DOC ADA Coordinator will resolve the issue if the facility Health Care Practitioner and the
                     Facility Unit Head cannot come to an agreement.
                  d. The DOC ADA Coordinator, as necessary, will provide written documentation to the Facility
                     Unit Head and facility ADA Coordinator regarding the offender's protection under ADA and/or
                     the accommodation to be provided.
           D. Physical therapy will be available on or off-site, as appropriate, and will be carried out, subject to the
               offender's consent, as prescribed by the facility Medical Practitioner.
           E. All offender requests for diagnosis of a disability, determinations about an offender having a disability,
               and whether the offender will receive medical accommodations for the disability must be recorded in
               the offender's Health Record.

           F. A copy of the decisions, including but not limited to diagnoses, regarding the disability determination,
               the reasons for denial or modification of the request, and reasonable accommodations will be provided
               to the offender.

((         Offender Requests for Accommodation
           A. Offenders may request a reasonable accommodation for their disability by submitting a geasonabje
            'Arrnmrnndation Request 801_F7 to the facility ADA Coordinator. Offenders who have difficulty in
             communicating, understanding, or writing a Request should contact their counselor for assistance.
           B. The facility ADA Coordinator will review the Request and, in consultation with appropriate staff, make
               a determination on the Request.
               1. Reasonable Accommodation Requests will be acted upon in writing withiri ten business days, or a
                  shorter time if necessary, by either granting the request, denying it, requesting further investigation,
                   or granting it with modification. A specific reason must be stated if the request is denied or
                   modified.

               2. All Accommodation Requests with respect to medical care will be placed in the offenders He^th
                   Record with a copy forwarded to the offender and a copy maintained by the facility ADA
                   Coordinator.
               3. Accommodation Requests not specifically involving medical care will be maintained by the
                   institutional ADA Coordinator with a copy forwarded to the offender
                                                                                              mespJ                 tdation is
                If a facility Health Care Practitioner determines that a mej.
                warranted, facility health care providers will make pro\||ions to provide for tlld medical
                accommodation.                                                     si!    JUL         2 2020
                                                                                                                      security
                1. Medically prescribed accommodations must be reviewed to
                   concerns.                                                  |rfnii ■;rD i •
                                                                                                                       medical
                2. If facility health care providers have safety or securii^Tlioncerhs regarding
                   accommodation, the facility ADA Coordinator or Facility Unit Head will be consulted,

                Virginia Department of Corrections
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 27 of 140 PageID# 434

Operating Procedure 801.3, Managing Offenders with Disabiliti^r                i.       Effective Date: August 1,2019
                                                                                            r'   i
                                                                                            I    s
                                                                        jfTT        W
     G. Use of Force                                         I5                ,        .        5
        1. Force may be used on offenders with disabilities inSnstkiices ofjiistiffaU^^ s^lf-defense, protection of
           others, protection of property, prevention of escapes, or to maintain or -regain control as provided in
            Operating Procedure 420.1, Use ofForce (Restricted).
        2. When such use must be preceded by the provision of an appropriate warning, this warning must be
            communicated by means that offenders with communication disabilities can observe and understand.
DEFINITIONS OF TERMS USED IN THIS OPERATING PROCEDURE
ADA Coordinator - A Department of Corrections employee assigned to coordinate the Department's effoite to
comply with and carry out its responsibilities under the provisions of Title II of the Americans with Disabilities
Act to include the review of complaints alleging non-compliance with requirements of non-discrimmation for
 offenders with disabilities and coordination of DOC's efforts to comply.
 Auxiliary Aids and Services - Assistance provided through services, equipment, or modifications to provide
 equal access for disabled or impaired individuals to activities, programs, and privileges, these aids and services
 may include, but are not limited to:                                                                          -i ui .
• Qualified interpreters or other effective methods of making aurally delivered materials available to
    individuals with hearing impairments                                                                 t.      ee *-
• Qualified readers, taped texts, audio recordings, Brailed materials, large print materials, or other effective
  methods of making visually delivered materials available to individuals who are blind or have visual
    impairments                                                                                                       ,
 • Functional devices to increase mobility including but not limited to walkers, canes, crutches, and manual or
   powered wheelchairs for individuals with mobility impairments
 • Acquisition or modification of equipment or devices and other similar services and actions
 Communication Disability - Any impairment related to speech, language, and/or auditory processing; it
 includes hearing impairments, visual impairments, and cognitive impairments evidenced by an inabi ity
 speak,read, and/or understand written or oral communications ofinformation provided at the facility.
 Co-payment - The amount paid by the offender for health care service, treatment, prosthesis, or orthotic
 Health Care Practitioner - A clinician trained to diagnose and treat patients, such as physician, psychiatrist,
  dentist,optometrist, nurse practitioner, physician assistant, and psychologist
  Health Care Provider - An individual whose primary duty is to provide health services in keeping with their
  respective levels of licensure, health care training, or experience
  Major Life Activities - Include, but are not limited to, caring for oneself, performing manual tasks, seeing,
  hearing, eating, toileting, sleeping, walking, standing, lifting, bending, speaking, breathing, learning, reading,
  concentrating, thinking, communicating,and working
  Medical Practitioner - A physician, nurse practitioner or physician's assistant                       —                 Ti
  Mobility Impairments - Inability to move about without the aid of a cane,
  or any other form of support or because of limited functional ability to ambulatgj'|limb, descend, sit, >
  perform any related function                                                    |[i 4 JUL "^ 2020
  Offender with a Disability - Any offender who has a physical or mental
  one or more of their major life activities, has a record of such impairment,
  impairment                                                                   L.-"—- - - - --
  Physical or Mental Impairment - Any physiological disorder, or condition, cosmetic disfigurem^t; or
  anatomical loss affecting one or more of the following body systems: neurological, musculoskeletal, special
  sense organ, respiratory (including speech organs), carfe^ular, reproductivj
  genitourinary.^^^Fiymphatic, skin and endocrine; or any meniafoTpsy^ogical disorder, such as mental
  retardation (Developmental Disorder), organic brain syndrome, emotional orjnental illn^.^d.^Pjcitic
  learning disabilities. The phrase "physical or mental impairment" includes, but is not limited to, such
  contagious and non-contagious diseases and conditions as orthopedic, visual, speech, and hearing impairments,
  cerebral palsy, epilepsy, muscular dystrophy, multiple sclerosis, cancer, hea^sease^jj^es, mental
                                                                                                              PaL;c I I of 13
           VllUUNIA OEl'ARTMliNT OI- CORRRCI'lONS
     Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 28 of 140 PageID# 435
                                             \ Cop^
                           VIRGINIA                          Health Services Complaint -nd Treatment Form 720_F17_7-12
              department of corrections

                               Health Services Complaint and Treatment Form
Facility:         HAYNESVILLE CORRECTIONAL CENTER
                                                                                               Number;
Offender Name;


      Duternme
      Date/Time                               C.mpluint.„d
                                              """"T    , TreutmenT'
                                                            r;   ;—g                  7^              Mriundm
    njpo n:^np I D^-hnrljjr rKfiaA-f mCf
                      El                                                                                IJp
                                                                                                      fY\mo
<511 tuh.f^ m I                       11 nisH ^                                                   'j


                                                  I ^[gr/

                                      niQ Lgryut.                      gir-Y'rrj^                                —a
                           tuocn      f-eLjrpCT/uJ|n.Aiaiu|ff"mu.ke^                                   Py (IffuTrrl/
            ogf It
^'7ti 1?^
 >0*11 r.j/7rl7tr> olgol                             ^o-luoW              t.-fYtfWl ftA
 |^|^<^ l/f\ QT/. viTRT+Vaj^Wl./'jpWfiviQ. Q/to/z/azo—PPfSCgmnp
                               iAlWWs,/Iiscusact                  jlafcfuu|cfo
                       [q\\ AiaWN^^irLgyyi S>)aAf>/JfU^ AmWI rg<^t/vgi4-Mggj
                                                             rgflr
                                                                                  -       ,I    IIV       r-   <- -7>^w
                               Arxl               "TYg fSjsvyipl-p.4tg/j rviTiUnPQUr^iMi^ 9^r(e^-10i'

               <"          I                                     sW^j^ riocyU'SLP.piWQWu.l
               U-'^l                      Pwl.li7^^.!r^lN»d^fo X
                                        UJOThA



   U)   7fl9jc^                                      (^As..xrn:lffL(^f nV
                           II/.
                               p6//ft<i>^ InrA.
                                        . .
                                                                 Jn
                                                            .IL r_    -.. /)-!>
                                                                                      gft-pA/Vl
                                                                                      „/O.




      (V>«IJLsA                I         Cjl^                      U.e.^
                                                                                                           Revision Date: 2/23/07
  Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 29 of 140 PageID# 436

                     VIRGINIA
             DEPARTMENT OF CORRECTIONS
                                                  Health Services Complaint and Treatment Form 720_fi7_7-i2

                      Health Services Complaint and Treatment Form
Facility;     HAYNESVILLE CORRECTIONAL CENTER

Offender Name:|..UC-O S
                             Last                                  First
      Date/Time                        Complaint and Treatment                             Signature andiritle

                         i2.I3                                                                          %


                     /2tV           O-S-t ^T-J^^ ^                 />0 ^


                          'fA                                                 k/VOp
                                              T




1jihj>7ia /o'a^          jiJiJi pat)                                       nriu(':^<i
                                                       rvV^ pr.
                               urchJ^A                    /^^'.yiFVugVi
                                         Pi.j<A'-ifr P^rOTb PRKjiH^s-vijiLf/^ y 3n-}a.k
                                    .-Ve-cgj) I Wk (y)f0^y^ V ^IDda i
                                QIlar^             f         -lo                        PJ?n1 iVlA/.
                                I oltLAA.^ WchVQ^ vaii d              I tJ^rk r£.\- II S L£SvT pl-^.W


                                       -Cfc   g ;TrTf.U                y/^                                    W
                                                                                                              V «7




                                                                                                Revision Date: 2/23/07
  Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 30 of 140 PageID# 437

                             VIRGINI   .
                DEPARTMENT OF Ct           ACTIONS             Health Services Complain£^..d Treatment Form 720_F17_7-12

                             Health Services Complaint and Treatment Form
Faculty:           HAYNESyiLLE CORRECTIONAL CENTER

Offender Name:                                                                                      Num ber:

                                       Last                                       First
       Date/Time.                                 Complaint and Treatmei                                    Signature and Title



                                                                                  ^>UtUr^
                             "T.
       7,      ^            Lt ^                  |- ,i,ri n ,-P               .y,                  ^
                                                                                                            Vv^-n—                 CTn
  L-                 *° ^   AJcnf-jyVo
                               ■J " Ti"                     ' j*                    '
                                                                          j/yy ■"—"'-a;

                                        /to                                   ^                            AiO-ya'.i „orTi kq

                                                      ^                       ^ rf?                     a>«a>
                                 LnJ OA                     catLiS.       '               ^*                                          X
       ^taisai                   ^^\.tr^LrC                                                                       ^ ^                          ' <V"
                                                                              'TY^             o^
                                                                ]dl^




                             ^/<-//2j07A Ufl^yifrLi^jyyn (g/1 r^Mljl^MeAO-Vi^
                             ^ JiT^ira ]>££ icjio

9)/t?/2jO?jQ ft^cO '^yiJiOyY^ .la rjJ-t'.eLiiJL (^.drt^^ fl^A g , Atcf S'k
Qry.        <?7.9T          •(OoWvv.j^ NAttji^ Clo>H>|ol^, fwh/lyto                                     ua^ A^ut j
                            ~X^^\               7 iiJ/j tovi/./.: t viLpiU'i. lUi>a                      l.r. -                           Oi
       Ik
                                           c^             iU4A<t\y             RHCX^
                                                  1


                                                                                                                  RevUton Date: 2/23/07
     Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 31 of 140 PageID# 438

                       VIRGINIA
               DEPARTMENT OF CORRECTIONS
                                                    Health Services Complaiui.anil Treatment Form 720_fi7_7-12


                        Health Services Complaint and Treatment Form
Facility;        HAYNESVILLE CORRECTIONAL CENTER

Offender Name:                                                                               Number:
                                                                                                               tn
                               Last                                     First
      Date/Time                        Complaint and Treatment                                     Signature and Title

T'/a.SfcgrVQ          Pt'                    J},
                      ^cgvih 3[^                            riLti,
                             A»ueJU^tL                                          LLt    rcJ

                       DflrfOtJaS             Si/MfLh                           in

                              S t*




     2                                  "A                      fpacM-ho


2^                                    'AmAAAyrJljftii\-€^ t6>r^                          yJSCnjiftL[<
                                                                                         yiBrrttgH[S
                     ^                /VtrVvgAh                                                                       :
                                     Arik-^ctt^V                y'c> (STi> X
                                                                                                                          IIU0

                      ^AdiJjuyp^rr^uJ^k fhcQ/iQir-/>J •7^.3gj7^7n ^\)nacJutL
                         tNg^riO-^ -
'Imhb       /^05D     OwAClfy Ys                                    o-f
                          ->■ Charf -h^                                                                '^d.PO
                                                                   of                 -- Q-^l?y             CJrt/t.         \o^
                                                                                                                 .          V

                                                        -OXJ-                                Ci/ «1 I<hr>       /Aswi... /-^S"
                                                           iL




                                                                                                            Revision Date: 2/23/07
   Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 32 of 140 PageID# 439

                     VIRGINIA
             DEPARTMENT OF CORRECTIONS
                                                   Health Services Complai».and Treatment Form 720_Fi7_7-i2


                       Health Services Complaint and Treatment Form
Facility;        HAYNESVILLE CORRECTIONAL CENTER

                                                                                        Num ber: 1080013
Offender Name:
                    3            Last                            First
     Date/Time                                   it^na
                                         Complaint     I
                                                  ^nd Treatment                            Signature and Title
                                        jrxjYr^
   AOtck                          ^hL
                      SieJL ^ Ji g 0^                                                                       J
                      Q\(Z. A- I                         ^n              ,rf ,r /r. ^
                                           ■ -0
                                  q      'L'Vrv CL^Vq.iC>^-~«

            m




al±L^                ^«ulJ2-4/

I';*



     T




                                                                                               Revision Date; 2f23/07
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 33 of 140 PageID# 440

                                                                      , - =>:* ••        •   ■




                                                                        iMM




                                      (bew^,




                                                                       , Vi         r*


                                                               '      --^j.   ^J''s'> '
        Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 34 of 140 PageID# 441


 Chronic Disease Clinic Follow-Up                                          Offender Name:
                                                                                                                                           □□
 HAYNESVILLE CORRECTIONAL CENTER



 List chronic diseases:
                                                                           Number:

                                                                                                                                □
   n        HYM                                  31 CfiPO                                        51          fcPH
   2)                                            41       |.^.p                                  61


 List current medications:
       Sea-


  Subjective:(Yes or No)
   Asthma:# attacks in last month?               ~sr
   # short acting beta agonist canisters in last month?             Seizure disorder: # seizures since last visit?
   # times awakening with asthma symptoms per week?                 Diabetes mellitus: # of hypoglycemic reactions since last visit?_
   Any wheezing? _       A/ _ Any nighf sweats?       W             Any polyuria?           Any nocturia?         Any orthopnea?
   Any systenHCStemids use?          n Any hemoptysis? ^ Wei^tloss/gain it                        "ibs
            lertensionjte'N): Chest pain?
                                        KJ I SOB?       kl Palpitations? A/                      Ankle or leg edema?//
   ivdj^messnsmceiast^ptrointment?"
— to                                        M      ATivfoot cffoblemsisinge lastappointtngHt?         //
  Any blurred vision?               Any claudication?   A/_Any headaches? A/ Any nausea/vomiting? N
  Rashes/lesions?        ^           toy abdominal pain/swelling?  Al    Diarrhea? —tL
  For all diseases,since last visit, describe new symptoms:

   EcKtS (Aftvtg; 0                         i


  Patient adherence(Y/PQ: with medications?
  Vital signs:
            is: Temp^g'^
                lemp_    BP
                                                      V
                                                Pulse <^) Resp I
                                                                with follow up appointments? V
                                                                          WtgA? PEFR                       I\13
                                                                                                                  I□ I□
                                                                                                                   with diet?
                                                                                                           Pain scale




                                                                                                                          □
 Past Labs:
 HgbAlC_              BMP           CMP                INR           CD4_-         Total Choi      O         LDL Sei
 Trig /0| Hct
 Micro albumin _
                     g2.3r       Hgb
                                   UA
                                                      AST
                                                          CBC
                                                              f?. ALT
                                                                  ALT
                                                                          EKGh^ MUU LFT
                                                                                                I
                                                                                       _ BUN " It . Creatinine
 Drug level:                                                    Oiher                              Fibroscan score

 Range offingerstick glucose:                                 BP monitoring range:.

 Procedure:
 Annual Funduscopic eye exam completed □ Yes □ No Ef^/A
 Annual dilated eye exam completed □ Yes □ NoCtfN/A
 Annual foot exam completed □ Yes □ No -^N/A
 E:

   HEENT/neck: WC / ATi eOU(                                            Extremities:
   Heart:               7m-5.                                           Neurological: C4iZ At-
   Lungs:                                                               GU/rectal:         AaJAmJIA
   Abdomen:                                 i^Sf                        Other:


                                                                                                            Degree of Control       Clinical Status
   Assessment Diagnosis:                                                                                   G. F      P    NA    I     S    W    NA

  1         Wm
  2         bM-Z

   4        B>flt
       Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 35 of 140 PageID# 442
                                                                                                LUCA5, CASB—
  Plan/Orders:                                                                                       10806^3
  Medication:

  Diagnostics/Procedures: _
  Ubs: VEe.:csc.c^iP.bfiJs:                                         fJ^dC: ,»a^ Wf-o
  Special needs:                                        Work Code


^B^dminister Influenza vaccine □ Administer Pneumonia vaccine
  Monitoring: BP:               day/week/month Accucheck;              X day/week/month Peak flow:

  Offender questioned regarding presence of depression and suicidal thoughts while on seizure therapy? □ Yes □ No □ N/A

  EdpeStion provlded^^^Nutrition Q^xercise □ Smoking /dTest results j^dCtedication managemeaf^Lab results
  P^isease process
  Referral: (list type & priority level); Specialist;

nrPays tb"n^"visit?" □ l yeaf^tfiSD              D 90 □ 60 " □ 30 DOtlief:



 Additional information:, ,          ,
 GTRD
 LOG                       ^
 MED
 MH




  Provider Signature;                                                                            Date:
                                                             Up
   Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 36 of 140 PageID# 443


                                          ■


                                                                                                         Printed: 10/8/20 10:44 AM
  VCU Medical Center
                                                                                                              By: HAYES(REFH015), BRITNEY
                                                          Pulmonarv OP Estab Visit


 Aae:51Y    Gondar: M      DOB:08/08/1969     MRN:4369269     Phona: 8043333S77
 Oate/Tima 09/10/2010;45ain       Author MYTINGER,ANDREA             Status Preliminary      Source VCUHL7
PCP:MATHEW MD,ALEXANDER
Visit conducted via telephone in light of COVID-19 pandemic. Haynesville Correctional Center. 804-250-4136
Reason for Follow Up: dyspnea on exertion, reactive airways disease
CC: I'm feeling better.
HPI: 51 yo male with ho HTN, GERD,allerglo rhinitis, and reactive airways disease In the setting of multiple military gas Inhalatlonal exposures
who is scheduled for follow up. last seen by me 7/16 with plan to obtain PFTs and better control GERD,PPI increased to BID dosing.
since last visit, patient is feeling better, states his chest Isn't as tight as it used to be. breathing is improved though still having to use Inhalers
(xopenex and atrovent)at least 3 times daily, still with nasal congestion, congestion Is dally, using nasal spray (saline and flonase). also taking
singulalr. has never been on allergy pill.
Increase In PPI dosing has helped with acid reflux and dyspnea.
Social History:
direct exposure to bum pits and saren gas with chemicals to make mustard gas x 3 times monthly,
destroying weapons of mass destruction, without masks as the time, exposed to mustard gas, saren gas
updated smoking history: occasional marijuana, smoked 6 years, a pack would last around 3 days at least.
ROS: Complete systems review performed, please see HPI for pertinent positives and negatives
Medical History;
- Problem List (Active Medical Only) This Information was current as of 09/10/20 @ 10:46:00.

Active:
•BP+ - Hypertension
-DM - Diabetes rhellitus
-Pain with urination
-Urinary frequency
-Urinary hesitancy
- reactive airways disease
- allergic rhinitis

Home Medications This information was current as OF 09/10/20@ 10:57:00.

Prescriptions Documented Meds By Hx:
•amlodiplne(Hx): 10 mg,PO,dally
•atenolol(Hx): 50 mg,PO,twice dally
•bisacodyl(bisacodyl 5 mg oral delayed release tablet)(Hx): 5 mg,PO,daily
-calcium carbonate (Oyster Shell 500(1250 mg calcium carbonate)oral tablet)(Hx): 1,250 mg. PO,dally
-chlorthalldone (chlorthalldone 25 mg oral tablet)(Hx): mg,PO,dally
-diclofenac topical (diclofenac 1% topical gel)(Hx): 4 g. Topical, four times dally, as needed, as needed for pain
-docusate-senna (Senna Plus)(Hx): PO, bedtime
-duloxetine(Rx): 60 mg,PO, dally
-emollients, topical(DermaCerin topical cream)(Hx): 1 application. Topical, twice daily
•emollients, topical (Hydrocerin)(Hx): Topical
-finasteride(Hx): 5 mg,PO,daily
-flutlcasone nasal(Hx): Nasal, daily
-fluticasone-salmeterol(Advair HFA 45 mcg-21 mcg/inh inhalation aerosol)(Hx): Inhalation, twice daily
-nuUcasone-salmeterol(Advair HFA 45 mcg-21 mcg/inh inhalation aerosol)(Rx): 2 PUFF, Inhalation, twice daily
-gabapentln(Hx): 200 mg, PO,twice daily
-gabapentin (gabapentin 100 mg oral capsule)(Rx): 200 mg,PO,four times dally
-gliplzlde(Hx): 5 mg,PO,twice dally



                                                                                                                                            Page 1 of3
  Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 37 of 140 PageID# 444



                                                                                                     Printed: 10/8/2010:44 AM
  VCU Medical Center
                                                                                                         By: HAYES(REFH01S). BRITNEY
                                                         Pulmonary OP Estab Visit


 Ag9:51Y    GendorM      DOB:08/OB/1969     MRU:4369269 Phono:8043333577
 Date/Time 09/10/2010:4Sam       Author MYTINQER,ANDREA       Status Preliminary         Source VCUHL7
-hydroxyzlne(Hx): 25 mg,PO,four times dally, as needed, as needed for anxiety
-Ipratroplum (Atrovent HFA)(Hx): Inhalation, four times dally
-Ipratroplum (Atrovent HFA17 mcg/inh Inhalation aerosol)(Rx): 2 PUFF, Inhalation, four times dally
-levalbuterol(Xopenex HFA 45 mcg/lnh Inhalation aerosol)(Hx): 2 PUFF. Inhalation, four times daily, as needed, as needed for wheezing
-llnadotide(Unzess 145 meg oral capsule)(Hx): meg,PO,dally
•mlrlazapine(Hx): 45 mg,PO, bedtime
-montelukast(Hx): 10 mg, PO,dally
•omepra2ole(Hx): 20 mg, PO. dally
■oxybutynln(Hx): 5 mg, PO, three times a day
•polycarfaophll (Fiber Laxative)(Hx): 0.52 gm, PO, dally
■rosuvastatin(Hx): 10 mg, PO, bedtime
•saliva substitutes (Blotene Mouthwash)(Hx): 2 sprays, PO, dally, as needed, as needed for dry mouth
■tamsulostn(Hx): 0.4 mg, PO, dally
•tetrahydrozollne ophthalmic (Vlslne)(Hx): 2 Drops, Both Eyes, twice daily, as needed, as needed for dry eyes
■trazodone(Hx): 50 mg, PO, bedtime



Allergies as charted In the allergies profile as of 09/10/2011:16:13.
lithium - Hives. Hypertension
Trilafon - Hives
valprolc acid - Hives



Physical Exam:
deferred given telephone visit
Labs:
CrO.9
Imaging:
CXR: none In system
CT: A/P from 8/2019 available, lung bases with mild bronchlectasis, othenvise unremarkable
TTE: patient declined to show to last appointment
PFT: 8/2020
(IMAGE REMOVED]
(IMAGE REMOVED]
Sleep Study: none In system
Assessment/Plan: 51 yo male with ho HTN, GERD, allergic rhinitis, and reactive airways disease In the setting of multiple military gas
Inhalatlonal exposures who Is scheduled for follow up.
»reactive airways disease: In the setting of multiple military gas exposures. PFTs consistent with mild obstruction, symptoms relieved with
BDs though not BD responsive, given obstruction on PFTs, please add on LAMA such as tlotropium or equivalent, can dc atrovent once LAMA
added, continue advair and PRN xopenex.
- pending symptoms at follow up visit, will consider CT Imaging. CXR not performed, patient not wanting to come to MCV if can avoid It

»PND, lower extremity edema: as per reported at last vIsIL no showed TTE yesterday. paUent and nurse Informing me that ultrasound tech
will be present at facility tomorrow, please obtain full transthoradc echocardlogram, will also place order In cemer.

»GERD: symptoms Improved, continue BID PPI




                                                                                                                                         Page 2 of 3
   Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 38 of 140 PageID# 445




 VCU Medical Center                                                                                     Printed: 10/8/20 10:44 AM
                                                                                                             By: HAYES fREFH015L BRITNEY
                                                         Pulmonarv OP Estah Visit


Afle:51Y     Gender: M   DOB: nfl/na/lflRQ   MRN:4369269     Phone: Bn4a333577
                                                                    Status Preliminary      Source VCUHL7
»allergic rhinitis: still with dally rhinitis, on singulair, ocean nasal spray and singulair. please add on antl-histamine such as cetlrizine or
equivalent

RTC 4 months.
Discussed with Dr. Fowler, pulmonary attending.

Andrea Mytinger, DO
Pulmonary/Critical Care Fellow




PERFORM Performed By: ANDREA KATHERINE MYTINGER 20200910110018 is COMPLETED
MODIFY Performed By: ANDREA KATHERINE MYTINGER 20200910110555 is COMPLETED
SIGN Performed By: ANDREA KATHERINE MYTINGER 20200910112836 Is COMPLETED
MODIFY Performed By: ANDREA KATHERINE MYTINGER 20200910112836 Is COMPLETED

Author MYTINGER. ANDREA
Pulmonary OP Estab Visit




                                                                                                                                            Page 3 of 3
  Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 39 of 140 PageID# 446



                                                      VCU HEALTH SYSTEM



 Name:      LUCAS,CASEL                              ID:        4369269               BSA: 2.08            Date: 08/06/2020
 Tech:      Sandiford, Michelle                      Height: 72.00                    Age: 50              DOB: 08/08/1969
 Doctor: ADULT PULM CONSULT                          Weight: 188.00                   Sex:     Male        Race: Black

 Diagnosis: R06.0
 Tbco Prod:                                      Yrs Smk:                    Pks/Day:                     Yrs Quit:
 Medications:


Pre Test Comments:
Post Test Comments:           Inconsistant patient effort and cooperation ;results did not meet ATS criteria for
                             acceptability and repeatability. Post-bronchodilator completed after 2.5 mg albuterol
                             nebulized. Inspiratory volume < 90% VC on DLCO attempted mesurement not
                             reportable.

                                                     Pre-Bronch                                         Post-Bronch
                                           Actual            Prcd         %Pred               Actual         %Pred          %Chnfi
— SPIROMETRY —
FVC(L)                                        4.68            4.50             103              4.57             101               -2
FEVl (L)                                      3.16            3.60              87              2.97              82               -6
FEVl/FVC(%)                                     68              80              84                 65              81              -3
FEF25%(L/sec)                                 5.66            7.82              72              4.44               56             -21
FEF 50%(L/sec)                                2.63            4.73              55              2.25              47             -14
FEF 75%(L/sec)                                0.65            1.69              38              0.58               34            -11
FEF 25-75%(L/sec)                             1.88            3.53              53               1.68             47             -10
FEF Max (L/sec)                               5.72            9.33              61              4.44              47             -22
Five(L)                                       4.48                                              3.79                         •   -15
FIF Max (L/sec)                               4.56                                              2.43                             -46
FIF 50% (L/sec)                               4.54            4.98              91              2.24              44             -50
Expiratory Time (sec)                         7.03                                              6.37                               -9


— LUNG VOLUMES —
SVC(L)                                        5.03            4.49             112
IC(L)                                         1.53            2.96              51
ERV(L)                                        3.49            1.53            228
TGV (L)                                       5.34            3.53             151
RV (Pleth)(L)                                 1.84            2.00              92
TLC (Pleth)(L)                                6.87           6.48             105
RV/TLC (Pleth)(%)                               27              30              90
Trapped Gas(L)


Post-Test Comments:

 Inconsistant patient effort and cooperation ;results did not meet ATS criteria for acceptability and repeatability. Post-bronchodilator
completed after 2.5 mg albuterol nebulized. Inspiratory volume < 90% VC on DLCO attempted mesurement not reportable.




Complete w/Interp
                                                                                                                                  Page 1 of 3
  Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 40 of 140 PageID# 447



                                            VCU HEALTH SYSTEM



Name:    LUCAS.CASEL                        ID:     4369269         BSA: 2.08   Date: 08/06/2020
Tech:    Sandiford, Michelle                Height: 72.00           Age: 50     DOB: 08/08/1969
Doctor: ADULT PULM CONSULT                  Weight: 188.00          Sex: Male   Race: Black




                               Pred                           Pre                  Post




                                      too



                                      •a




Graphs FVCVDLCO/FRC
                                                                                                   Page 2 of 3
 Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 41 of 140 PageID# 448



                                             VCU HEALTH SYSTEM




Name:      LUCAS,CASEL                      ID:      4369269      I     BSA: 2.08        Date: 08/06/2020
Tech;      Sandiford, Michelle              Height: 72.00         j     Age: 50          DOB: 08/08/1969
Doctor: ADULT PULM CONSULT                  Weight: 188.00      |       Sex:   Male      Race: Black




Spirometry reveals mild obstructive lung disease. Lung volumes are within normal limits. The flow volume loop indicates
obstructive lung disease. Interpret with caution given the patietn'sdifficulty with performance of pulmonary function
studies.

Alpha A. Fowler, HI, MD,#8510
««This interpretation has been electronically signed: Fowler, Alpha 08/10/2020 02:52:52 PM»»




Pulmonary Consult                                                                                             Page 3 of3
   Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 42 of 140 PageID# 449



    VCU Medical Center                                                                                        io/-'9'2o 11:20 am
                                                                                                        By: HAYES(REFH015). BRITNEY
  —                                                      CV: Echo Transthoracic-Adult

  Afl9;S1Y G8ndar:M DOB:08/08/19S9 MRN:4369269 Phone:8043333S77
  Date/T!ma 10/1G/20 02:14ptn        Author MYTINGER, ANDREA         Status Auth (Verified)   Soureo VCUHL7


                      VCU Medical Center
                     1200 E. Marshal! Street
                      Richmond. VA 23298
                      Phone: 804-828-9986


           Transthoradc Echocardiography Report
 Name: LUCAS,CASEL           Study Date: 10/16/2020 02:14 RM
 Attending Physician: MYTINGER,
 ANDREA                       Accession#: AH2026003
 MRN:4369269                      Patient Location: KAHS...VCUHS
 DOB; 08/08/1969                  Gender Male
 Age:61 yrs                  BP: 129/93 mmHg
 Height: 71.5 In             Weight 201 lb

 BSA: 2.1 m2
 Heart Rate: 58
 Reason For Study: Dyspnea
 History: Hypertension, diabetes
 mellltus




PROCEDURE
Procedure(CPT Code): TTE Complete(93306-26)20 with Doppier and Color Flow:
 No add on codes required).

Interpretation Summary
 Normal left ventricular dimensions with normal segmentai function, ejection
fraction, global longitudinal strain, and diastolic function.
The right ventricle Is nonnal in size and function with mildly elevated
systolic pressure.
Normal valves.
Normal atrial and Inferior vena caval dimensions.

LEFT VENTRICLE
Normal left ventricular dimensions with normal segmentai function, ejection
fraction, global longitudinal strain, and diastolic function. LV ejection
fraction = 60%.


RIGHT VENTRICLE
The right ventricle is normal In size and function.

LEFT ATRIUM
The left atrial size is normal.


RIGHT ATRIUM




                                                                                                                                   Page 1 of 4
  Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 43 of 140 PageID# 450


                                                                                               Printed: 10/19/20 11:20 AM
   VCU Medical Center
                                                                                                   Bv: HAYES fREFHOISl. BRITNEY

                                                           CV; Efthrt Trqn«thrirficic-AHiilt


  AflSLSlY    Gender M     DOB:08/08/1989 MRN:4369269 Phone: 8043333577


 Right atria! size Is normal.



 AORTIC VALVE
 The aortic valve Is normal In structure and function.


 MITRAL VALVE
 Structurally normal mitral valve with trivial regurgltation.

 TRICUSPI13 VALVE
 Structurally normal tricuspid valve with mild regurgltation. Tricuspid
 regurgltation peak velocity Is 2.8 m/sec. Estimated right atrial pressure is 5
 mmHg. Estimated right ventricular systolic pressure Is 36 mmHg. Mild elevation
 of right ventricular systolic pressure.

 PULMONIC VALVE
 Structurally normal pulmonic valve. Trace pulmonic valvular regurgltation.

ARTERIES
The aortic root Is normal size. The proximal ascending aorta appears normal.
The transverse aorta appears normal. The proximal decending aorta appears
normal.The pulmonary artery is normal size.


VENOUS
The inferior vena cava Is normal In size.

EFFUSION
Insignificant pericardia! effusion or subepicardial fat.
Normal Values
IVSd:0.7cm -1.2cm LVIDd: 3.5cm - 5.5cm              LVIDs: 2.5cm - 4.0cm
LVPWd:0.7cm -1.1cm LA: 1.9cm - 3.8cm                Ao: 2.0cm - 3.7cm
EF:(55•75%)         LA Area: <>              ra Area: <>
RVd:4.3cm         LV Mass{Men): <>       LV Mass(Women): <>
              LV Mass Index(Men): <116g> LV Mass Index(Women): <96g>

MMode/2D Measurements Vn Calculations
RVDd:3.7cm           LVIDd:4.8 cm                LVmass(C)d: 144.5 grams
IVSd:0.85 cm         LVIDs: 3.4 cm              LV mass(C)dl:
              LVPWd:0.91 cm                 68.0 grams/m2


Ao root diam: 3.6 cm asc Aorta Diam:3.0 cm             LA/Ao: 0.74
LA dimension: 2.7 cm desc Ao Diam: 1.4 cm               LVOT diam: 2.3 cm


MPA diam: 1.8 cm       LVLs ap4: 7.2 cm             TAPSE:1.7cm



                                                                                                                            Page 2 of4
   Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 44 of 140 PageID# 451



   VCU Medical Center                                                                                                ^^=^0 am
                                                                                                           By: HAYES(REFH015), BRITNEY
    .,                 —                                CV: Echo Transthoracic-Adult
  aflg;51Y genrfgrtM DOB:08/OB/1969 MRN!4369a69 Phono: B043333577 '                          "           > '. v                     .
  Date/Time 10/16/20 02:14pm        Aulhor MYTIN6ER, ANDREA         Status Auth (Verified)       Source VCUHL7


 IVC DIamj 1.4 cm       RA ESA: 14.4 cm2           LA A4Cs: 15.7 cm2


 LA ESV(MOD-BP):         LA volume MOD BP Indexed:
 44.0 ml
               20.7 ml/m2


'Time Measurements
 Aortic R-R: 1.0 sec
 Aortic HR:59.0 BPM


 Doppler Measurements \T\ Calculations
 MV E max vel: 46.2 cm/sec MV dec slope: 145.5 cm/sec2Ao V2 max: 89.5 cm/sec
 MV A max vel: 39.9 cm/sec MV dec time: 0.32 sec        Ao max PG: 3.0 mmHg
 MV E/A: 1.2                            Ao V2 mean:62.2 cm/sec
                                    Ao mean PG: 1.8 mmHg
                                    AoV2VTI: 19.5 cm
                                    AVA(I.D): 3.1 cm2

                                    AVA(V.D): 3.2 cm2



 LV VI max PG:2.0 mmHg CO(LVOT): 3.5 l/min               TR max vel: 278.3 crtVsec
 LV VI mean PG:1.0 mmHg SV(LVOT):60.1 ml                 TR max PG:31.3 mmHg
LVV1 max: 71.1 cm/sec
LV VI mean:47.2 cm/sec
LVV1 VTI: 15.0 cm



AVVR:0.79              MV P1/2t-pr_: 93.0 msec RV S Vel: 9.4 cm/sec
AVA(VTI)/BSA: 1.5

MV LATE': 10.3cm/sec MVLATE/E':4.5                 MVMED E': 8.8cm/sec


MV MED e/E': 5.2




Electronically Signed By;
                Walter Paulsen, MD on 10/17/2020 03:52 PM
Performed By: Cara Martin
MRN:4369269
Please dick on link to see Image.



                                                                                                                                Page 3 of 4
 Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 45 of 140 PageID# 452



  VCU Medical Center                                                                    Printed: 10/19/20 11:20 AM
                                                                                            By: HAYES(REFH01S). BRITNEY

                                              CV; Prhn Trflnsthoracir-AHiilt


fiflffi^lY gander; M QOB; Q8ro8/1969 MRN:4369269 Phone:6043333577
Date/Time 10/16/20 02:14pm     Author MYTINGER, ANDREA   Status Auth (Vorlfled)   Source VCUHL7


ORDER Performed By: ANDREA KATHERINE MYTINGER 20201016141446 Is COMPLETED
PERFORM Performed By: WALTER H.J. PAULSEN 20201016141446 is COMPLETED
VERIFY Performed By; WALTER HJ.PAULSEN 20201016141446 is COMPLETED

Author MYTINGER. ANDREA
CV: Echo Transthoraclc-Adult




                                                                                                                     Page 4 of 4
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 46 of 140 PageID# 453




                                                                                    mxAi



                               m




                                                       ■\\'''       ■ i'':^"<. ''': X-
                                                                ^       'T-^ ' • ivV>'
                             ^'.v'®>A:'^


                                                 so^




                                                                                                          r*          t u    - *




                                                                                         ►                 '     {
                                                                                                                                     "><   1




                                                                                                                                           f
                                                                                         ■ • . t-.."tj.-''w .j •••*    .,r ■•tttv-         ?
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 47 of 140 PageID# 454




                               COMMONWEALTH OF VIRGINIA
                                          Department ofCorrections
                                                 Division ofOperations        14545 Old Belfield Road
   Gregory L. Holloway                              Eastern Region            Capron, VA 23829
   Regional Operations Chief                                                  (434)658-4368


    July 2,2020


     C. Lucas 1080673
     Haynesville Correctional Center
     P.O. Box 129
     Haynesville, Virginia 22472

     Dear C.Lucas:

     Although your conoems are appreciated and noted, there waa.no evidence
     the oroner utilization of the Offender Grievance Procedure/OP 866.1). In addition, HCCO
     REG-00046 is due a response to you on July 5, 2020. Ple^fe note               via'Se erieTice
     you can use as guidance when attempting to have yo^ issues addressed via the gnevace
     procedure.                                       \             ./hUAVi

      Before a grievance issue can be reviewed outside the institutional levdl, an^exhaustion offi^ .
      revrmuaf be dentonstrated which begins with the subndsaion of an
      Staff-fails to respond, you can still choose to submit your regular gnev^ce to the Institutn
      Sudaman by attaching the eotnpiaint fom, and/or receipt                    fevanee^^
      determines that your grievance does not meet the intake criteria, you can
      p~o Ts office for appeal review. If no receipt was issued to you within two woing
      days Ln you are advised to speak with your Unit Manager either in person or via request rm
     'Jto                inquire Jo the atatia of your doeun,ent(a).""-fete^X
     designed to investigate and bring resolution to grievable matters. With only a few exceptis
      remember grievances must be filed within thirty days from date of occurrence of the ailed
      incident.

      If you have questions regarding filing procedure, you may direct them to the Grievance shat
       your facility and/or refer to OP 866.1.
                                                      \C
       Sincere




       K.Tosby,Re^ioiiar Ombudsman
       Eastern Regional Office                                   uo; &'.2D(i.v(x>se6
       /kwc
    Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 48 of 140 PageID# 455
                     Di-PAR-j-ivri-                                                                 Offender Request mn im -s.)
                                                                                                    .. -v.. s-i j    \


                                                                     r Request
     OlRECnON'S
     L Fin in your iN'itnii!. Nuhtbdi
     2. Please Prinr your request; KEEP                                4 Requests may be returned unanstrcretl if adth^sscd to
     3. Drop in the nppropriaie Mall Boi-                                the wrong dcpartmont or if dupliiHiteT(5tmests are
                                                                         sent.
            Y^'R LASTNAi^                                   FIRST-                MI         NUMBER                  BLDG/CELL

   I UlC/^                                         CAed                          V|IOtol3
           WORK ASSIGNMENT
                                                     ASSIGNED CO UNSELOR                           TODAY'S DATE

  [Q'B'liMtV C1                          . /)' ni6 rR(/)hViaaivi>'                     1 I           308^                                j
    TO: D Unit Manager                Q Medical             D Personal Property      O Law Library
        Q Treatment                                                                                                 Q Sccu
                                      O Mentel Health       Q Education              Q
                                                                                     u Enterprise ShOj
                                                                                                  Shop .            Q Aacouniing
        O Chaplain                    LJ Assistdnt Warden   □ Warden
                                                                                                rACntUi                   frz/y/l'ihirLv)
                                                        Request      'SlQuestton^atei^i^iH-




                                                                                       BELOWTHBLIWE

                                                         .'RESPONSE*
 Request sent to correct tlepartmcnt^i Yes □ No;.Routed to:                                          Date:




Offender seen □ YesjQjs'o

      Official RcsMoirain®
                                                                          Dafe of Response

                                                                                                             A't's'trtoi/;p,v..v/,^./J
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 49 of 140 PageID# 456
               ■\
         v/IRGINIA DEPARTMENT OF CORRECTIONS                               866.1 A-3
                                                                           DOC Location: HCC Haynesville Correctional
                                                                           Center
         Grievance Receipt                                                 Report generated by Hand. P W
                                                                           Report run on 06/24/2020 at 10:29 AM


                                                               Grievance Number: HCC-20-INF-01192

                                                                    Next Action Date: n7/ng/?n20 12:QQAM


     On this date:    06/24/2020                           1 have received a statement from:

                                                           Haynesvilie Correctional Center
     Lucas, Casel F                         1080673    of HU2-A-38-B

                 (Offender Name and DOC#)                               (Filed Location and Housing)

     Setting out the following complaint:

     R Brown, 10 - Complaint about reasonabie accommodations regard lERP.



                        (Signature)                                                    (Title)




                                                      Page 1 of 1                                           Rev. 03/30/2009
 Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 50 of 140 PageID# 457
     "aX:) U(£^^l^niL "Ate)
                           Virginia
                                                                                         ^WXttU vkilltgft .4
                                                                                      - —^formal Complaint U6 ra
             .Departi^ienxof CORRF;                                         TDejc^orvU                  '/K Am                     ■
                                             Informal Complaint
UNSTRUCTIONS FOR FILING; Briefly write your issue in the space provided on the Informal Complaint form,
preferably in ink. Only one issvie per Informal Complaint. Place your complaint in the designated area at your
facility. A receipt is issued within 2 working days from the date received if tlie informal complaint is not returned
during intake. Ji. no response is received within 15 calendar days, you may proceed in .filing a regular grievance.
You may utilize yoiu* receipt as evidence of your attempt to resolve your complaint.
An Informal Complaint is not required for an alleged incident of sexual abuse.
 Cflgbft
i^uciYcr
                                             ICftjn'T'S
'^enrlejr iNBme
          NHme                               Offender
                                             —        Number                           iuMsmg Assi
                                                          —REeavi                  6^&i0afe/ Time ofIncident

Q Unit Manager/Supervisor                    Q Food Seivice JU^j I '< )Q Institutional Program Manager
U Personal Property                          D Commissar/                G]Mailroom
U Medical Administrator                      □ Other (Ple^'facc^iTrjq:^^
         explain the nature of your complaint (be specific);




Offender Signature      C^04>                                                 DateC^/(yj)nDrOn^
                                      • Offenders - Do Not Write Below This.Line
Date Received: _                                                                     Tracking # jjjpC
                                                                                     Tracking # ftfC




                                                                          . \u„u:




Respondent Signatiire                                     Printed Name and Title                          Date
WITHDRAWAL OF INFORMAL COMPT.A rNT.
r3r„«
I wtU not recmve a response nortU?wtllInformal
                                        1 be ableComplaint.   I understand
                                                  to file any other InformaltKatCoilaint
                                                                                 by withdratving this Informal
                                                                                         or Orfevance   on Complaint
                                                                                                                  issue.
Offender Signature:
                                                                              Date:
Staff Witness Signature:
                                                                              Date:

                                                                                                          Sevitwrt Dale: 4/28/17
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 51 of 140 PageID# 458


                                                                                                                               -             : ■,   ■ *,




                                                                                   • ' .i 1W:it <f',
                                                                                   1                                               '■•. •••:':/:
                                                                                                                                               i     ,■


                                                                                                                                   ■:■■■ i- : -■-,

                                                                                                                                         !




                                                                                                                                   7^ ,




                                     ■ 0^an
                                       0\\9S^
                                                                                       t                                      'r f
                    ^caj- ao-^- Oa-Jfii,
                    cSct-r-Stoq-^X
                                    - <ib.6<5
                                      (boso^


                                                                                                                                     1




                                                                                                                                   . T
                                                                 . r -                 ' ^                 . ^:r< . ' ■              i?^


                                                                                                                                     fr             J^1
                                                                                                   ..^^1                             t
                                                                                                                                     ^ "
                                                                                                                                                           I
                                                                                                                                                           •;
                                                                                            -     ■"'■rt
                                                                                       r-          -sf^


                                                                                            \ I
                                                                                                           U: ^    ^ }



                                                             .r :r,.-;'";.\'?-;.                                              "•^ -


                                                         immm::m9Mmm

                                                                                                     ■- ,-'

                                                             ,' V                                                    '    -         '■



                                                                                   V-:-'
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 52 of 140 PageID# 459



           VIRGINIA DEPARTMENT OF CORRECTIONS                           VACORIS C•#.0
                                                                        DOC Location: HCC Haynesville Correctional
                                                                        Center
           Grievance Receipt Report                                     Report generated by Brown, R T
                                                                        Report run on 04/28/2020 at 04:01 PM


                                                Grievance Number; HCC-2Q-INF-00706

                                                  Next Action Date: 5/13/2020 12:00:00 AM

       On this date;       04/28/2020                      1 have received a statement from:

                                                           Haynesville Correctional Center
       Ljcas, Case) F                         1080673 of   HU2-A-38-B

                  (Offender Name and DOCff)                          (Filed Location and Housing)
       Setting out the following complaint;

       He states he was denied food because he was in Medical being triaged and 6A was in the chow on B-
       side while their building was being decontaminated. He states he decided not to get his meal because of
       this; therefore, he was denied a meal.{ Rose T. Brown, 10)



                 noyc Ythiiuin/y--                                      :xl)
                           (Signature)




                                                                            Officer initials:
      Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 53 of 140 PageID# 460
                                 Virginia
                    Department of Corrections                                                      Informnl Complaint 866_ra_4-i7


      preferably in ink. Only one issue per Soml T"'                                  Provided on the Informal Complaint form,
      facility. A receipt is issued within 2 workina davs               >H r   your complaint in the designated area at your
      during intake. If no responsT rieivS Si?/ T f T
     ^An Info.n.al Complaint is not required for an alleged incident of sexual abuse                   ^                     a regul. gnevance.


      cJucnder Nam-:
                                                  Offender Number
                                                                                            Housing Assigmncnt
      Individuals bivolved inHicidMt
                                                                                            DoW Time ofIncident
     O Unit.Manager/Supervisor                   Mpood Seivlce                             rn i • •
     Q Personal Propertv                         fl                                        H Institutional Program Manager
      □ Mcd.cdAd.Lst.,or                         SS—L Specif,,: , °
     Briefly CKplaio u,e nature of your coiuplaiu, (be specific)5'^,Sp4^,^'?;A-^V®"\                                                                A

                                                                                  PVTdnN\u\\.-\Wfo1c,

                                                        *     1     V                     iT*! "Ij"!       I '/> fc ttjw*    WSQ^SjaA   l.A y-u-i




 •                                          Offenders - Do Not Write Below Thie Line
     Date Received:       Wr'<95?-'^y^
 Response Duo.            g-l^-3h
 ActionTakcn/R5S^;SS                                              Asstgnedto: nOSfcr^ffi.ut., jT^




Respondent Signature
                                                             Printed Name and Title
                                                                                                                            Date
WITHDRAWAL OF It^POBlvio,. foMPi ormx.



Staff Witness Signature

                                                                                                                       Revision Data: 4/28/17
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 54 of 140 PageID# 461

         VIRGINIA DEPARTMENT OF CORRECTIONS                             866.1 A-3
                                                                        DOC Location; HCC Haynesville Correctional
                                                                        Center
         Grievance Receipt                                              Report generated by Hand.P W
                                                                        Report run on 06/24/2020 at 10:29 AM


                                                               Grievance Number: HCC-2Q-INF-01192

                                                                 Next Action Date: n7/ng/2fi2Q 12:00 AM


      On this date:   06/24/2020                           1 have received a statement from:

                                                           Haynesville Correctional Center
      Lucas, CaselF                          1080673    of HU2-A-38-B

                 (Offender Name and DOC#)                            (Filed Location and Housing)

      Setting out the following complaint:

      R Brown, 10 - Complaint about reasonable accommodations regard lERP.

                  M OyNL D
                        (Signature)                                              (Title)




                                                       Page 1 of 1                                       Rev. 03/30/2009
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 55 of 140 PageID# 462

                                                                        PjCxan
                                                                                             wduU                         >4
               department of CorrecSs                            'CPm                "* iniormai
                                                                                         nformal i-ompiain
                                                                                                 Complaint 866jo_4nl7

                                             Informal Complaint                                                       fich,
INSTRUCTIONS FOR FILING; Briefly write your issue in the space provided on the Informal Complaint form,
preferably in ink. Only one issue per Informal Complaint. Piace your complaint in the designated area at your
facility. A receipt is issued witliin 2 working days from the date received if the informal complaint is not returned
during intake. If no response is received within 15 calendar days, you may proceed in filing a regular grievance.
You may utilize your receipt as evidence of your attempt to resolve your complaint.
Anj^oi'tnal Coiuplaint is not required for an alleged incident of sexual abuse.
 Cnaety. \.\r^                             ICftjnW
          Name                              fFcnder Number                          I^ismg i^ssij   ent
-JCl         AbA.                                                                      'sh
IiidividualAliivolved .in Incident                             RECEIV                    Time of Incident

O Unit.Manager/Superviso                   O Food Service         jyM I K        y Q Institutional .Program Manager
O Personal Property                        □ Commissan'                             □ Mailroom
im Medical Administrator                   □ Other (PleSlPfep^L.jf>^"JY^
^ie% explain the nature of your complaint (be specific):

                                                             \.tvA-aL. ~T~C<ot> ti>*\ZTs\e.^"fciL.1..            IaLvJ. O,

"FM tTO'«iXjiwm\it                   A*! R(iry|Crir. Uffirii                                    jjEmye
                                                                                                Mfroi

0.ffender Signature                                    —                    Date^ZdUSiL^to^
                                      Offenders - Do Not >Vrite Below This.Line
Date Received:               lo •                                                Tracki ng UH /jpO
                                                                                 Tracking     fffJO                       1




Respondent Signature                                    Printed Name and Title                            Date
WITHDRAWAL OFINFORlVfAL COMPLAINT;
T w|sh to voiuntanly withdraw this Informal Complaint. I understand that by withdrawing this Informal Complaint
I wilfnot receive a response nor will I be able to file any other Informal Complaint or Grievance on this issue       '
Offender Signature:                                                         Date:
Staff Witness Signature:                                                    Date:
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 56 of 140 PageID# 463


                                                                       866.1 A-3
        VIRGINIA DEPARTMENT OF CORRECTIONS
                                                                       DOC Location: HCC Haynesville Correctional
                                                                       Center
        Grievance Receipt                                              Report generated by Hand,P W
                                                                       Report run on 06/16/2020 at 03:59 PM

                                                             Grievance Number:

                                                                Next Action Date: n7/ni/?n?n 12:00 AM


     On this date:   106/16/2020                         1 have received a statement from:
                                                         Haynesville Correctional Center
     Lucas, Case)F                          1080673   of HU2-A-38-B

                (Offender Name and DOC#)                            (Filed Location and Housing)

     Setting out the following complaint:
     S Westman - Complaint about lERP has no mention to include offender with disabilities.


                       (Signature)                                                 (Title)




                                                      Page 1 of 1                                        Rev. 03/30/2009
  Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 57 of 140
                                                            laformal     PageID#
                                                                     Complaint      464
                                                                               866_F3_4-i7
                 Department of Corrections

                                                       Informal Complaint
   INSTRUC^ONS FOR FILR^G; Briefly write your issue in the space provided on the Informal Complaint form,
   preferably tn ink. Only one, issue per Infonnsd Complaint Place your conjplaint in the designated area at your
   facility.^ A receipt is issued within 2 working days from the date received if the informal complaint is not returned
   during intake. If no response is received within -15 calendar days, you may proceed in filing a regular grievance.
   You may utilize your receipt as evidence ofyour attempt to resolve your complaint
   An Informal Complaint is not required for an alleged incident ofsexual abuse.
 CQfitL Y. IUC.MS
   OT ender.Namc
   OffenderName                                     Offender Numi                                 Housing Assignment
   Individuals Involved m Incident
                                                                                                  Date/ Time of Incident
                                                                    lli". 1   4 '■
                                                                    jbw i j
   □ UnitM^ager/Supervisor                      DEoodService                                 □ Institutional Program Manager
   n Medical
   □     vlfi Administrator
              A         ♦                       R Other
                                                Q                                    OFFIcic nMailroom .                  \\t. }\\L^
JBrie^explain th^ature of your compIainJ(be specific)^Nggr?t^^^                                                                                '


                     UfS\«kAp.^.                                                     -Va cnVtxca.rW. \u^(k>Qv Wh
  Ofe.dcrS.ga«ure. (W-^--aW.^ ,                                           ^                D.te |.^                                                '
                                           Offenders - Do Not Write Below This Line
 Date Received:               (p- f if '3. OO^O                                               Tracking#                            ^ 0} I 3^
 Response Due:                 ^ ~ f-                               Assigned to: c'S///                           JT/Tt
 Action Taken/Response:




Respondent Signature                                            Printed Name and Title                                 Date
WITHDRAWAL OF TNFORMAT. rOMPr.ATNT-

                                                              any other Informal Complaint or Grievance on this issue.
Offender Signature:
                                                                                          Date:
Staff Witness Signature:
                                                                                          Date:

                                                                                                                      Revifion Date: 4/28/17



                                     •\U «-NVi. W                                                  lU>-^
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 58 of 140 PageID# 465
        VIRGINIA DEPARTMENT OF CORRECTIONS                                 866.1 A-3
                                                                           DOC Location: HOC Haynesville Correctional
                                                                           Center
        Grievance Receipt
                                                                           Report generated by Hand,P W
                                                                           Report run on 04/13/2020 at 12:15 PM


                                                               Grievance Number: HCC-2Q-INF-00545

                                                                    Next Action Date: 04/28/2020 12:00 AM



     On this date:    04/13/2020                           1 have received a statement from:

                                                           Haynesville Correctional Center
     Lucas, Casel F                         1080673    of HU2-A-38-B

               (Offender Name and DOCft)                                (Filed Location and Housing)

     Setting out the following complaint:

     Lt. Dobyns - Complaint officer was not wearing a mask during count on 4-11-2020.


                                                                             r)<,s
                       (Signature)                                                  (Title)




                                                      Page 1 of 1                                          Rev.03/30/2009
0               VIRGINIA
Case 3:20-cv-00255-HEH-DJN                                                                       liiifoftrial Complaint 866_F3_4-17
                                                 Document 56-2 Filed 12/07/20 Page 59 of 140 PageID# 466
               Department OF CQRRECyiPNS.                        . .. . . .          —. "             .        .    '       .
                                           Informal Cbm^                .
INSTRUCTIONS FOR FILING.- Briefly write yoiir issue in the space provided on                             form,
preferably in ink. Only one issue; p^C.Tnfprmal Complaint, Place your complaint in the-designated area at your
facility. A receipt is issued within 2 working days from the date received if the infonnal^^pla^'t^<^^t returned
during intake. If no response is received within 15 calendar days, you may pro(ged in filing a re^hr grievance.
You may utilize your receipt as evidence of your attempt to resplve your complaint.^'
 An Informal Complaint is not required for an alleged incident ofsexual abuse.                                 '

                         y.                           10^^10*7-2?                                                             ^
 OfTenderName                                    Offender Number                            Housing Assignment          x
  VWv^ mUOlA-                                                ;                        ^\ jA.p\^ZO^— l-r p
 Individuals InvjiVed in Incident                                                           Daw Time ofIncident

 n Unit Manager/Supervisor                       Q Food.Service                             Q lnstitutional Program Manager
 O Personal Property                             |~| Commissary                             □ Mailroom \        i_
 r~l Medical Administrator                       {Qpther (Please Specify):                                k t((]^ Iv
 Briefly explain the nature of your complaint (be specific):
 r,   .   r,   .   .    u           r        ,    •    /u     r    ^
                                                                                            -i
               V                                                   'CX>J\vA                      Vtob / Ct£vJ:^(i(Ni


                       - <CN\r| \\o .V\fl t K:) 'rSNtlfy-.                                                         8:^:) \V
   ■A                                                                                                                                     :

 Offender Signature C                                                                 Date
                                          Offenders          Not Write Below TllisiLin^^                   •

  Date Received;                    C^"                                                     Tracking.#                                        ^
  Response  Due:
  Action Taken/Response:
                                                                       Assi.gned: to: iii■ '^t)bjyp/3
                                                                                            ■ ^  ^ T-
                                                                                                                        ^




  Respondent Signature                                             Pfinted.Name.and Title                            Date

  WITHDRAWAL OF INFORMAL GOIMDPLAINT:
  I wish to voluntarily withdraw-this Informal Complaint. !understand that .by withdrav/ing this Informal Complaint,
  I will not receive a response nor will I be able to file any other Informal Complaint or Grievance, on this issue.
  Offender Signature:                                                                  Date:
  Staff Witness Signature:                                             . . ■.          Date:
                                                                                                                     Revision Date: 4/28/17
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 60 of 140 PageID# 467

       VIRGINIA DEPARTMENT OF CORRECTIONS                                 866.1 A-3
                                                                          DOC Location; HCC Haynesvllle Correctional
                                                                          Center
       Grievance Receipt                                                  Report generated by Hand,P W
                                                                          Report run on 04/14/2020 at 10:25 AM


                                                              Grievance Number: HCC-20-INF-00585

                                                                   Next Action Date: 04/29/2020 12:00 AM


   On this date:    04/14/2020                            1 have received a statement from:

                                                          Haynesville Correctional Center
   Lucas, Casel F                          1080673     of HU2-A-38-B

               (Offender Name and DOC#)                                (Filed Location and Housing)

    Setting out the following complaint;

    Capt. White - Complaint about C/0 Barns not letting him medical for breathing treatment.


                                                                     h<><>
                      (Sign^re)                                                    (Title)




                    received
                           MAY -1 M
                                                     Page 1 of 1                                          Rev.03/30/2009
                         GBIEVANUt UHl-ICb
     Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 61 of 140 PageID# 468
                                   Virginia
                                                                                                  liiforinM Complaint 866_F3_4-n
                Department op Corrections

                                             Informal CoAipIainf
 INSTRUCTrONS FOR FILING; Briefly write your issue in the space provided on the Informal Complaint form,
 preferably m ink. Only one issu/s. p)er;Infonnal Complaint, Place your complaint in the designated"area at your
 facilily. A receipt is issued within 2 working days from the date received if the informal complaint is not returned
  during intake. If no response is received" within 15 calendar days, you may proceed in filing a regular grievance.
  You may utilize your receipt as evidence"of your attempt to resolve your complaint.
  An Informal Complaint is not required for an alleged jncident of sexual abuse.                           '

  riiwiY.V\y<^
  Offender
  wiicnoer Name
           name
                                                 lC:W?i
                                                 Offender Number                             Housing Assignment

  Inaividuals Involved in Incident
                                                                                                                ISIS-Vss..
                                                                                            X)aXt/ Time ofIncident


  r~l Unit Manager/Supervisor                      Q Food Service                            Q Institutional Program Manager
  Q Personal Property                              Q
                                                   U Commissary                     /        Q Mailroom
  Q Medical Administrator                          HOther (Please Specify): C                                            ^
  Briefly explain the nature of your complaint (be speeinc):W
                                           .tat(be specific):C)Vl               y


A~\hn e-SAfOf? r^Vh.1                       ^ 1.
                     Miski , Mlu{>\'^g.\^rs^'^.x^C!e3rtoA^^                                     r(Vs. |i1iy/.


  Offender Signature                    -            ^                                  Pete iaAp)-.{?waO
                                              Offenders >..p.o Not'Wgite Belpw Xh.ia Line :
                              L^.
  Date Received:                      MUM                                                   Trackihg U
  Response Due:           ^ ^ ^ ■26X)                                Assigned to:
  Action Taken/Response:




                          T(ECeNBD
                          "           mkFT»-
 Respondent Signature          "                                   Printed Name and Titfe                         Date
 WITHDRAWAL OF INFORMAL COMPT.ATNT.
 I wish to voluntarily withdraw-this Informal Complaint. I understand that by withdrawing this Informal Complaint
 I will not receive a response nor will I be able to file any other Informal Complaint or Grievance on this issue.
 Offender Signature;                            —                                       Date-
 Staff Witness Signature: _____                                -                        Date-
                                                                                                                  ^vision Date: 4/28/17
      Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 62 of 140 PageID# 469

                                VIRGINIA                                                                            Emergency Grievance 866_F4_4. 16
                 Department of Corrections


                                                              Emergency Grievance                               Log#               8951
Emergency Grievances are provided for offender reporting and expedited staff responses to allegations that an offender is subject to
a substantial risk of imminent sexual abuse and to situations or conditions which may subject the offender to immediate risk ot
serious personal injury or irreparable harm.


                                               Firist                               Number               Facility                     Building-Cell/Bed
Offender Last Name
                                                      PART A- OFFENDER CLAIM
                                                                                      i<r cli|ia- HC         i" ■*'1—rr^
                                                                                        lY)VCtA,.'a  (v.yU nJ
inn                              i/.,i.nir...E« .n>            . ...t           ^                                            I C^h'stAl               11 lv>n I

                         DateA-ime                                                                            ^jtttei^ria Nu<ifci@ 1/
                                                        PART B- STAFF RESPONSE
                           (This part is to be completed and returned to the offender within eight (8) hours.)
       Your grievance does not meet the definition for an emergency. Action Taken/Recommended:
      ^ Submit Informal Complaint                       [ I Evaluated bv Medical: Date Seen
      ^ Submit Sick Call Request                        O Send an Offender Request To:
      □ Submit Request to Dental                        □ Other (Provide detailed explanation below)




 E Your grievance has been determined to be an emergency and the following action has been taken:
        I Sent to Hospital: Date Transported                                                      I I Other (Provide detailed explanation below)




                 Date/Time                                      Respondent Signature                                         Name/Title Printed

       PREA - Alleged incident of sexual abuse or sexual harassment; Shift Commander, Facility Unit Head or
 □ Administrative Duty Officer, and facility PREA Compliance Manager notified
 Alleged sexual abuse or sexual harassment | | Will be refetred for Investigation
  Determination by:
                                         Signature                                    Name/Title Printed                       Date/Time
  Distribution: Original Grievance   returned  to Offender, Copy forwarded    to  Institutional  Ombudsman/Grievance        Coordinator
 •aaofavuvuMvur ic/4<gruu<'okicT-gTicc-recanicq-w^yTicnaci, ^upj iui vvuiuuu'ivj jit'iamuuv;nak"^iiltniaSTfnniy>^TTCvaiA.>C V^UuiulaiaiUf "
 [Detach here]
                                                             PART C-RECEIPT                                      Log#:              B9R1
        L.- iA'' iN'>                                                                                         \-\ii                              m
 Offender Last Name                             First                                 Number              Facility                     Building-Cell/Bed
            1 acknowledgs receipt of this complaint from ihe above olTender. f Complete and issue to offender if taking from his/her pi^ence for response.!
                                                                                                                             fN
        n
         ./iiJill 0                 l:)3b                               1           jJ:,                                     1 ^                              D
                 Date/Time                              Recipient!^ Signature (Staff Member)                                 Name/Title^'Printed


                                                                                                                                           Revision Date: 4125/16
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 63 of 140 PageID# 470


        VIRGINIA DEPARTMENT OF CORRECTIONS                                 866.1 A-3
                                                                           DOC Location; HCC Haynesville Correctional
                                                                           Center
        Grievance Receipt                                                  Report generated by Hand, P W
                                                                           Report run on 06/24/2020 at 09:58 AM


                                                              Grievance Number: HCC-20-INF-01191

                                                                    Next Action Date; 07/09/2020 12:00 AM


     On Ihis date:    06/24/2020                          1 have received a statement from;

                                                          Haynesville Correctional Center
     Lucas. Case! F                         1080673    of HU2-A-38-B

                 (Offender Name and DOC#)                               (Filed Location and Housing)

     Setting out the following complaint:

     R B-own, 10 - Ombudsman violations of the stipulated settlement agreement C0VID19 Whorley v
     Northern.


                        l^(Oy\ue0
                       (Signature)                                                     (Title)




                                                      Page 1 of 1                                           Rev. 03/30/2009
       Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 64 of 140 PageID# 471

                                 Virginia                             JUvJ 2 2G/.3                  Mformal Complaint
                    Department OF Corrections


     INSTRUCTIONS FOR FILING; Briefly write your issue in the space provided on the Informal Complaint form,
      preferably in ink. Only one issiAe pet lnformal Complaint.. Place your complaint in the designated area at your
     ifaciiity. A receipt is issued within 2 working days from the date received if the informal complaint is not returned
      during intake. If no response is received within 15 calendar days, you may proceed in filing a regular grievance.
      You may utilize your receipt as evidence of your attempt to resolve your complaiiit.
      An Informal Complaint is not required for an alleged incideat of sexual abuse.

      r.p6u v.                                    io8jm
    ^.Offrader-Name                                 Offender Number                             Housing Assignment
    CJX^hVOQflM                                                  ^
      Individuais Involved in Incident   '                                             T        Dat® Time ofIncident

      Q Unit Manager/Supervisor                    Q Food Service                               Q Institutional Program Manager
      Q Personal Propertj'                         □ Commissary                                 Q Mailroom
      n Medical Administrator                       Q Other (Please Specify):
      Briefly explain the nature of your complaint (be specific).Of^'5i^9f6Bti NjxOckiiCrtb


                                  Cl\\lbV^ AS teiiVV >rea»^°>-Va .xWW.
.                                                          VAc.0 .             -Xife -rc^Rr^ AAccl >                                ~cu;><rS9 ^
                  '."J                                                            h.           m!      •    .   x    *      .        .a.      *




      Offender Signature C                   ^ . \\Oon^                                    Date            'SSjife              .
                                               Offenders j^.Dp Not Write Bgloy TMs-Ij^itte
      Date Received:              (fi                                                         Tracking U WCC
      Response Due:                      Q-(^(^0                          Assigned to:        Aa         "Xh
      Action Taken/Response:




      Respondent Signature                "                          Printed Name and Title                              oiti
      WITHDRAWAL OF INFORMAL COMPLATNT:
      I wish to voluntarily withdraw this Informal Complaint. I understand that by withdrawing this Informal Complaint,
      I will not receive a response nor will I be able to file any other Informal Complaint or Grievance on this issue.
      Offender Signature:                                             '                    Date:
      Staff Witness Signature:                                            ,                £)gtg.

                                                                                                                                             /)   ..
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 65 of 140 PageID# 472
        VIRGINIA DEPARTMENT OF CORRECTIONS                                 866.1 A-3
                                                                           DOC Location: HCC Haynesville Correctional
                                                                           Center
        Grievance Receipt
                                                                           Report generated by Hand,P W
                                                                           Report run on 04/13/2020 at 12:15 PM


                                                               Grievance Number HCC-20-INF-00S45

                                                                    Next Action Date: Q4/28/2020 12:00 AM



     On this date:    04/13/2020                           1 have received a statement from:

                                                           Haynesville Correctional Center
     Lucas, Casel F                         1080673     of HU2-A-38-B

                (Offender Name and DOC#)                                (Filed Location and Housing)

     Setting out the following complaint:

     Lt. Dobyns - Complaint officer was not wearing a mask during count on 4-11-2020.


           ^ lAo/yiQ
               (Signatur^                                                           (me)




                                                      Page 1 of 1                                          Rev.03/30/2009
Case 3:20-cv-00255-HEH-DJN                 Document 56-2 Filed 12/07/20 Page 66 of 140 PageID# 473
0               Virginia                                                                   . Intbrittal Complaint see f3_4-i7
             Department OF Corrections,                                                                                         .

                                              Informal Comjplaint                                nLr-r^*~
INSTRUCTIONS FOR FILING: Briefly write yoiir issue in the space provided on                               form,
preferably in ink. Only one issu/j p^ipyihfprmal Complaint. Place your complaint in the designated area at your
facility. A receipt is issued within 2 working days from the date received if the infonnal/^9^plaIp't^"npt returned
during intake. If no response is received within 15 calendar days, you may proc^d in filing a re^&r grievance.
You may utilize your receipt as evidence of your attempt to resolve yojir complainv'Qp|p\/af"iT                             ^
An Informal Complaint is not required for an alleged incident of sexual abuse.                            '^OPFIClz

OnenderName                                 Offender Number                           Housing Assignment            fi>i\

Individuals InvbjUed In Incident                                                      Dale/Time ofIncident

 n Unit Manager/Supervisor                  Q Food Service                            Q Institutional Program Manager
 Q Personal Property                        Q Commissary                          fY\ D Mailroom \ \                            ^ A_
 □ Medical Administrator                    J^Other (Please Specify):                              R 1((^ Vv oA>Mai
 Briefly explain the nature of your t^o^plaint (be specific):
                                    ^                         CXjJVva

       NlO - CW\f) \\o,y\o                                                Vv/€^ . La»v\                     g)r> \-V
    k.                                                        ^       ^                               ^

 Offender Signature                                                                Date
                                        Offexiders Dp Not Write Below TIlMXiRe
 Date Received;                                                                      Tracking #                                       ^
 Response Due:                ^ 7^^' S-d                          Assigned to: ml Q\^bjyp/:>
 Action Taken/Response:                                                                           0




 Respondent Signature                                     Printed Name and Title                             Date

 WITHDRAWAL OF INFORMAL COMPLAINT;
 I wish to voluntarily withdraw-this Informal Complaint. I understand that by withdrawing this Informal Complaint,
 I will not receive a response nor will I be able to file any other Informal Complaint or Grievance on this issue.
 Offender Signature:                                                               Date:
 Staff Witness Signature:                                     . . .                Date:
                                                                                                             Revision Date: 4/28/17
                              Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 67 of 140 PageID# 474


                                                                                                     '■. ■■■   :   I ..   •' V "         ; v:'.' '•';>/                                                               i                  ■
                                                                                                          ,• ■ ; ■ >;                                                                                                     j. ■' .■;■■■




                                                                                                                                                                         ^         1




                                                                                                                                                                                                 *-ri>



                                                                                                                                                          ■" f                               ^                    j
                                                                                                                                              •*q>»-ie, -^hT                 ^         ^                 "^1 C*
                                                                                                                                     ^                                            t-feBi'S '. ■ ■ .'{.

                                                                                                                                   . ^"*                                                              ^,3                         ^




                                                                                              •■A ■ - X'"'                                                                                                                     -^■ '-




                                                                                                                                                                                 ■ --if",- ' r                            -'y, ..y- ,.
                                l.ii .-^1
                                                                                                                                                                                                      .vH-'y I -, p •"■' 'f ■'
                                      V                                                                                                                                                                     y    '?.' 'V''." ''

                                  y




^n     •>
                  ^ t4 V"-
                       i                            ^                 I   <
                                                                              ,        t.
                                           iX-'X'                                 ''   ^
                        .    '   <-                 \            <■
     ■s.                > 1- J a!v'                     '         f           ^        ^




 , .■;;' -^, ••;
            y'' '           '-                 '"
                                      -/f
                                                                                                                                               "      "         "            ^
                                   -^7*^

r-                                                 ".i' --^''■''X'X ^                  / .•
                                                                                                                                                   41'^ -4<-                                                 •-'f^




                                                                 XX:i XX /.


            |V.i"l; £




                  >'i.
              vrv?'-'^'.Tp«J>7'-'- --''y..                   J":                                                                                                                  J?v'"


                                                   /         '
              • i/7~''.?'f J-." i-'!!.'-""-'                -'



                                                                                                                                                   ty/'-.wl                        y- mV r
                                                                                                                                                   ....•i.i----».v>'
                                                                                                                                                           •.-."-■»-V>   -trv.
                                                                                                                                                                                                      X/

                                                                                                                                                        y                 V-
                                                                                                                                             -■■   '>.. '..•ti'.If.'      •■V »i.">    ;"i   f



                                                                                                                                                                             y. " y.
                   •^"' \                      t                          'y , r
                                                                                                                                                                                                 -T
                  '^%'Vaw-.           H '!l»
                  seS
                              ^ Cft^yosfs-^ '^TSJiB^ OM^ 5^
             X^c cm^L                                                    I •«,!
 ->«-%,                                                    ^               R -Vi
  Tt-M!(n.'TOv5^                               -           n
                                                                                Cj-i-
■?■«..          ■ *«"              ■ «»*r ^°*»»'aL ^
               w"»                                              52?^
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 68 of 140 PageID# 475
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 69 of 140 PageID# 476



 ■"i    IV      \ V          rv




                       CDKWiT^o        ^
  ^ -^W                                      A5^.,.vaw J ft           l\fl.

  •^««,                                     HMiyw *a»4ft,                     %\

       ^ <lwn
         <h^ J«A- \N\vxx,Vi ^ W\\          v.v.,.   X V   .   N




        >>eto -^Tx^-        Mca>t<n^^u U^X&j^lsuf\ji_ C>|\ VWi Vs 1 !\

                       iV




 5'^- St                               ^        ^bt;
       r^^_                                                           -^vt
                      ©n STSvv. 'X ■       '^^'"^V"~^-JUa. gjl \ A 1




                                  QJ. UX..O......J,. Ax!u 11!"                        _.
         ^ -iWj.0                      ^                          efeil cx^^ ^\rA'-
     Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 70 of 140 PageID# 477




      W                                                                                        wAV^\Wy^




 -^W^-x^i                                                                                                                       Zm
          ^W,
       VKx;
                                                                                               ^                                a^
      4*»,£v^-'l^ 'oteWi.j w"*^«^^^'-Oi
                            r=^W ;-S> iHbiBd ,41^ A

           Vj^     m   u^   .1 %   r^   ■




                                            StSr^:
                                            n V   ■   _   . •   !   •%!>« «jX       \i   .        ''   v.^^ia t~   ?c   i   i




                                                                                                                            I'feu.



        NL^-Wv.A .V.                        i                              ^


                                                                       ^A-                     Uift                                         ,

              T • U\lQ)V^                                                       ^        v-^      •                                      ^^Wk.
                                                                                                                                "~A[U.fM (py,^(i^-
CS     V A>A..A (^ ^.«.ri\-ji\-i'«v.\rt VrD AW'^Xl At^iiax j< mQ>iUUVmW<v^"r^©^y\\xx.V (VA."~f^^rVx t^iXtir?                                 .\
    Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 71 of 140 PageID# 478




                                           U> ^

^                                                                            ^%3Ji45.
           .V,--VJ«0,VH^A «x-                                      V»   A,   xwg» l<|V   .    .
                                                                                         vi U

                                               .




                                              ^^'®^«s>.»9*v^-x.lh,

                                                                                          ^^vO
                                                       W3                           ,.. V cClKVuj^^.


c^ 0                                                                         ^^%il « ^^
Cipw, ^Jt©.\ Sd^lJ^'CVA^V' k\l ^ X
^e>j^ KC<iW^'^ai^X\'^^
^   A<\;     ^"V^^^SOCVrtSfi T'V^P'iQo {\ f>.\^tirvcr>, ^.\ k. I
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 72 of 140 PageID# 479
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 73 of 140 PageID# 480



                                                                   NOTICE OF CLAIM
                                                     Pursuant to Virginia Code §8.01-195.6



                  CERTIFIED MAIL- RETURN RECEIPT

                  TO:
                            Attorney General of the Commonwealth of Virginia
                            900 East Main Street
                            Richmond, Virginia 23219

                            Director
                            Department of General Services
                          Division of Risk Management
                        \ 109 Governor Street, 4 Floor
                           ^^mes Madison Building

                                      Re:         Claimant:                         Vwcftt)
                                                  Date of Injury:

                                                  Place of Injury

                  To Whom It May Concern:

                         The Purpose ofthis correspondence is to make claim against the Conmonwedth
                  of Virginia and its departments or agencies and their responsible employees in regards to
                  the damages and injuries as set forth in the accompanying Notice of Tort Claim Against
                  the Commonwealth.

                               Please acknowledge receipt of this Notice and apprise me of your position in this

                                                                        Respectfully yours,                       notah:
                                                                                                           r       PUBLIC   -. '
                                                                                                           = ★/aEG.#7781513 ■;* :




                n,               ,                                      ,nma,=«jro^
COUnfy^ity oflythnvA
               ■» - ^ . ' ' _ _ Tn—
                                t vuiiuiiuiiTTBoiui vr TiiffMiia
 heldi^bing ini^i^meni was subscribed and sworn before me this
                                                                        Haynesvillc
                                                                                _   _Corrcctional
                                                                                         .
                                                                        Posl Office Box 12.y
                                                                                                  Center
          /oi                        20^2                               Haynesville, Virginia 22472
                  W LuTfl £ '
(rame oi peison seeking/^Slwow

                                      Jlaiy
                                                                    1
   Cominisf i"" "'nires:
Notary Reg. Nu.            T
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 74 of 140 PageID# 481



                   3.       The date and location of the injury giving rise to this cause of action are:

                                     Location:                                 fcmnnA-Wi^ C jfia-a

                                                                        4y[.,J/)> (Dl!All%teS.
                                     Date:                           Jpiyl
                                                                                    'e ia described as follows




                       —1            -^feV.icsn^)

                  /"A/jggJ rfff uuyf/i wgw (| i"i
              6V7? (                            ffh l-hkMn
                                                        —m nr-Mv ~v,„                   ywyr .
           |fYbHj!m lyiy
                     i/iru I LI/Sai%1. k^ittall  nn/6hfd-.hM
                                                 ifat   ''' * '  wypinlcirftinft ^ Q/t/ y Pasruloi
                                                                 /jypg/sferfiiQo          /I-
          Vahi.n ^Ajtv>                                   tijirtTin ni.iJ Cn.Y>./nnl^,<^d Chj;
                                                                                          nil:^<1 hp(i\          , 4j(

           ^ litL^-xtvvwVX') oV Jhrl^n ^/yii,.\-n»                                                             fa/
           iP^tlOAit'cinai mi(^» < jr I/n/yp—UJ^n ^U'^V.ifHSin f'^ H't'j CfKuy-CMlXi^
                                  nn
                                  f-\~ 7L -ZTX-n y1*4/«ti<\ //jlAfa
                                                            //)»/> Is "3)Cl
                                                                      "TTJTI /1 AIo/^1
                                                                                Aln/^( llI Innf^
                                                                                           l/v-tOA.• CJhifJ^nia^j
                                    ifjeAPfinf A^IL                            mnfh~ih\'^ Arthtr^^                Jm

        lihmL <(|Mrfg/|v                                                                                          —
        ^nr^rJJJy^ /A                           .o..rt^/i;ii -//»!             iOtli'^/^Li'lh hV.ll
                                 - ■» -•                                                                    m-mUm

        L'Sfe) J /. A /» gj/:)i01 eA,-       ) ^A.J 4k                      toiU,'"?})??>aK\:W "A,4 fflOV?
 rq-                                                                               ^           >(IAf> Klo
                               h//li))i? /a/yi. fi»:f|^nij/|rrvvj/)4)n Jofy/on/
  •^o««^uvA                   js'tKiiJO'ucf!-                                                               4Jt32iy(\3JtJ /Dt^
  rnw €niWiU&?cf CjVifilhYG^ Ca^                                                          V
    '                  5.     The State Agency or Agracjes avered to be liab
                                                                                                                         Aitjifr
                                                                 Page 2 of 3
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 75 of 140 PageID# 482




                                                    ~         ^ T&^

                                                  ^0.T.^      'li®'
                                                      ^42dftA<y

              .\v.    .       ^liu
                                                          >iill%
                       \ M \. ^                 t &0 5JlR(?.iL n../,/v.^
                                                                           ll^




                                               • tskj wteBSA.
                "ioeiAfla?!®, itba
w^»We^W^fe .Tln^;wAv^
   rs)                       C«aei %.(jdcfls.
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 76 of 140 PageID# 483




                                ^                      6^              (Ao^




4»^»&s5ix;,?A£«

         -Wta.u.k^'^^
                                            ■! \<ft^ "*1
-?»««. t£^-?>»'-.tiU,^ i»ia&
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 77 of 140 PageID# 484




  €»^dtUl li^jy, jI
                                                 ^W'«o (^<i(i^^o(|i4iii^'^\3

•^0




 ^ T-^ ZJL'~TV^                         V- Hr^
                                                    ^4fji^, ''^^•t
                                                       ^%ltJ




                                                          N'^

                      ►^^Wv\s&«. Upd-tei
 Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 78 of 140 PageID# 485
                                     ^ Vi\A4a




                              -^HL


                        ^ tAfelV.WcAa, to'W&ed ^Sl \ i /i
          ^'Qinioi^g,




'^Qe)^




                                 T5                           flH


                                                                    - wMu
                ^X: ^ i-d,^                                         Pm


                                       Wjee^ A<b\mj)4.«&
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 79 of 140 PageID# 486




   ^^NvUtft-TDotrraiia^                    '-^ttf^ou ol               c^u
   Cb




    IW,.m.„™


                                                                                 V
                                           - -WD ^




  •q




'®<^(a^                                                   < aw'a I


                                                                 ^ViCiL
                             4»AV»0^
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 80 of 140 PageID# 487



                                      .<» o 0




         )l^k)wptr-             COMdm^




                 6.    Pursuant to §8.01rl95.5, Code of Virginia, 1950, as amended,the

        Commonwealth of Virginia has six (6) months to seek settlement of this claim, upon

        expiration of which, without a settlement being reached, this matter shall be ripe for the
        Claimant to seek judgment against the above-named defendant(s) in the appropriate State
        court.


              ■ 'yVHEREFORE,TAKE NOTICE that the Claimant will seek judgment in the
        amount of$              (Q^CD                against the defendant(s), or such amount as
        may be agreed on by the parties, in settlement of this claim.




                                                       Inmate Number
                                                       Haynesville correctional Center
                                                       Post Office box 129
                                                       Haynesville, Virginia 22472

         STATE OF VIRGINIA
         COUNTY OF RICHMOND                                  .             ^
                 ■ Subscribed and sworn to before me this          day of ^ \l>YiCl.2o2^

                                                                 Notary Riblic

         My Commission Expires:                                             •fT*"                    -



                                                  Page 3 of 3
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 81 of 140 PageID# 488



        VIRGINIA:


              IN THE OFFICE OF THE ATTORNEY GENERAL




                                                                     CERTIFIED MAIL
       (Name and Inmate Number)                                      RETURN RECEIPT
                                           Claimant,                 REQUESTED.



        COMMONWEALTH OF VIRGINIA, and




                       ^<1                   tfft ^Xkdf,

                                             Defendant.



                                              AFFIDAVIT


        STATE OF VIRGINIA,
        COUNTY OF RICHMOND,to wit:

                   Cj/IAfl                                     being:first duly swom according to
        lawj deposes and states:

               1       That he is the Claimant in the above-entitled matter and who is currently
         incarcerated at the Haynesville Correctional Center,650 Bamsfield Road,Post Office
         Box 129, Haynesville, Virginia 22472.
               2.      That he has submitted herewith his Notice ofTort Claim Against the
         Commonwealth in connection with the certain injuries and damages incurred while he
         was in the custody and care ofthe Department of Conectiohs/Commonwealth of



                                                 Page 1 of 2
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 82 of 140 PageID# 489



        Virginia, as a result of the alleged negligence of one or more agents of the

       Commonwealth of Virginia.

               3.       That he has attempted to resolve this matter by way of the adult

       institutional inmate complaint/grievance procedures promulgated by the Virginia

       Department of Corrections, having initiated the administrative grievance process on the

        i ^ day of                                   ^hd that he filed his last grievance appeal on

        the         day of                     ,205O . without receiving the requested relief or
        otherwise resolving this matter;

               4.        That he has attached hereto as enclosures, copies of all

        complaints/requests, grievances and appeals filed in connection with the incident herein
        stated as giving rise to this Tort Claim Against the Commonwealth of Virginia and its
        agent(s).

               I declare under penalty of perjury that the foregoing statement is true and correct

        to the best of my knowledge and belief.



                                                                                         Claimant



        STATE OF VIRGINIA
        COUNTY OF RICHMOND                                     ^
                Subscribed and sworn to before me this^^day of C%rr)t                      20^.
                                                                   /U)x
                                                                Notary Public


                My Commission Expires:
                                                                                     *    •"          *. '




                                                   Page 2 of2
                            CPi'^\         Vucf^
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 83 of 140 PageID# 490




                            ^^-3o-^^ 000Hlp
                     «&)                           ocD^lo
                     5\

                                                   »■ W«\-^okW.
                      ^ 801.3 nw^



                              ^                             ®^S'USsS

                                                   "- d^-3i^- Dayoio
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 84 of 140 PageID# 491
                                >4«S'^a£S?SSi9l3




                                   i
   Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 85 of 140 PageID# 492
              VIRGINIA DEPARTMENT OF CORRECTIONS                                    866.1 A-7

                                                                                    DOC Location: COO Central Office,
                                                                                    Administration
              Offender Grievance Response - Level 11
                                                                                    Report generated by HR
                   .




                                                                                    Report run on 08/21/2020 at 09:23 AM




 Offender Name                                  DOC#             Location                                    Grievance Number
 Lucas, Casel F                                 1080673          Current Haynesville Correctional            HCC-20-REG-
                                                                                                 Center      00046

 Housing                                                         Filed       Haynesville Correctional
                                                                                                 Center

 HU4-A-33-B

 LEVEL II: REGIONAL DIRECTOR. HEALTH SERVICES DIRECTOR OR CHIEF OF OPERATIONS FOR OFFENDER
 MANAGEMENT SERVICES RESPONSE(To be completed and mailed within 20 calendar days)

 LEVEL II HEALTH SERVICES DIRECTOR;

 Your grievance appeal complaint has been reviewed along with the response from Level I and your complaint that 0/0
 Barnes would not allow you access into Medical for a breathing treatment on 04/13/20.

 Based on the information provided and upon further investigation, I concur with the Level I response and have determined
 your grievance UNFOUNDED. Please note that during the COVID crisis, the institutional physician may determine if
 your condition is essential to warrant a medical visit. The physician has the clinical discretion to recommend you specific
 treatment as wdlf. It is reported that you received treatment from the HCC healthcare professional for your respiratory
 condition in April 2020. This issue is governed by OP 720.2.
 If you have any further issues, please resubmit a sick call request for further evaluation of your medical needs and
 treatment plan. You are encouraged to follow the recommendations ofthe health care staff as well. There is no violation
 of policy/procedure regarding this issue. No further action is needed from this level. In accordance with OP 866.1
 governing the Offender Grievance Procedure,Level II is the last level of appeal for this complaint. All
 administrative remedies have been exhausted regarding this issue.


 Health Services Director,                  Ions for Health Services                 Date




                                                     received
                                                            SEP -uoio
                                                    By-gpigSNceSFPES"
Offender Grievance Response - Level II                                                                             Rev. 05/31/2007

Report run on 08/21/2020 at 09:23 AM

                                                                   T^orro 1 rtT 1
     Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 86 of 140 PageID# 493
     £%                          Virginia
                                                                                                           Informal Complaint 866j3_4-i7
                   Department of Corrections

                                                          Informal Com{)laint
     INSTRUCTIONS FOR FILING.' Briefly write your issue in the space provided on the Informal Complaint form,
     preferably in ink. Only one issue per Informal Complaint. Place your complaint in the designated area at your
     facility. A receipt is issued within 2 working days from the date received if the informal complaint is not returned
     during intake. If no response is received within 15 calendar days, you may proceed in filing a regular grievance.
     You may utilize your receipt as evidence of your attempt to resolve your complaint.
     An Informal Complaint is not required for an alleged incident of sexual abuse.

      Offender Name
                                                    lew?)
                                                     Offender Number                                Housing Assignment
                         ,l^<\i rn\
     Individuals Involved in Incident
                                             '                                                    ^Dat^ Time of Incident


     0Unit Manager/Supervisor                        l~l Food Service                               □ Institutional Program Manager
     r~l Personal Property                           I I Commissary                                 Q Mailroom
      1 I Medical Administrator

      Briefly explain the nature of your complaint (be specific):0)J                                                 yj."^
                                                                      lyi'CjVN'.S OAViV            Orel                                       ■v\l\




 ■vovo\--\.\tt.^hVrtf) nrb.im .. i v ki>st                               <.^yA             ^ Yp 0lA'C«-'O
Cl:bc^g_> ^ Ihmijck ■                                                                                 rOfS. KIiYI.                            W-
                 av\\          .J^SSNAQX . ^\1                                      /I|t| lOWy;'qfflUi|'

      Offender Signature                                  ^                           ^      Date 13"^ ■ [
                                                 Offenders ^ Do Not Write Belqw This Line

      Date Received:              ^ZMZm                                                           Tracking #      /icc -joiPnF -
      Response Due:            ^ - a "it -2030                             Assigned                                                                      at,f\
       Action Taken/Response:




                                                          V\cr>^,



                                                    -%-                                                                  I      >. , ,» < I »'»< « I C



         ispondeht Signature
       Respondent                   \\                        0^^^*      Printed Name and Title
                                                                                      andWl                                  Date
       WITHDRA-SVAL OF INF^^R^jx, COMPLAINT:
       I wish to voluntarily withdraw this Informal Complaint. I understand that by withdrawing this Informal Complaint,
       I will not receive a response nor will I be able to file any other Informal Complaint or Grievance on this issue.
       Offender Signature:                                                                    Date: l^rtrrt^arv-                        ^QQO
       Staff Witness Signature:                                                               Date:
                                                                                                                             Revision Date: 4/28/J7
      Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 87 of 140 PageID# 494
                                     Virginia
                                                                                                                          Emergency Grievance 866_F4_4.i6
                     Department of Corrections


                                                                  Emergency Grievance                                Log u             8-9.51
Emergency Grievances are provided for offender reporting and expedited staff responses to allegations that an offender is subject to
a substantial risk of inuninent sexual abuse and to situations or conditions which may subject the offender to immediate risk of
serious personal injury or irreparable ham.


Offender Last Name                                 First                                 Number                Facility                   Building-Cell/Bed
                                                        PART A- OFFENDER CLAIM
What is the en)ergency?|Q^                                                 gJ- /.S;<rA|na.
                                                                                                          ■■ft <^8. Cfttlfid          Clvj op
; ' I                ij




                                   tovvO^
     i&NamZggD Dateffime
                                                            PART B- STAFF RESPONSE
                               (This part is to be completed and returned to the offender within eight (8) hours.)
I         Your grievance does not meet the definition for an emergency. Action Taken/Recommended:
        I] Submit Informal Complaint                        Q Evaluated by Medical: Date Seen
        ^ Submit Sick Call Request                          n Send an Offender Request To:
        2] Submit Request to Dental                         fl Other (Provide detailed explanation below)



         Your grievance has been determined to be an emergeiicy and the following action has been taken:
        Zl Sent to Hospital: Date Transported                                                         f"! Other (Provide detailed explanation below)

                                                                                             RECEIVE!):
                                                                                                    -m -1
                     Daie/Time                                     Respondent Signatip;^-                                       jName/TlM Pfintdli
    I—IPREA • Alleged incident of sexual abuse or sexual harassrn^;!^fei^C; C ornmander,|Facility,ynibHead*OE                                                      ['
    '—' Administrative Duty Officer, and facility PREA Compliance Manager notified
    Alleged sexual abuse or sexual harassment                             Will be referred! for Investigation                        On>bi!d:>in:in Unit

     Determination by:
                                                 Signature                             Name/Title Printed                 Date/Time
    Distribution:         Original Grievance returned to Offender, Copy forwarded to Institutional Ombudsman/Grievance Coordinator
    [Detach here]
                                                                 PART C- RECEIPT                           '         Log #:             ."i      P


           u                                                                                                                                  ZlA - m.
    Offender Last Name                              First                                 Number               Facility                       Building-Cell/Bed
                1 acknowledge receipt of this complaint from the above ofTender. fComplete and issue to offender if takuig from his/her presence for response.]
           );
                                        1>SS                          4'"^                                                                                 TT3
                     Da:e/Time                             Recipient:® Signature
                                                                       S         (Staff Member)                                  Name/Title^rinted


                                                                                                                                                              ■e; 4/25/16
     Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 88 of 140 PageID# 495




                                 COMMONWEALTH OF VIRGINIA
                                     Department ofCorrections
     Gregory L. Holloway                 Division ofOperations 14545 old Belfield Rd
     Regional Operations Chief                    Eastern Region                   Capron, VA 23829
                                                                                  (434) 658-4368
      July 22,2020


      C. Lucas 1080673
      Haynesville Correctional Center
      PO Box 129
:—    Haynesville, Virginia 22472

      Dear C. Lucas:

      This letter comes to advise you that your appeal package to Grievance Log # HCC-20-REG-
      00046 has been forwarded to the Office of Health Services in Richmond, Virginia for review
      and response. Operating Procedure 866.1, Offender Grievance Procedure, states that
      grievances relating to medical, dental, and mental health care are reviewed and responded to by
      the Director of Health Services.

      The response time limit will commence upon their receipt of your appeal package. However,
      it was noted that accurate appeal instructions were not given to you by institutional staff. The
      receipt of your appeal package by Health Services will be at their discretion.

      Sincerely,



      K. Cosby, RegioJ^^pbmbudsman                                             ■' ^ JC O | V |Q
      Eastem Regional Office                                                        ,,,,   ^
                                                                                   JUL 35 3020
      /kwc

      cc: )/€irfice of Health Services w/original attachments
               File
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 89 of 140 PageID# 496


                 VIRGINIA DEPARTMENT OF CORRECTIONS                              866.1 TBD
                                                                                 DOC Location: HCC Haynesville Correctional
                                                                                 Center
                 Grievance Continuance Receipt                                   Report generated by Brown, R T
                                                                                 Report run on 06/05/2020 at 09:24 AM


                                                                             Grievance Number; HCC-20-REG-00046

                                                                              Next Action Date: 07/05/2020 12:00 AM



 Continuance
                                                                                                        By
' Level.         Due Date                             Reason
                                                                                   Brown, Rose T
     1     ! 07/05/2020        Awaiting information

; .2 1
 ^   3      '■


         On this date;      05/08/2020       I have received a statement from;


     Lucas, Casel F                             1080673              Haynesville Correctional Center
                 (Offender Name and DOC#)                           HU2-A-38-B

                                                                              (Filed Location and Housing)

         Setting out the following complaint;
         I HeTtates that C/O Barnes violated HIPPA laws when he denied him the right to a breathing treatment.

                                                                                                                                      a; i
                                                                                                       1 ^        2 0 202a             i^
                                                                                                         O'llbUflG'-jpn fjy-li I ;



                               (Signaiu                                                      (Title)




                                                                                          fifi e¥l v'tR!
                                                                                                JUL-2 2020 es'
                                                                                              Ombudr.man Unit
                                                                                                T-as-'r.n V^egion        ^
                                                                                                                   Rg?r=ir3y30/2009
                                                               Page 1 of 1
           Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 90 of 140 PageID# 497


^            5 ■ Virginia                                                                        Regular.-Grievance
Iy.' ■ DEPARTMENT OF CORRECUpNS
                  numaosHMVMx



            RECEIVED^ REGULAK GRIEVANCE
                        1. - ssco                                                                Log Numbjen.


              GBIEVANGE OFFICE
                        \Cl/"                                   iCMm                                           Cell/Bed Number
                                                                i Number             Bui
•lame,First



Mkp)4^LfQ
 'iials InvoiTOd'in Incideint                                   Date/ Time of Incideat



.T IS YOUR COMPLAINT? (Provide information from the informal process:- Att ich Informal Cdmpiaint rwponse o
documentation of informal process.)                  tiYiO. Uw.                )\\l,OhiY
  f/yppA Iaiai.Wi^ 01/                          4)
                      ^ .       I)     . . I)   j   .yl    IJ      i/l     A / aA                 ^
                                                                                               ^ V ii_ A JlL          //tfjl k/J.:


5b                                                                                                             itM
                                                                                           (fiiA


s.  \hk
 lTi\Ufefci^                    OyO.                      1%',^ A)>»                             A
                                                                  \U rfvm9^a)A^>mHce>
■A                                          it ^ nil,|o,fbyy4if'. W :/l/f/|?-V: o/#<ViOyy
          U'lppj^ yr^t 1^              4o Tfif^ S^ecis^m

                                                                                    Date:. .
          Signature                  MM
 den/Superinteadent's Office;                                                                             Omoudnir-^'T M:'"v
                                                          iiDuacman Unk
  Received:                                               Astern Rogion

                                                                                                                  Reifision Date: 4/28/17
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 91 of 140 PageID# 498
        VIRGINIA DEPARTMENT OF CORRECTIONS                                  866.1 A-3

                                                                            DOC Location: HCC Haynesville Correctional
                                                                            Center
        Grievance Receipt
m                                                                           Report generated by Hand, P W
                                                                            Report run on 04/14/2020 at 10:25 AM


                                                              Grievance Number: HCC-20-INF-00585

                                                                   Next Action Date: 04/29/2020 12:00 AM



    On this date:    04/14/2020                           1 have received a statement from:

                                                          Haynesville Correctional Center
    Lucas, Casel F                         1080673     of HU2-A-38-B

              (Offender Name and DOCit)                                (Filed Location and Housing).

    Setting ojt the following complaint:

    Capt. White - Complaint about C/0 Barns not letting him medical for breathing treatment.


                                                                    tlSS
                      (Sign^re)                                                      (Title)




                                                                                           U JI)L 20 2020                v.- i
                                                                                                                             i


                                                                                               I Ovubi;c':-,tv^3n nmt \

                                                                        - WC E4¥
                                                                               ■                      Ii
                     received                                           4
                                                                                   JUL- 2 2020
                           MAY - 7 7                                    I Oiiibudnrnan Unit
                                                                        I      Eiisteri: ••Ionian
                                                     Page 1 of 1                                            Rev. 03/30/2009

                     ®''~GRIEVANCt OFFICE
         Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 92 of 140 PageID# 499
                                  VIRGINIA
       ten!--?/)                                                                                         .Irtfdrinal Complaiat J66_F3_4-I7
                    Department ofCoju^tions

                                       Informal Comjpilaint
      INSTRUCTIONS FOR FILING; Briefly write your issue in the space provided on the Infonpal Qopiplaint form,
      preferably in ink. Only one issjite -i^et;lhfpnnal Complaint, Place your complaint in the designated'area at your
      facility. A receipt is issued within 2 working days from the date received if the informal complaint is not returned
      during intake. If no response is received" within 15 calendar days, you may proceed in filing a regular grievance.
      You may-utilize your receipt as evidence'of your attempt to resojve your complaint.
      An Informal Complaint is not required for an alleged,jncident ofsexual abuse.
                   V.
      Offender Name                                     Offender Number                              Housing Assignment

      Individuals Involved in Incident                                                                    Time of Incident


      Q Unit Manager/Supervisor                         n Food Service                               Q Institutional Program Manager
      O Personal Property                               Q
                                                        I I Commissary                       i       Q Mailroom
      Q Medical Administrator                           SLOther (Please Specify);                                                ^                   \
      Briefly explain the nature of your complaint(be specific):©)!
Qi.




^o\-yVl^T<V)rlH>m TT                                                              Vi'^y oj)        A©                                   "1^6.
                                                                                                         .-Tn^±.^A.Tr


      Offender Signature Q\Aa - NAwC riCs. ^ I DQni                                              Date               2/)lC).
                                                Offenders"'Do Not Write Belpyy Thig-Line- :
      Date Received:                      IH - m                                                    Tracking
                                                                                                       cKing #
      Response Due:           ^          <0. ^ '^(jp-O                        Assigned to:
      Action Taken/Response:
                                                                                                                               ;r^ 1;-  li \/
                                                                                                                                   JLc3 si <■'



                                                                                                                    liA JiiL?0 2li?ll
                                                                                                                                                     ■:j
                                                                                                                                     n Rv'sSiO

                              rECEN^D
                                                                                                                       ■-'          w   &■» f; iJI

                                                                                                            II
                                                                                                            p~n3r=Tj2rT^
                                           ^£Vfv.MO.E
      Respondent Signature -8^
                                                                                                            i                                    I
                                                                      Printed Name-and Title:.              |                        Unit T
      WITHDRAWAL OF INFORMAL G01VrPT,AmTt
      I wish to voluntarily withdraw-this Informal Complaint. I understand that .by withdrawing this Informal Complaint,
      I will not receive a response nor will I be able to file any other Informal Complaint or Grievance on this issue.
      Offender Signature:                                                 "                      Date:
      Staff Witness.Signature:                                                                   Date:
                                                                                                                          Revision Date: 4/28/17
     Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 93 of 140 PageID# 500
                                  Virginia
                                                                                                                      Emergency Grievance see.Ftj-ie
                .dep.artment of Corrections


                                                                Emergency Grievance                             Log#_                        8.9.51
  Emergency Grievances are provided for offender reporting and expedited staff responses to allegations that ain offender is subject to
  a substantial risk of imminent sexual abuse and to situations or conditions which may subject the offender to Immediate risk of
  serious personal injury or ineparable harm.


  Offender Last Name                           Flist                               ' Number               Facility                            Building-Cell/Bed
                                                    PART A- OFFENDER CLAIM
  What is the emergency?^^                           ,r\ -PnfD J.                     I c d>|^a ■ X ^
(Uh UPTiVftl^                                            t OA                T-1           I'                                                                        I

                                                                                                                                                          tsiu?6fiS-
TBfl ilCiXfa'/tlA j.lsrirAVI..i.^^r<.,'^ck..

    t2>^H\?)CS0 Date/Time                                                            (^yXiyOffj^er^'^Mtitrl^^
                                                PART B- STAFF RESPONSE
                           (This part is to be completed and returned to the offender within eight(8) hours.)
        Your grievance does not meet the definition for an emergency. Action Taken/Recommended:
       Z]Submit Informal Complaint                      Q Evaluated by Medical: Date Seen
       I]Submit Sick Call Request                       Q Send an Offender Request To:
       I]Submit Request to Dental                       I I Other (Provide detailed explanation below)




   r~ Your grievance has been determined to be an emergency and the following action has been taken:
      f~l Sent to Hospital: Date Transported                                                          □ Other (Provide detailed-expjanatjon below)
                                                                                                                              '       • .•      W C;.,:, ij    '.7


                                                                                                                             [                 JUL2um

                    Date/Time                                    Respondent Signature                                        •Name/Title-jPriiitsds
   I I PREA - Alleged incident of sexual abuse or sexual harassment; Shift Commander, Faqili^ ^itiSea^o/ ^|[||
   '—' Administrative Duty Officer, and facility PREA Compliance Manager notified                                                 f                                      | if
   Alleged sexual abuse or sexual harassment                          Will be refetred for Investigation                                        JUL- 2 2020                ■
                                                                                                                                             Ombudsman Unit
    Determination by:                                                                                                                         n'uctcrn
                                        Signature                             Name/Title Printed                "Date/Ti
   Distribution: Original Grievance returned to Offender, Copy forwarded to Institutional Ombudsman/Grievance Coordinator
  •i:y<jw>vuax^nr    oaigftiasr                         icrtyTicnaCi, v^upj                                     v^iHaqjqSTridii/^kiCvaHCC v,><JuiUhlftmr
   [Detach here]                                                PART C-RECEIPT '                                 Log#:_
                                                                                                                                             8951
           L iA'    iV-,                                                                                      WLL                               OA
                                                                                                                                               ^-1
                                                                                                                                                          9?
                                                                                                                                                          m.
   Offender Last Name                           First                                 Number               Facility                            Building-Cell/Bed
            1 acknowledge receipt af this complaint from the above offender. [Complete and issue to offender if taking from his/her presence for response.]
                                                                                                                             fN
                                    iSiS                             .1
                                                                                            -'f 1-'
                                                                                          h,'i/ \                            1)              !/\U-V   T        lid
                ■ Djate/Time                           Recipients Signature (Staff Member)                                   Name/Title^Printed


                                                                                                                                                  Revision Date: 4/25/16
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 94 of 140 PageID# 501




                                      SptS<ial>sSliMfc
                        t|(i23«»9jaMAiiil £&(fu Chrtkn;^,
                                         slK^^^W^apkOvftNJbJ ^


                                  vr^ §c&5^N^^a)(vs»^^^
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 95 of 140 PageID# 502




                      U'lbj
                                                            /65td^c3!!!Q0


                                    A'
                             iWkpil (iiV flCt-^-A5-^
                                                      fit fOj^^toi'^(W;
                             ^>CQ«t k^b20^^, r^;;pCEI¥sp|
                                                JUL 2 0 2020         u
                                                                }"




                       }h%ddl^iQn 41/1^                              O;




                            ih V3«j\^fei^\V^fs               , p
          r-n\ AT -«c«^P3U!ev'^"^V
                    rSfNiCvV.                     '
                                                                          ^
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 96 of 140 PageID# 503




                        SbU^te^A, W




                                                             iA%\^^WionJ^
                      ^4jx|^                               (bM (j((s^
                  ail .



            «& A"*"iWiMliizAe. nt,A$bS-.
        r\    ^         h.
                                < q, ^ v;,:.                         X   -•• * - > _   fc   _   v^-   -'




   cO^J^%«f?3(S» at>ii-i,._


      qo%a!^                                                  HA>^
   V^             <biii)k AVo.^\,Q A^i'^       <o\sCsfe
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 97 of 140 PageID# 504
                            Cjf%A V. V\)oyj^




                          "^Teaxv^.                        T^




                            ^          >v      Il.f(\.^(5wn
     X.3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 98 of 140 PageID# 505
   Case



4jcc-
^IjW^vntiA
             ^12,
                                         IREClEIVEtj>               lo^SViMD
                                           JUL 2 8 20a
                                       OIIIBUDSIIAN SERVICES NUi"




                                              W»5is\ 4^iiis^
                                            \\w34\WW,



                                                                    IOL-


                                                                      m




                                                                    ifeOsbieo^,
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 99 of 140 PageID# 506
    0




                               '              -^'•'Kiank
                                                 ■0^^ w
                                ^                'SjVw^fVjn^T W|^- ^'C^^^VWQ^
                ^^ ^)(3^ »p^\Va^                                        yy^
    \r
  ^                                   %I                 Wo^
  UUO Msfss^^WO                                                           Yv)!
                                                                  ac-^
                                                                   'if^ -Y-
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 100 of 140 PageID# 507
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 101 of 140 PageID# 508

^       - -             ■■ -                  ^Jv

^W^Wo.                                         ^^vM^Vok

\x3^ c^;^
                                       sxS^                      sW^^H




    v.rr^xm^!:r                                                         ,
    Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 102 of 140 PageID# 509




                                                                      JUL 2 8 2020
i          It is the DoHr.«        J
           all EMPLOYEES^wLL^AT^M.L^TIMEsVnH^®^^'"®"^
           STANDARDS OP ETHICS ANn tn J S?.              THEMSELVES IN THE HIGHEST
           T® field of St?oSs™                                        FSoFSs^Ssf?;
           with inmates, staff,"=°"'5"="ve
           With                            tre£tJc?Iir,SS
                                and the nuhii!  fI              appearance
                                                          positive relations
           the institution assigned to The nf' !? ^ ^ reflect credit upon
           Commonwealth of Virginia.       Department of Corrections and The
           ONE OR^HORE%F®Tra°R^Es"nw^inM°°'"^^^^'^^    BLATANTLY VIOLATED
           (EHFLOrEB COrau??^
           SIONAL MANNER AT ALL TImS " ThJe 2            ™ ".Sy
                                                    THEMSELVES IN A2"
                                                                    PROPES-
           less or overly officious manner it mlen2°^ mean acting in a humor-
           excessively familiar behe^frly- ^4 i.L      "® primarily avoiding
           SfSTOHES, OH facial EXPRESSIONS ^ch f ?f I'"'"'™OFRIiTE LAHGOAGES,
          Sional but can enGanGer-^K'^^fety'Sf3?=|^°2yiLa"?^
          toiter of^this complaint™r^S?to^bs®,"^®^°?J[™®®                       ™
          ;rssirB"i'^o?is'?iA?'ifji-aStH
          ANT(S) be it at the hands of the PMpfnvS^i^^^ AGAINST THEsir^tc.,
                                                                    COMPLAIN-
          OR FRIENDS OP THE EMPLOYEE WHO Mav       MENTIONED IN THIS COMPLAINT
          employee (IN ACCORD^^^"S?Tjr?.S^J.«f^J PAoffgL?? Jt'
                (workT aiscipliSa??^file of°the>,?emol^^'^®'^
          him/her throughout the remainder          ?i^®®
                                                                           active on
                                                                    should follow
          the VIRGINIA DEPARTMENT OF CO^CTIONs!              ®°tive employment with
          neef
          of theaddJtloLfsp^c^to'cro^
                  offense the writer will add^an^Jddi      ^^is complaint
                                                                    description
          to supplement this report.             additional page or pages or

                                                                Thank you.




    Cp^% vme.                                              c^4.W-
                   JJOiJVW




                                         £-/\>              , i/            li. 1 -ittiKv^
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 103 of 140 PageID# 510
                           VIRGINIA DRPARTMFNT OF CQRRErTTnM.9
                                 EMPLOYEE disciplinary COMPLAINT

         EEPLOVBE-S                              _TITLE,
                                                    title;                            "
         IESTITOTION.j3^i^>^y|b
         OETEESE. title,

                   *        '■           '    IA j ^yy>.
         area op offense (LOCATION): IA-A^a.^                         •
        description of complaint/offense :i!|b-faffln^)teU.Av,«)). d
                        W.A•.^.\')hLAVvfcV^l...Lu....             ,AW-ic!^(>..T?^wl„^ _



        WITNESSES: toai^f)                    TrkWVi^                .CL itodH
        CONPLMNANT'S SIGNATDRE: CA)>bO 4. A\On.A .
        COMPLAINANT'S NAME PRINTED: CffVJiy U irftO>
        date:J225^_£q2q                iixE-.lijn^                        RECEIVED
                                     I.0.P.   211 ViOLATTnw               JUL 2 8 2020
        211-7.1   STAFF AND INMATE RELATIONS                          'OOlBimN SERVICES (Mr

        Jna'As^sicS^tre Sese?"„rof
        any form of           ^                            humane treatment,.    Abuse or
        indecent or insultlnc lanaueoa                 Prohibited. No profane, demeaning,
        notations shall be diriS!r?L°'a"°f?'                           or ethnic con-
        employeerwlll           W                       "'® inmate. At all times
        with inmates.               pectful, polite and courteous in their contact

        involvement^in^tha^^^ oKtent possible, staff members are to avoid
        questionrof a Ders!n»?°"''i """            Inn'oteo. Staff will not ask
        treatieni procedures
        each inmate to
                                      sS«"'L!i;"'"  " t P®" Authorised
                                          members are to respect the rights of
        beliefrhowevL                  Z"! P^i^°s°Phical, political and riligious
        staff                                     .beliefs are or may be to the
        mation with inmatelT            ®'nployees will not share personal infor-
                             '-ftbiil T. Vxvc:®
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 104 of 140 PageID# 511




                                                       iHectef




                                                         ^-Co5b
                                                              k
                                                  'YIPti^ CDvt

                                                                 TOCSSg
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 105 of 140 PageID# 512




   7®'7 Aa,.. , ,                                                 JUL 2 8 2020
                                        m                     OMBUDSMAN SERVICES Wr




                                      <y6€xM\£)^l£W not fai^WliC(W
                             ih'KsMi^on 41/16 vb?^'/) Q^o4b .,^

                                     w^ii3^'j^^3)ccla!en,.
 ^                                       mtf                On(tl*,!;QHfl
            i\\W<R!4\d^C^. VI(=W>"
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 106 of 140 PageID# 513




                                              t)0n6>-
               awvA"

                                          _   ,5 <jw H cl£ ,,,, .
                                                                     OMBUDSMAN SERVICES UNr
                                                                     ci

                                                                                     b

                          ^ ^kSiSJNvu:^
         \39                        ,                                                5
                                     «^'<i3^^\ea4(biM ^j4

               ^^4-.*^ i-tt»$„=tePS^
                                                                 ro^ X^^feickA
                                          e)hu\A^"3WU\u
                       ^^C5v?^-^nV^                      _   a Av\        irXv <.

    <=?ck-^ T*<.                                                                 >
     VjcdL\i6J.Vl \
            - ^ ^x -V^- vv. -.V> -'                V,.                    l^iW
  n)'i \DiU<^ Vs^^i^v ^-^^A- vki \5a\\                                                   ^
   Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 107 of 140 PageID# 514




          Ss^.b ^                  ^Uo^wfSs^ \)o^\
    4>\                                 \i,Y^fv^<p^53^iv^.                 fe^'%\iji\

   . v\   X   s .\ \   x\.     x\^...   (   .
                                                       £vril'^V
                                                              ^
                                                                                   _
   ~v;x»^xv »o.xi^ AVV:* ^^^ \ '-                      -              8f^i55E|P^i^

                    ba.,Oo        ,4'W.Hjiv

                                            \^\W ^oV'iVsL^O^ 6ix>j^          ^



                                                ij;^

A(^V6o Vn
                        %xM tjp>i ^MHKwJb^d'
              vOeteM QiMUQ.l.AnL.^\\>if^ „ \ V\
^^TQrtVv^


                                                                                       I
                                                                                  AIMCeJ
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 108 of 140 PageID# 515




                                 U

                                        tWo^
             .n.w
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 109 of 140 PageID# 516


                                                               Offender Management and Programs

                                                                      Operating Procedure 801.3

                                                                Managing Offenders with Disabilities
                                                                                   Authority:
                                                                     Directive 801, Facility Administration

                                                                       Effective Date: August 1,2019

                                                                                   Amended:

                                                                                Supersedes:
                                                                    Operating Procedure 801.3, July 1,2016
            Virginia                                                  Access:^Public
                                                                           ^ Incarcerated Offender
                                                                                                  Q Restricted


          Department                                          ACA/PREA Standards:
                                                              5-ACI-2C-02, 5-ACI-2C-11, 5-ACI-2C-12,
                                                              5-ACI-2C.13, 5-ACI-3D-04, 5-ACI-5E-02,
                                                              5-AC1-5E-03, 5-ACI-6C-06. 5-ACI-7A-01,
                           of                                 5-ACI-7B-10, 5-ACI-7D-13;4-4133, 4-4142,
                                                              4-4143, 4-4144, 4-4277,4-4399,4-4429,4-4429-1,
                                                              4-4448, 4-4475, 4-4497; 4-ACRS-5A-19,
           Corrections                                        4-ACRS-6A-01-1,4-ACRS-6A-04,
                                                              4-ACRS-6A-04-1,4-ACRS-6A-04-2,



 Content       Rose Durbin
 Owner:        PREA/ADA Supervisor
                                                             Signature Copy on TiCe                                 6/14/19

                                                                            Signature                                    Date
               Jermiah Fitz Jr.
 Reviewer:
               Corrections Operations Administrator
                                                             Signature Copy on ^iCe                                 6/17/19

                                                                            Signature                                    Date

               A. David Robinson
 Signatory:
               Chiefof Corrections Operations
                                                             Signature Copy on (File                                7/1/19

                                                                           _Sigialurc_                                   Date



  REVIEW
  The Content Owner will review this operating procedure annually and re-write it no later than three years after
  the effective date.


   COMPLIANCE
   This operating procedure applies to ail units operated by the Virginia Department of Corrections. Practices and
   procedures must comply with applicable State and Federal laws and regulations, ACA standards, PREA
   standards, and DOC directives and operating procedures.

                                                                                             .    1        i-.i y   \J          ■


                                                                                                      lUL 2 0 2020 ^ ■
                                                                                         !   r.
                                                                                                      .;      1 ;aaioi i

                                                     Page 1 ofl3
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 110 of 140 PageID# 517
  operating Procedure 801.3, Managing Offenders with Disabilities                            Effective Date: August 1,2019


  PURPOSE
  This operating procedure provides guidelines for management of and provision of reasonable accommodations
  to offenders with disabilities housed in Department of Corrections (DOC) facilities. It describes levels of
  available services, methods by which assignments are made, and appropriate security measures for offenders
  with disabilities in accordance with the Americans with Disabilities Act of1990, as Amended(42 U.S.C. §12101
  et seq.) and the Virginians with Disabilities Act fCOV §51.5-1 et seq.).

  PROCEDURE

 I.         Training and Responsibility
            A. All stafi^ contract staff, interns, and volunteers who regularly interact with offenders will receive
               instruction related to the provisions of accommodations for offenders with disabilities and the
                 requirements ofthis operating procedure.
            B. All staff and contract staff must complete the mandatory Americans with Disabilities Act(ADA)on-line
               training, annually. Upon completion of the training, a copy of the certificate must be printed and
               submitted to unit training staff or the immediate supervisor for units without training staff.
            C. Upon arrival and during formal orientation, all offenders, to include those offenders who are transferred
               immediately to the infirmary or restrictive housing upon intake, will be informed of their right to non-
               discrimination on the basis ofa disability and the process for requesting a reasonable accommodation as
               outlined in this operating procedure. (See Operating Procedure 810.1, Offender Reception and
               Classification, and Operating Procedure 810.2, Transferred Offender Receiving and Orientation.)(5-
                 AC1-3D-04;4-4277; 4-ACRS-6B-01)
                 1. Each offender, upon arrival will be provided a copy of Attachment 1, Notice ofRightsfor Offenders
                    with Disabilities, which includes the DOC ADA Coordinator's contact information.
                 2. The facility Orientation Manual, Packet, and/or other written orientation materials must include the
                    facility ADA Coordinator's name and contact information.
            D. Information on the nature and extent of an offender's disability and any reasonable accommodations
                 related to the disability is considered protected health information. This information is TOnfi^eh^iar^^
                 will only be disclosed to staff as necessary to provide assistance to the offender or as authbrfeWahd/or
                 permitted by the offender.                                                           ; ^ 'i'L 2 0
            E. ADA Coordinator                                                                        ;            .
             —                                                                                        !                .
                 1. Staff and offenders have access to the DOC ADA Coordinator and a facility ADA Cpprdinator.(S-
                     ACI-5E-03; 4-4429-1; 4-ACRS-6A-01-1)                                              ■ ' ''          "
                    a. The DOC ADA Coordinator is an appropriately trained and qualified individual, educated in the
                   'problems and challenges faced by offenders with physical and/or mental impairments, programs
                        designed to educate and assist offenders with disabilities, and all legal requirements for the
                        protection of offenders with disabilities.
                     b. The facility ADA Coordinator is trained by the DOC ADA Coordinator in mandated legal
                        requirements regarding disability accommodations.
                 2. The DOC ADA Coordinator will serve as the authority on all issues related to offenders with
                     disabilities, reasonable accommodations, and the application of this operating procedure.
                 3. The facility ADA Coordinator will review all offender requests for a reasonable accommodation and,
                    in consultation with appropriate staff, make a determination on the request and maintain
                     documentation ofthe facility accommodation process to include approvals, denials, and appeals,
                     a. The following requirements will be considered when making a determination for an
                        accommodation;
                         i. The disability, as recognized by the ADA, must be known to the DOC.
                        ii. The accommodation must not pose an undue hardship on the facility or to the safety and

      'i.iAhi'    ViKCiiNiA Di:i'aki iVu:nt oi- CORKi;c.riONS                                                    Page 3 of 13
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 111 of 140 PageID# 518
   Operating Procedure 801.3, Managing Offenders with Disabilities                        Effective Date: August 1,2019

                  that an offender with a communication disability such as deafness that requires an in-person
                  qualified interpreter or other auxiliary aids and services is being transported to them on an urgent
                  basis. Notification will include the estimated time of arrival,
              c. For all offenders transported for offsite health care, a facility health care provider will ensure that
                 the offender's communication disability and the need for an accommodation is documented on
                 the Offender Gate Pass and recorded in the offender's Health Record.
           4. A conspicuous notice of any communications disabilities (i.e. hard of hearing, speech impairment,
              language translation, vision impairment) must be noted on the Health Record of any offender whose
              disability affects their ability to communicate and an appropriate advisory regarding this disability
              must be provided to facility staff and designated in VACORIS.
 III.   Determination of Disability and Reasonable Accommodations
        A. All offenders receive a medical and mental health screening by a qualified Health Care Provider or
           health trained staff in accordance with Operating Procedure 720.2, Medical Screening. Classification,
           and Levels ofCare, and the Nursing Guideline for Medical/Location Codes.
           1. Offenders must be afforded the opportunity to disclose their present and prior disabilities and needs
              and request an accommodation(s) for their disability during their medical and mental health
              screening. The qualified Health Care Provider will:
              a. Question the offender regarding any previous accommodation(s)
              b. Discuss modified or additional accommodations as appropriate
              c. Make appropriate notations in the offender's Health Record.
           2. When an offender arrives at a facility with an approved accommodation, medical equipment or an
              assistive device that presents any concerns, the Facility Unit Head, in consultation with the facility
              Medical Practitioner and ADA Coordinator, will make a decision regarding the removal of the item
              to minimize risk and provide alternate appropriate accommodations.
           3. The facility Health Care Practitioner may consult with the facility ADA Coordinator and DOC ADA
              Coordinator, as needed to determine if a requested accommodation is within the scope ofthe ADA.
        B. The facility Medical Practitioner, in consultation with qualified health care practitioners or specialists,
           and in conjunction with the affected offender, will diagnose any disability, not previously diagnosed.
           1. After the initial medical screening and a comprehensive health appraisal are completed and the
              findings evaluated, offenders will be medically classified and assigned a location code.
           2. The offender's medical classification code and location code should be reyiewpd ^uriiig?tl|e'>[ptra-; i
              system transfer process, and any time a change of the offender's condition iis.identified ito ensure it |
              reflects the current medical status ofthe offender.                                 j,,|^ 2q 9(]9i)
           3. The facility Medical Practitioner will assign a medical/disability code, I which indicates if the,,
               offender has an impairment that qualifies as a disability (i.e. legally blind,(|eafpmbbrliiy-imp^
               This determination is based on the Americans with Disabilities Act of 1990,-as ^mentferf'(42 U.S.C. -
               §12101 et seq.) and The Virginians with Disabilities Act(COV §51.5-1 et seq.).
           4. The Health Authority or designee will assign the medical location code, which indicates the
              offender's requirements for physical accommodations and access to health care services.
        C. After a disability is diagnosed, a qualified health care practitioner or specialist will determine the level
           of medical accommodation needed and provide appropriate medical treatment as is required by the
            offender's condition.
           1. The facility Health Care Practitioner (i.e. physician, optometrist, dentist, psychology associate) will
              make a determination on the specific accommodation provided and will determine the type of
              auxiliary aid and/or service to be provided, considering the request of the offender with a disability,
              but the offender's request, although not determinative, is given priority. This information will be
               recorded in the offender's Health Record.


            Virginia Dl-rartmp.nt oi- Corrhci ions                                                          Page 5 of 13
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 112 of 140 PageID# 519
  dperating Procedure 801.3, Managing Offenders with Disabilities                     Effective Date: August 1,2019

          3. If a medically prescribed accommodation poses an undue hardship on the facility or to the safety and
             security of the offender or any other person, the facility ADA Coordinator must notify a facility
             health care provider of the safety/security concerns so that the prescribed accommodation can
             appropriately modified.
       D. In determining whether an offender's disability or accommodation poses an undue hardship to the health
          or safety ofthemselves or others, the facility ADA Coordinator must make an individualized assessment
          based on reasonable judgment that relies on current medical knowledge or on the best available
          objective evidence to ascertain:
          1. Nature, duration, and severity of the risk
          2. Probability that the potential injury will actually occur
          3. Whether reasonable modifications of policies, practices, or procedures or the provision of auxiliaty
             aids and services will mitigate the risk
       E. Any offender who believes, they were discriminated against because of their disability, or decides to
          appeal their Accommodation Requests may do so in accordance with Operating Procedure 866.1,
          Offender Grievance Procedure. Grievances of this type must be initially reviewed by the facility ADA
          Coordinator, who should consult with the Facility Unit Head and, ultimately, the DOC ADA
          Coordinator.

 V.    Housing for Offenders with Disabilities
       A. Facility staff will use information from the offender's Classification Assessment and the Cell
          Compatibility Assessment to determine appropriate housing and bed assignments for offenders with
          disabilities in accordance with Operating Procedure 425.4, Management of Bed and Cell Assignments
          (Restricted). When necessary, single occupancy cells should be made available for offenders with
          severe medical disabilities.(5-AC1-2C-02; 4-4133)
       B. Offenders with disabilities will be housed in a manner that provides for their safety and security.
          Housing used by offenders with disabilities, is designed for their use and provides for integration with
          other offenders. Programs and services will be made accessible to offenders with disabilities who reside
          in the facility.(5-AC1-2C-11; 4-4142; 4-ACRS-6A-04)
          1. To the extent feasible, offenders with disabilities should be placed in general population settings.
             Offenders with disabilities requiring special health care and services will be placed in settings that
              provide health services appropriate to the offender's health needs.
          2. Offenders with disabilities should be housed in the most integrated setting a^i)rq^ajfftt|t%'need,S of
              the individuals, unless it is deemed necessary to make an exception.   [' /
              a. Offenders who require handicap accessible cells or beds will no^Jb^? pljig^ 2ifl''?^.§''0P'''3te
                 security classifications due to their disability.                   ! r           -
              b. Offenders with disabilities will only be placed in designated medical'areas when necessary to
                 provide medical care or treatment.                                          ——--
              c. Offenders with disabilities will not be placed in facilities that do not offer the same programs as
                 the facilities where they would otherwise be housed.
              d. Offenders with disabilities will not be deprived of visitation with family members by placing
                 them in distant facilities where they would not otherwise be housed; this does not preclude
                 gathering groups of offenders with similar special needs (i.e. dialysis, geriatric, deaf and hard of
                 hearing) into one or more locations where special resources can be provided to meet those needs.
       C. Offenders Housed in the Infirmary
           1. Offenders admitted to the infirmary may have access to one or more programs and services i.e.,
              education, work, religious services, library access, and commissary, temporarily suspended as
              deemed appropriate by the facility Medical Practitioner based on the offender's medical condition
              and level of medical care needed.


           Virginia               oi- Couri;ci igns                                                      Page 7 of 13
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 113 of 140 PageID# 520
  Operating Procedure 801.3, Managing Offenders with Disabilities                        Effective Date: August 1,2019


       G. Use of Force

          1. Force may be used on offenders with disabilities in instances ofjustifiable self-defense, protection of
             others, protection of property, prevention of escapes, or to maintain or regain control as provided in
             Operating Procedure 420.1, Use ofForce (Restricted).
          2. When such use must be preceded by the provision of an appropriate warning, this warning must be
             communicated by means that offenders with communication disabilities can observe and understand.

  DEFINITIONS OF TERMS USED IN THIS OPERATING PROCEDURE
  ADA Coordinator - A Department of Corrections employee assigned to coordinate the Department's efforts to
  comply with and carry out its responsibilities under the provisions of Title II of the Americans with Disabilities
  Act to include the review of complaints alleging non-compliance with requirements of non-discrimination for
  offenders with disabilities and coordination of DOC's efforts to comply.
  Auxiliary Aids and Services - Assistance provided through services, equipment, or modifications to provide
  equal access for disabled or impaired individuals to activities, programs, and privileges, these aids and services
  may include, but are not limited to:
  • Qualified interpreters or other effective methods of making aurally delivered materials available to
     individuals with hearing impairments
  • Qualified readers, taped texts, audio recordings, Brailed materials, large print materials, or other effective
    methods of making visually delivered materials available to individuals who are blind or have visual
     impairments
  • Functional devices to increase mobility including but not limited to walkers, canes, crutches, and manual or
    powered wheelchairs for individuals with mobility impairments
  • Acquisition or modification ofequipment or devices and other similar services and actions
  Communication Disability - Any impairment related to speech, language, and/or auditory processing; it
  includes hearing impairments, visual impairments, and cognitive impairments evidenced by an inability to
  speak, read, and/cr understand written or oral communications of information provided at the facility.
  Co-payment - The amount paid by the offender for health care service, treatment, prosthesis, or orthotic
  Health Care Practitioner - A clinician trained to diagnose and treat patients, such as physician, psychiatrist,
  dentist, optometrist,.nurse practitioner, physician assistant, and psychologist
  Health Care Provider - An individual whose primary duty is to provide health services in keeping with their
  respective levels of licensure, health care training, or experience
  Major Life Activities - Include, but are not limited to, caring for oneself, perfpnping^mMUsd^tasks^-seeing,;
   hearing, eating, toileting, sleeping, walking, standing, lifting, bending, speaking,litjreatHirijgp l^}Tyng,yr^Adihg^
  concentrating, thinking, communicating,and working                                                                '■ ;
   Medical Practitioner - A physician, nurse practitioner or physician's assistant       ; . u JUL 2 0 2020         " 5
   Mobility Impairments - Inability to move about without the aid of a cane, splint, crutol]es,,wheelchair; walker,'^
   or any other form of support or because of limited functional ability to ambulatej climb, despend, sit, rise, or
   perform any related function
   Offender with a Disability - Any offender who has a physical or mental impairment that substantially limits
   one or more of their major life activities, has a record of such impairment, or is perceived as having such
   impairment
   Physical or Mental Impairment - Any physiological disorder, or condition, cosmetic disfigurement, or
   anatomical loss affecting one or more of the following body systems: neurological, musculoskeletal, special
   sense organ, respiratory (including speech organs), cardiovascular, reproductive, immune, digestive,
   genitourinary, hemic or lymphatic, skin and endocrine; or any mental or psychological disorder, such as mental
   retardation (Developmental Disorder), organic brain syndrome, emotional or mental illness, and specific
   learning disabilities. The phrase "physical or mental impairment" includes, but is not limited to, such
   contagious and non-contagious diseases and conditions as orthopedic, visual, speech, and hearing impairments,
   cerebral palsy, epilepsy, muscular dystrophy, multiple sclerosis, cancer, heart disease, diabetes, mental

           ViiuiiNiA Di:i'artmi;ntoi- Coiuu-.c-i ions                                                      Page 11 of 13
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 114 of 140 PageID# 521




                                                      inxiv
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 115 of 140 PageID# 522

                         BOARD OF VETERAJVS'APPEALS
                           Departmkint ok Veterans Aefairs

                                 VVasuington, DC 20038



    Date: June 14,2018                                                 SS 228 29 8166

    CASEL F.LUCAS

    Dear Appellant:

         The Board of Veterans' Appeals (Board) has made a decision in your appeal,
   and a copy is enclosed.

    Ifyour decision
                         What happens next
    contains a

    Grant              The Department of Veterans Affairs(VA)will be contacting
                       you regarding the next steps, which may include issuing
                       payment. Please refer to VA Form 4597, which is attached to
                       this decision,for additional options.
    Remand             Additional development is needed. VA will be contacting you
                       regarding the next steps.

    Denial or          Please refer to VA Form 4597, which is attached to this
    Dismissal          decision, for your options.

         If you have any questions, please contact your representative, if you have
   one, or check the status of your appeal at http://www.vets.gov.

                                                Sincerely yours,

                                                                     —      RECbiVfcD
                                                BCimberly Osbpme               S|!n 9 V C": 1

                                                Deputy Vice Chairman By;
  Enclosures (1)                                                            GRIEVANCE OFFIC?"
   CC: Virginia Department of Veterans Services
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 116 of 140 PageID# 523


                        BOARD OF VETERANS'APPEALS
        m
                           Department of Veterans Affairs




    IN THE APPEAL OF                                                    SS 228 29 8166
         CASEL F.LUCAS                                             Docket No. 13-22 962
    REPRESENTED BY
          Virginia Department of Veterans Services


                                 DATE:        June 14,.2018



                                          ORDER


    Service connection for post-traumatic arthritis, left elbow,to include as due to Gulf
    War environmental exposures, is denied.

    Service connection for right elbow strain, to include as due to Gulf War
    environmental exposures,is denied.

^ Service connection for flexion contracture, distal interphalangeal(DIP)joint, right
^ fiflfrfingerj;sngrmated.
    Service.connecti©n for flexion contracture, DIP Joint, left fifth finger,is granted.

    Service connection for right ankle strain, to include as due to Gulf War
    environmental exposures, is denied.                                                       c
                                                                                     111 a    U-
    Service connection for left ankle strain, to include as due to Gulf War          ^^ 2
    environmental exposures, is denied.                                                 . Q
                                                                                     LU   I
    Service connection for chronic fatigue syndrome(CPS),to include as due to g£i5 g b
    War environmental exposures, is denied.                                           LLl      o
    Service connection for recu^nt upper respiratory infections is granted. (^J/
    Service connection for a sleep disorder, to include as due to Gulf War         OIC^CF'VFD
    environmental exposures, is denied.                                            * t-       —
                                               reflux disease
                                                                                   GRIEVANCE 0FF1c2
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 117 of 140 PageID# 524




   IN THE APPEAL OF                                                      SS 228 29 8166
        CASEL F.LUCAS                                               Docket No. 13-22 962


   Service connection for genitourinary problems, to include as due to Gulf War
   environmental exposures, is denied.

   Service connection for impotency, to include as due to Gulf War environmental
   exposures, is denied.

   Service connection for amyotrophic lateral sclerosis(ALS),to include as due to
   Gulf War environmental exposures,is denied.

     ervice connection for headaches is granted.

   The appeal for an effective date earlier than August 25,2010 for the grant of
   service connection for PTSD is dismissed.



                                        KEMAlSlDEiD

                                                                                         57            /#
    Entitlement to service connection for patellofemoral syndrome, right knee, to^                     L.  y
    include as due to Gulf War environmental exposures,is remanded.                   ^
                                                                                                      to
    Entitlement to an initial rating in excess of 10 percent for posttraumatic stress
    disorder(PTSD)is remanded.
                                                                                 RECElVbi

                                   FINDINGS OF FACT                                     '
                                                                           By:              -.
                                                                                 GRIEV/A'jtr "iiTti
    1. The Veteran had active service in the Southwest Asia Theater of Operations
    during the Persian Gulf War.

    2. The Veteran's left elbow pain has been linked to a diagnosis of post-traumatic
    arthritis, left elbow, and the preponderance of the evidence is against finding that
    his post-traumatic arthritis, left elbow, was manifested in service, within one year
    of his separation from service, or is due to a disease or injury in service, to include
    a sjpecific in-service event, injury, or disease.        RECEIVED
                                                                   MAY 2 6 2020
                                                           By:.
                                                                  GRIEVANCE OFFICE
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 118 of 140 PageID# 525




   IN THE APPEAL OF                                                   SS 228 29 8166
        CASEL F. LUCAS                                           Docket No. 13-22 962



   been diagnosed with CPS or with any medically unexplained chronic multi-
   symptom illness. The existence of a current disability is the cornerstone of a claim
   for VA disability compensation. See Brammer v. Derwinski, supra. As such,
   without a current diagnosis, the Veteran lacks the evidence necessary to
   substantiate his claim for service connection. The Board acknowledges that the
   Veteran does appear to have experienced fatigue, particularly as a result of his
   difficulties sleeping, but that fact alone does not necessitate the diagnosis of CPS
   which requires a specific set of symptomatology beyond just fatigue.

   5. Entitlement to service connection for recurrent upper respiratory
   infections.

   The Veteran contends he has respiratory problems due to various exposures in Iraq
   during the Gulf War,including chemicals and toxins, and exposure to WMDs after
   the demolition of an arms facility. He also contends he has had recurrent upper
   respiratory infections, to include pneumonia, and bronchitis, requiring treatment,
   since his service in Desert Storm.

   Service treatment records show that in April 1988, the Veteran was treated for
   asthmatic bronchitis, and in May 1988 he was hospitalized for acute respiratory
   disease.                                                                          'D              ly
   —                                                                                       LU S
   On a VA examination in March 2011, the Veteran reported his respiratory                 ^         lii
   condition had an onset in the 1990s, and that he had recurrent upper respiratory rr:
                                                                                    III
                                                                                                     ^
                                                                                                     z
   infections requiring treatment since Desert Storm. The diagnosis was recurrent                    ^
   upper respiratory infections, which the examiner indicated was, by VB A definitiOTi' ^
                                                                                        SE
                                                                                        3E ^
                                                                                           lu
                                                                                           £
   category #(2), a diagnosable but medically unexplained chronic multi symptom
   illness of unknown etiology. The examiner opined it was at least as likely as notM"               ^
   the Veteran's recurrent upper respiratory infections were related to a specific
   exposure event he experienced during his service in Southwest Asia. The
   examiner noted that signs and symptoms that may be manifestations of both
   undiagnosed illnesses or diagnosed medically unexplained chronic multi-symptom
   illnesses include signs or symptoms involving the upper respiratory system.

   As noted above,signs and symptoms which may be manifestations of medically
   unexplained chronic multi symptom illnesses include respiratory syPffiQiESVED
                                                                            usri 9 1/           ^
                                                                           %/ V >«   ^   M - .•» V


                                            12                      Ry
                                                                         GRIEVAWCEOFFICI-:
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 119 of 140 PageID# 526
                          (W.^\^.'UjI£A>5




                      \jO'^C^ ^•^'^'^5i!0)v<5e>
                      ^lJ/(wi^>t^"35)°^
                                             \}j5btlC_J
 Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 120 of 140 PageID# 527

 Chronic Disease Clinic FoIIow-Up                                                    Offender Name:
HAYNESVILLE CORRECTIONAL CENTER
                                                                                     Number:


List chronic diseases:


                                                                                                                         □ □
 2)
     1)      wrw
             Jiip
List current medications:
      SejL
                                                          3) C«PO
                                                          4) |.g.p
                                                                                                         5)
                                                                                                         6>
                                                                                                                 m
                                                                                                                    □1
                                                                                                                 PriP




Subjective:(Yes or No)
     Asthma: ff attacks in last month?                   <SP
 # short acting beta agonist canisters in last month?                       Seizure disorder: ft seizures since last visit? '
 H times awakening with asthma symptoms per week? ^                         Diabetes mellitus: ft of hvooglvcemic reactions since last visit?
     Any wheezing?      A/ Any nighjsweats? 0                               Any polyuria?            Any nocturia?            Any orthopnea?
     Any systenacTteraids use?   A/ Any hemoptysis? ^                       Weight loss/gain i 1           #lbs
 <C^vdmensionjK>N): Chest pain?                     KJ      1 SOB?     A/     Palpitations?     A/       Ankle or leg edema?//
 Any-dizSRiggfOTicBrlast^OPointment?' Aj -                 Any"foofproblems^ince lastappointment? ■ JJ-                       --
 Any blurred vision?           fij        Any claudication?          // Any headaches? A/ Any nausea/vomiting? //
 Rashes/Lesions?                             My abdominal pain/swelling?            AJ      Diarrhea?    h/
     ji ail uidi?odi»» diiiuo 1051 visii. ucdwrioc ii

      C(S\J\0^\ti VJU ^Nf'Zr,!^                                  ^
     EcUa a              .O             \\zaui I EP
                                                                                               UilJfO afyfaC aAX«Li^gi«te>'.
Patient adherence^/bO; with medications?                     T with follow up appointments?                           with diet?
Vital signs: Temp^&'U BP                                 Pulse C%] Reap )fr Wt^4i PEFR                         Pain scale

Past Labs: '
HgbAlcV'J    BMP                           CMP
                                                  ^/ZA2»
                                                               INR          CD4 "           Total Choi          LDL
Trig M- Hct                            Hgb    /^'7         AST       15       ALT              BUN "             Creatinine
Micro albumin                            UA      t^hL           CBC                 EKG5>i!Mo fsSOL-          LFT
Drug level                                                            Other                               Fibroscan score:

Range offlngerstick glucose;                                         BP monitoring range: _

Procedure:
Annual Funduscopic eye exam completed □ Yes □ No Ef^/A
Annual dilated eye exam completed □ Yes □ No i^N/A
Annual foot exam completed □ Yes DNo 'd'N/A
E:

 HEENT/neck: AJC / ATi                   W{ /PEa.lLLft, f               H      Extremities:
 Heart:                                   Is5©                                 Neurological:             ^11- arMi:iiU
 Lungs:                     <^fiC&L                                            GU/rectal:
 Abdomen:                                                                      Other:


                                                                                                               Degree ofContioI        Clinical Status
 Assessment Diagnosis:                                                                                              F    P   NA    I     S    W    NA
 1          -nrji,                                                                                                                 □ laa'D n
 2          biJ-Z                                                                                                                  □ Ef □ □
                                                                                                                                   □ ^0 □
 1          &fH-                                                                                                                   n p D D
   Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 121 of 140 PageID# 528

  Plan/Orders:                                                                                      1080673
  Medication:
                           /
  Diagnostics/Procedures: HhfL2cz\(                     7^
  u\>s.VE£.:c£c,Ct^-lP.bf>tJs .                                          ,nA..«7tr, :P»T^.
  Special needs:            tYc^-g.                     Work Code


^,0Administer Influenza vaccine □ Administer Pneumonia vaccine
  Monitoring: BP:               day/week/month Accucheck:            X day/week/month Peak flow:

  OfTender questioned regarding presence of depression and suicidal thoughts while on seizure therapy? □ Yes □ No □ N/A

  Edj^tion provided^;/^Nutrition n^xercise □ Smoking /Cfxest results gdC^ication managemetit^ Lab results
  ppisease process

  Referral: (list type & priority level): Specialist:

~'ST)ays to neaTisitT □ l yea^                   0 90 □ 60 " □ 30 D OtHef:



 Additional information:, ,          ,
 GTRD                          H l^t^cnc
 LOG                       ^
 MED
 MH




  Provider Signature:
                                                                                                 Date:
                                                             tip
        Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 122 of 140 PageID# 529
                                                   \ Cop^
                             VIRGINIA                          Health Services Complaint -fld Treatment Form 720_fi7_7-i2
                     department of corrections

                              Health Services Complaint and Treatment Form
    Facility:         HAYNESVILLE CORRECTIONAL CENTER
    Offender Name:           llACJlS                                         I^                       Number: lO^Qhn^
                                                                                First
                                            Last                                                           Signature and Title
          Date/Time                                       alaint and Treatment
                              i)Hjinr.ljjr
                             n.rfnr, nnd vmt. C,hort
                             MO I mp.
\                 fiiK        F-ruwIii u.hrnr'                             ht Ker
                           , u^yrnnr                                                    eur.

                                                                                                                          Mw




                cgf 1^
                ,-

      to]il|-?rnm OTgQ aftuvg Gl^A ^clIuclW^
     |W1 i.P|         ^ -w»^ |*n —                                    IJ   J' •            I

      \n|TS" //^ Q!7-/. DYRT+Voi^WlFjphfyYiQ. q/to/Laio—6E32S-Cfim2pl2-—
     ^)1iq A. n 1(o Vll^                 J r/i A>r^YWA^
                                                  jlaeeAJLlcfo uB^vvu)/ilge. C
                              Q \\ iMaV-gN WtfYYi ^ni>yi/ijlti. A2dWi r<p<y
                                                    Cen                                 C AywlA fAflf
                              4r,\Lfiinr\H                                  "jDodt'
                              '''^\QsVt*^■cV^»e-CJ0^C>
                              A\rV.ii^JQ,                                                  p\h^\
                                          rji L.     I                 iQTiy^                  y. ^    ^
                              rXi-uV/i7fL                     rTrt^LToC^u
                                      -      \aiqjav\"j/Av^ (^iWl^                        r^|<
                                                                                          r^Alkisk-           ^

       \jC2\^I9jCJ7^ \9\K- fysrtr^wit^^ PiA rrXmllftU (If. .
                               *:/.   . .          u L.                    . /) . 0 A^.J\          f).,. ,li^
                               Dd/rw. iorrhfii irM>rip^                                 (ns(itif<J>(Jf%'M.    —                —rrriji ^
          Uc>\JLsiA \o\v^                                                                      ^
                                                                                                                  Revision Date: 2/23/07
 Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 123 of 140 PageID# 530
                        VIRGINIA
                DEPARTMENT OF CORRECTIONS              Health Services Complaint and Treatment Form 720_fi7_7-I2

                         Health Services Complaint and Treatment Form
Facility:          HAYNESVILLE CORRECTIONAL CENTER

Offender Name
                   L               Last                                First
                                                                                              l£gdj03_
       Date/Time                           Complaint and Treatment                        Signature ajHfiritle

 tiglzvllbZO"                2' .h                        Qjp4\v-i-^

                                          O-^-t rr-^^ ^ >r^/

                                   >y r ^         '~0- V ^               —



                                                 Ym<s




   1            o.^                        L/>.^.r iRgr.v;\tAe«:t. lOkctx;?.
                        kaliSJ^                          aVapS                      A
                                                          v\ ftfyviPYiiSVi

            2                                 Plua -TT^ P^rOTb PRl\J               i .Lh SY) y
                               QiA^-^e-CtNji) I VftV> ft)Ob K ^10c^6.LA^
                           3^ V01kimo (1               -to         ^\lTb Pighl MiOy. ILt^v.?ikilo
                               I o41l;as )nci\J^ v/aii J iLy^. ^J^eA r^j-i IIs; Lt^.^U.Wir{
                                                                                                  /^i2ja I niv/y>-

^[7/2^ g-2.2^                                                    l\ccg^^^|g
                                                                                                             Me?




                                                                                               Revision Date; 2/23/07
 Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 124 of 140 PageID# 531
                        VIRGINI   .
               DEPARTMENT OF Ct       -iCTlONS        Health Services Complainc siv. d Treatment Form 720_Fi7_7-i2


                        Health Services Complaint and Treatment Form
Facility;        HAYNESYJLLE CORRECTIONAL CENTER

Offender Name:                                                                        Num ber:
                            \X/Zk^
                                  Last                               First
     Date/Time.                           Complaint and Treatme                            Signature and Title
   )!?) O 7 ">0




                      AJer^-OVfl
                         , A^AiO                 ^^sS_d «=-     1                                      .er-l KQ




                                                                                     5-vol^yQfy^


^jNjtis?Jb n^oD ^/)MrY\ »U rJ..Ue<L&^ n.d/f.yi/. tUvft. A7C sy^ r^A ('^OUTTs
Qr/.        ^7.97     (OcrWu^jj) N/(„,1^ C/yyy^'Xi:^}. fiph/py)o ^vvP/y uic/t^AtP^
                     "J-^l        f ) li;^ tovi L
    Ik
    E                 SjpAl^ Cv                  iv^Airv^//-) R^CU
                      rcy>lOh A.'/^                           hjd-iy^
                                          f


                                                                                                 Rmlon Date: 2/23/07
   Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 125 of 140 PageID# 532
                       VIRGINIA
               DEPARTMENT OF CORRECTIONS
                                                   Health Services Complaii.i. anil Treatment Form mnij-n

                          Health Services Complaint and Treatment Form
Facility;           HAYNESVILLE CORRECTIONAL CENTER

Offender Name:                                                                   Num ber;
                             l-cicA?                                                           in & 0673
                                Last                            First
        Date/Time                      Complaint and Treatment                       Signature and Title


                                       Sip              rttn. fV- l^Ao b-€^,
 \'?s                 |]lL                     UoUJie^n^                Lu TcM
                        PflrfvigLS           5>/vivi            aw ID -


                         Ujuvg S t




               W
                                                                                 Stiiau


                      M              Aik-K.cdoV^'^f Po STJ) X


                                                                                 )najCLdtL
                           Mi^ei" O'C.&P.iaU



         ^0 MO                                     r?no(Anl 04 StnnrA
                           s. Ckf4 -b




                                ^^)C»tA/i J



                                                                                            Revision Date: 2/23/07
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 126 of 140 PageID# 533
                      VIRGINIA
             DEPARTMENT OF CORRECTIONS
                                                          Health Services Complain^ and Treatment Form 720_fi7_7-i2

                      Health Services Complaint and Treatment Form
Facility:        HAYNESVILLE CORRECTIONAL CENTER
                                                                                          Number: |Cg06T3
Offender Name:
                    3            Last                                     First
                                                                                             Signature
     Date/Time                          Complaintjnd
                                                 and Treatment                               Mgnatiine and Title


  ^(PTYX             pLuU. ^
                      Q\(Z. A- J                                                  ■/




                            r^riAy
                                                                                                                           3
                                                                                                                           ■5;
                                                                                       ^rfc-2=^


                     ^ .0 Q ^ ^ 43^jcilrtioJ€l^                                   Lpf^T
            7^
                                                               <=i^ n ■                   '^oSl
                                                                                          Ab


                                        "M   tfilfiTli*




      T




                                                                                                  Revision Date: 2/23/07
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 127 of 140 PageID# 534
                      VIRGINIA       .1
             DEPARTMENT OF COlJUiCTIONS                     Health Services Complahiv .id Treatment Form 720_FI7_7-12


                      Health Services Complaint and Treatment Form
Facility:        HAYNESVILUS CORRECTIONAL CENTER

Offender Name:
                              a/'a/)
                               Xojf
                                                                     (IrLCiP^ Number:
                                                                               First
     Date/Time                             Complaint and Treatment                                        Signature and Title
                                                                                                           Tvf

                                          SL                                                              1
                       Cd^LJla^^                                                                 •9- t4             C&TlntVW^VfiL.
                                                                                                    j(P
                              Q                      ^^                                             ^^ypTS.
                                                                                       <'g—-t «-g^_ ■




                                     ^ C Q—




                       J?j7                                  ^Lc6^ CjTva—.eta-

                       T^;:i2.gpkDAig,.. <Q.ppT6:Anc:Lj^
                            CLs^^jSPtrs^A^^y^
                                       yr~    yd.
                                              yiA                              ^             <£L,

                                          —-^■•-1—t                            <r"
                       o<^g>'
                     n^-Pr;                     YHo « 21
                                               (ygrf'r>
                     Urt>7P                                                            Uyr<6i^?
                            PPt^                                                     c:£V^_

                                                                                                                       .rfj"
                       -■     f<r <ty . , ^_yirt O   _P^-       ^     "

                                           Q-yC/             -:/lgLa
                                                                    fT^   o.^lAjIJi^
                       A/O        Uyp
                                                                C^^-<.-&--y>rwav., liTli r^i d

                                                                                                           ^^?Sfc5

                                                                                                                 Revision Date; 2/23/07
   Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 128 of 140 PageID# 535



ILabCorp                                                                                                                               Patient Report;
Specimen ID: 247-245-0730-0                                                                 Acct#:45311290              Phone:(804)333-3577              Rte:05
Control ID:TSJ45311290
                                                                                            Haynesville Correctional Ctr
LUCAS,CASEL                                                                                 PO Box 129
                                                                                            Haynesville VA 22472
                                                                                                                                                           I

   Patient Details                                      Specimen Details                                   Physician Details
   008:08/08/1969                                       Date collected: 09/03/2020 0000 Local              Ordering:L LEVIN
    Age(y/m/d);051/00/26                                Date received: 09/03/2020                          Referring:
   Gender: M                                            Date entered: 09/03/2020                           ID:
   Patient ID: 1080673                                  Date reported: 09/05/2020 1135ET                   NPI: 1679545792

General Comments & Additional Information
Total Volume; Not Provided                                                                     Fasting: Yes
Ordered Items
HIV Ag/Ab with Reflex; RPR; Request Problem
                      TESTS                                   RESULT ,              FLAG                UNITS     REFERENCE INTERVAL                       LAB
HIV Ag/Ab with Reflex
 HIV Screen 4th Generation wRfx
                                                     Non Reactive                                                        Non Reactive                       01


RPR                                                  Non Reactive                                                        Non Reactive                       01


Request Problem
                                  No specimen received.                                                                                                     01
                      TEST:        183160 Ct, Ng, Trich vag by NAA


       01     BN           LabCorp Burlington                                              Dir: Sanjai Nagendra, MD
                           1447 York Court. Burlington. NO 27215-3361
            For Inquiries, the physician may contact Branch: 800-873-7251 Lab:800-762-4344




Date issued;09/06/200844 ET                                                FINAL REPORT                                                                 Page 1 of 1
This document contains private and conHdential health information protected by state and federal law.      O 1995-2020 Laboratory Corporation of Americas Holdings
If you have received this document in error, please call 800-762-4344                                            All Rights Reserved•Enterprise Report Version: 1.00
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 129 of 140 PageID# 536

                             I
  VCU Medical Center                                                                                                       io:44am
                                                                                                              By: HAYES(REFH015). BRITNEY
                   ,                                      Pulmonary OP Estab Vistt
:LucAs;^i!Cfefesfe^;H;
 Aqa:51Y Gender: M DOB:Oe/08/1969 MRN:4369269 Phone:8043333577
 Date/Time 09/1OQO 10:4Sam        Author MYTINGER, ANDREA            Status Preliminary      Source VCUHL7
PCP:MATHEW MD.ALEXANDER
Visit conducted via telephone in light of COVID-19 pandemic. Haynesville Correctional Center. 804-2S0-4136
Reason for Follow Up; dyspnea on exertion, reactive airways disease
CC; I'm feeling better.
 HP!: 51 yo male with ho HTN, GERD, allergic rhinitis, and reactive airways disease in the setting of multiple military gas inhalational exposures
who is scheduled for follow up. last seen by me 7/16 with plan to obtain PFTs and better control GERD,PPI increased to BID dosing.
since last visit, patient is feeling belter, states his chest isn't as tight as it used to be. breathing is improved though still having to use inhalers
(xopenex and atrovent) at least 3times daily, still with nasal congestion, congestion is daily, using nasal spray (saline and fionase). also taking
singulair. has never been on allergy pill.
increase in PPI dosing has helped with acid reflux and dyspnea.
Social History:
direct exposure to bum pits and saren gas with chemicals to make mustard gas x 3 times monthly,
destroying weapons of mass destruction, without masks as the time, exposed to mustard gas,saren gas
updated smoking history: occasional marijuana, smoked 6 years, a pack would last around 3 days at least.
ROS:Complete systems review performed, please see HPI for pertinent positives and negatives
Medical History:
- Problem List (Active Medical Only) This information was current as of 09/10/20 @ 10:46:00.

Active:
-BP+ ■ Hypertension
-DM •Diabetes meilitus
-Pain with urination
-Urinary frequency
-Urinary hesitancy
- reactive airways disease
- allergic rhinitis


Home Medications This infomnation was cument as OF 09/10/20@ 10:57:00.

Prescriptions Documented Meds By Hx:
-amiodlpine(Hx): 10 mg, PC,daily
•atenoioi(Hx): 50 mg, PO, twice daily
-bisacodyl (bisacodyl 5 mg oral delayed release tablet)(Hx): 5 mg,PO, daily
-calcium carbonate (Oyster Shell 500(1250 mg calcium carbonate)oral tablet)(Hx): 1,250 mg,PO,daily
-chlorthalidone (chlorthalidone 25 mg oral tablet)(Hx): mg,PO,daily
-diclofenac topical (diclofenac 1% topical gel)(Hx): 4 g. Topical, four times daily, as needed, as needed for pain
-docusate-senna(Senna Plus)(Hx): PO,bedtim'e
-duloxetine(Rx): 60 mg,PO,daily
-emollients, topical(DermaCerin topical cream)(Hx): 1 application. Topical, twice daily
-emollients, topical (Hydrocerin)(Hx): Topical
-finasteride(Hx): 5 mg, PO,daily
-fluticasone nasal(Hx): Nasal, daily
-fluticasone-salmeteroi(Advair HFA45 mcg-21 mcg/inh inhalation aerosol)(Hx): Inhalation, twice daily
-fiuticasone-salmeterol(Advair HFA45 mcg-21 mcg/inh inhalation aerosoi)(Rx): 2 PUFF, Inhalation, twice daily
-gabapentin(Hx): 200 mg, PO,twice daily
-gabapentin (gabapentin 100 mg oral capsule)(Rx): 200 mg,PO,four times daily
-glipizide(Hx): 5 mg, PO,twice daily



                                                                                                                                             Page 1 of 3
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 130 of 140 PageID# 537


                                                     VCU HEALTH SYSTEM




Name:      LUCAS,CASEL                              ID:        4369269               BSA: 2.08           Date: 08/06/2020
Tech:      Sandiford, Michelle                      Height: 72.00                    Age: 50             DOB: 08/08/1969
Doctor: ADULT PULM CONSULT                          Weight: 188.00                   Sex:    Male        Race: Black

Diagnosis; R06.0
Tbco Prod:                                     Yrs Smk:                     Pks/Day:                    Yrs Quit:
Medications:


Pre Test Comments:
Post Test Comments:          Inconsistant patient effort and cooperation; results did not meet ATS criteria for
                            acceptability and repeatability. Post-bronchodilator completed after 2.5 mg albuterol
                            nebulized. Inspiratory volume < 90% VC on DLCO attempted mesurement not
                            reportable.

                                                    Pre-Bronch                                        Post-Bronch
                                          Actual            Pred         %Pred              Actual         %Pred          %CIinB
— SPIROMETRY —                .
FVC(L)                                       4.68            4.50             103              4.57             101              -2
FEVl (L)                                     3.16            3.60              87              2.97              82              -6
FEVl/FVC(%)                                    68              80              84                65              81              -3
FEF25%(L/sec)                                5.66            7.82              72              4.44              56             -21
FEF50%(L/sec)                                2.63            4.73              55              2.25              47             -14
FEF75%(L/sec)                                0.65            1.69              38              0.58              34             -11
FEF 25-75%(Usec)                             1.88            3.53              53              1.68              47             -10
FEF Max (L/sec)                              5.72            9.33              61              4.44              47             -22
Five(L)                                      4.48                                              3.79                             -15
FIF Max (L/sec)                              4.56                                              2.43                             -46
FIF 50% (L/sec)                              4.54            4.98              91              2.24              44             -50
Expiratory Time(sec)                         7.03                                              6.37                              -9


    LUNG VOLUMES --
SVC(L)                                       5.03            4.49             112
IC(L)                                        1.53            2.96              51
ERV(L)                                       3.49            1.53            228
TGV(L)                                       5.34            3.53             151
RV (Pleth)(L)                                1.84            2.00              92
TLC(Pleth)(L)                                6.87            6.48             105
RV/TLC (Pleth)(%)                              27              30              90
Trapped Gas(L)


Post-Test Comments:

Inconsistant patient effort and cooperation ;results did not meet ATS criteria for acceptability and repeatability. Post-bronchodilator
completed after 2.5 mg albuterol nebulized. Inspiratory volume < 90% VC on DLCO attempted mesurement not reportable.




Complete w/Interp                                                                                                                Page 1 of 3
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 131 of 140 PageID# 538


                                VCU HEALTH SYSTEM




 Name:   LUCAS,CASEL           ID:     4369269    BSA: 2.08   Date: 08/06/2020
 Tech:   Sandiford, Michelle   Height: 72.00      Age: 50     DOB: 08/08/1969
 Doctor: ADULT PULM CONSULT    Weight: 188.00     Sex: Male   Race: Black




Graphs FVC/DLCO/FRC                                                              Page 2 of 3
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 132 of 140 PageID# 539



                                              VCU HEALTH SYSTEM




 Name: LUCAS,CASEL                           ID:      4369269      i     BSA: 2.08        Date: 08/06/2020
 Tech:      Sandiford, Michelle              Height: 72.00         i     Age: 50          DOB: 08/08/1969
 Doctor: ADULT PULM CONSULT                  Weight: 188.00        j     Sex: Male        Race: Black




 Spirometiy reveals mild obstructive lung disease. Lung volumes are within normal limits. The flow volume loop indicates
 obstructive lung disease. Interpret with caution given the patietn'sdifflculty with performance of pulmonary function
 studies.


 Alpha A. Fowler, m,MD,#8510
 ««This interpretation has been electronically signed: Fowler, Alpha 08/10/2020 02:52:52 PM»»




 Pulmonary Consult                                                                                             Page 3 of 3
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 133 of 140 PageID# 540


                                                                                        Printed: 10/19/2011:20 AM
   VCU Medical Center
                                                                                            By: HAYES(REFH015). BRITNEY




 Ab9;51Y Gander M DOB:08/08/1969 MRN:4369269 Phona:8043333S77
 Dale/Time 10/16/20 02:14pm Aulhor MYTINGER, ANDREA Status Auth (Verified)        Source VCUHL7


                      VCU Medical Center
                     1200 E. Marshall Street
                      Richmond. VA 23298
                      Phone; 804-828-9986


             Transthoracic Echocardlography Report
Name:t.UCAS, CASEL              Study Date: 10/16/2020 02:14 RM
Attending Physician: MYTINGER.
ANDREA                        Accession#: AH2026003
MRN:4369269                       Patient Location: KAHS...VCUHS
DOB:08/08/1969                    Gender: Male
Age:51 yrs                  BP: 129/93 mmHg
Height: 71.Sin               Weight: 201 lb

BSA:2.1 m2
Heart Rate: 58
Reason For Study: Dyspnea
History: Hypertension, diabetes
mellltus




PROCEDURE
Procedure(CPT Code); TTE Complete(93306-26)2D with Doppler and Color Flow:
No add on codes required).

Interpretation Summary
Normal left ventricular dimensions with normal segmental function, ejection
fraction, global longitudinal strain, and diastolic function.
The right ventricle Is normal In size and function with mildly elevated
systolic pressure.
Normal valves.
Normal atrlal and Inferior vena caval dimensions.

LEFT VENTRICLE
Normal left ventricular dimensions with normal segmental function, ejection
fraction, global longitudinal strain, and diastolic function. LV ejection
fraction = 60%.                                                               1


RIGHT VENTRICLE
The right ventricle Is normal In size and function.

LEFT ATRIUM
The left atrlal size Is,normal.

RIGHT ATRIUM




                                                                                                                    Page 1 of4
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 134 of 140 PageID# 541


   VCU Medical Center                                                                               Printed: 10/19/20 11:20 AM
                                                                                                        By: HAYES(REFH015), BRITNEY

                ■.                               ^        cy: Echo Transthoracic-Adult
  Afl?!giy QgndsrrM DOB:08/08/19S9 MRN:4aB9gfig Phona:8043333577                                                                 ^
  Date/Time 10/16/20 02:14pm         Aulhor MYTINGER, ANDREA        Status Auth (Verified)   Source VCUHL7


 IVC DIamj 1.4 cm       RA ESA: 14.4 cm2             LA A4Cs: 15.7 cm2


 LA ESV (MOD-BP):        LA volume MOD BP Indexed:
 44.0 mi
               20.7 ml/m2


'Time Measurements
 Aortic R-R: 1.0 sec
 /Aortic HR:59.0 BPM


 Doppler Measurements \T\ Calculations
 MV E max vei: 46.2 cm/sec MV dec slope: 145.5 cm/sec2Ao V2 max: 89.5 cm/sec
 MV A max vei: 39.9 cm/sec MV dec time: 0.32 sec          Ao max PG: 3.0 mmHg
 MV E/A: 1.2                             Ao V2 mean:62.2 cm/sec
                                     Ao mean PG: 1.8 mmHg
                                     Ao V2 VTI: 19.5 cm
                                     AVA(I.D): 3.1 cm2

                                     AVA(V.D): 3.2 cm2



 LV VI max PG:2.0 mmHg CO(LVOT): 3.5 l/min                TR max vei: 278.3 cm/sec
 LV VI mean PG: 1.0 mmHg SV(LVOT): 60.1 ml                 TR max PG: 31.3 mmHg
LVV1 max: 71.1 cm/sec
LV VI mean:47.2 cm/sec
LV VI VTI: 15.0 cm



AV VR:0.79             MV P1/2t-pr_: 93.0 msec RV S Vei: 9.4 cm/sec
AVA(VTI)/BSA: 1.5

MV LAT E": 10.3 cm/sec MV LAT E/E':4.5               MV MED E': 8.8 cm/sec


MV MED E/E': 5.2




Electronically Signed By:
               Walter Paulsen, MD on 10/17/2020 03:52 PM
Performed By: Cara Martin
MRN:4369269
Please click on link to see Image.



                                                                                                                                 Page 3 of 4
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 135 of 140 PageID# 542


  VCU Medical Center                                                                           Prlntea: 10/19/2011:20 AM
                                                                                                   By: HAYES(REFH015). BRITNEY

                                                    CV: Echo Transfhnrnr^ir.AHi lit


 Ads;51Y   Gender: 114   DOB:08/0B/1flfifl   MRN:4369269   Phone: 8043333577
 Date/Time 10/16/20 02:14pm      Aulhor MYTINGER, ANDREA        Status Auth (Verified)   Source VCUHL7

 ORDER Performed By: ANDREA KATHERINE MYTINGER 20201016141446 is COMPLETED
 PERFORM Performed By: WALTER H.J. PAULSEN 20201016141446 Is COMPLETED
 VERIFY Performed By: WALTER H.J. PAULSEN 20201016141446 is COMPLETED

 Author: MYTINGER, ANDREA
CV: Echo Transthoradc-Adult




                                                                                                                           Page 4 of 4
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 136 of 140 PageID# 543



                                                                                                         Printed: 10/8/2010:44 AM
  VCU Medical Center
                                                                                                             By: HAYES(REFH01S). BRITNEY
                                                         Pulmonary OP Estab Visit

Age;51V       Gender: M   DOB:08/08/1969    MRN:4369269 Phono:8043333577
 Date/Tlmo 09/10/2010:45am           Author MYTINGER,ANDREA            Status Preliminary      Source VCUHL7
»allergic rhinitis: still with daily rhinitis, on singuiair, ocean nasal spray and singuiair. please add on anti-histamine such as cetirizine or
equivalent.

RTC 4 months.
Discussed with Dr. Fowler, pulmonary attending.

Andrea Mytinger, DO
Pulmonary/Critical Care Fellow




PERFORM Performed By: ANDREA KATHERINE MYTINGER 20200910110018 is COMPLETED
MODIFY Performed By: ANDREA KATHERINE MYTINGER 20200910110555 is COMPLETED
SIGN Performed By: ANDREA KATHERINE MYTINGER 20200910112836 Is COMPLETED
MODIFY Performed By: ANDREA KATHERINE MYTINGER 20200910112836 is COMPLETED

Author: MYTINGER,ANDREA
Pulmonary OP Estab Visit




                                                                                                                                             Page 3 of 3
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 137 of 140 PageID# 544



   VCU Medical Center
     ^ ivieaicai venter                                                                                   ey: king(refhois), brandy
                                                         Urology Procedure Note

 Ane:50Y Gender: M DOB:08/08/1969 MRN:4369S69 Phcna:8043333577
 Date/Time 03/04/19 04:03pm Aulhor HAMPTON MD. UNCE  Stalus Auth (Verified)                   Source VCUHL7
 Urology Clinic Procedure

 I LUCAS, CASEL|PROCEOURE DATE: September 04. 2019 ||
 I DOB;08/08/1969111
 I MRN;4369269III
 ATTENDING: Lance J. Hampton, MD

 HISTORY: Mr. Lucas Is a 50-year-old man, who is an Inmate, who was sent to me by Reglna Foster for cystoscopy for microscopic hematuria
 and also for rule out stricture because of his history of STDs and his urethral discomfort, and difficulty urinating. After obtaining Informed
 consent, he was taken to the procedure room, propped and draped in usual sterile fashion. Flexible cystourethroscopy was performed. This
 revealed no abnormalities of bladder mucosa,tumors,lesions, or stones. The urethra was normal. He has mildly enlarged bilobar hypeiplasla
 of the prostate. He tolerated the procedure without any difficulty or complications and was discharge in stable condition. He will follow up as
 needed.




 Lance J. Hampton, MD
 Chairman, Division of Urology
 Barbara and William Thalhlmer Professor of Urology
 VCU Medical Center
 PO Box 980118
 Richmond, VA 2329
(Ph): 804-828-9331
(Fax): 804-828-2307
(Email): lhampton@mcv-vcu.edu




 UH/MedQ D09/04/2019 T09/04/20ig R
 J267609/852972160




 PERFORM Performed By: LANCE J HAMPTON 20190904184752 is COMPLETED
 TRANSCRIBE Performed By: MEDRITE-RTF CONTRIBUTOR_SYSTEM 20190904184400 Is COMPLETED
 SIGN Performed By: LANCE J HAMPTON 20190906112724 Is COMPLETED
 VERIFY Performed By: LANCE J HAMPTON 20190906112724 is COMPLETED


 Author: HAMPTON MD, LANCE
 Urology Procedure Note




                                                                                                                                        Page 1 of 1
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 138 of 140 PageID# 545


                                                                                                              Printed: 5/29/20 1:11 PM
   VCU Medical Center
                                                                                                                  By: KING(REFH015),BRANDY
                                                               Uroloav OP Estab Visit

 LUCAS;id^lS^-                                                                         -"- > ^
 Aae:50Y     Gender M      DOB:08/08/1969 MRN:4369269 Phone:8043333577
 Dale/Time 05/01/20 lOrlOam         Author FOSTER PA. REGINA            Status Auth (Verified)      Source VCUHL7
VCU HEALTH SYSTEM
MCV HOSPITALS AND PHYSICIANS
Richmond, Virginia 23298
UROLOGY ESTABLISHED VISIT NOTE


NAME: LUCAS, CASEL
DOB: 08/08/1969
MRN: 4369269
VISIT DATE: May 01,2020
ATTENDING: G/U,SURG


COLLABORATING PHYSICIAN: Lance J. Hampton, MD

REASON FOR VISIT: BPH.


HISTORY OF PRESENT ILLNESS: Mr. Lucas is a 50-year>old Incarcerated gentleman with a past medical history of an enlarged prostate and
lower urinary tract symptoms. He has had an STI many years ago, while he was in the Military and he believes that all his symptoms started
after that, despite being told many times that with his age an enlarged prostate that is likely contributing to some of his symptoms. The patient
stiil believes that a lot of this started as a result of the STI he obtained. He has had significant improvement. However, on Flomax,finasteride,
and oxybutynin, on his irritative and obstructive symptoms, ho gets up about 3times at night which is a great Improvement because he was
getting up about every 20 to 30 minutes before starting on medication, and the oxybutynin helped him even more. He Is still getting postvoid
incontinence, and he states that is not just a trickle when he thinks he has done, he pulls up his garments, and he soaks completely. This is
significantly in fact affecting his quality of life and the patient states that he is possibly interested in surgical intervention.

SOCIAL HISTORY: He is still incarcerated.


REVIEW OF SYSTEMS: A complete review of systems is done and negative except per HPI.

PHYSICAL EXAMINATION: Physical exam not done because this is a telemedicine service.

PERSONAL REVIEW OF LABS: Most recent PSA was back in July of last year, it was 0.7.

ASSESSMENT AND PLAN: This is a 50-year-old incarcerated gentleman found to have an enlarged prostate on a cystoscopy. He has lower
urinary tract symptoms that did improve with Flomax, finasteride, and oxybutynin but he continues to get up about 3 times a night which is not as
bothersome as the postvoid incontinence that he is still experiencing. He feels that is affecting his quality of life significantly and Is hoping that
surgical Intervention may resolve those symptoms. He had a scope again back in September,so we probably should repeat that maybe this
coming September or October at least a year from the previous one to see what type of growth he may have had and at that point, we can
determine if he Is a candidate for a photovaporization of the prostate.

I personally spent about 15 minutes providing above services or telemedicine and I explained the patient expressed an understanding that this
was in place of an in-person visit. Date of the call was 05/01/2020. I did send a message to our cierical team asking that they mall his VA
paperwork that I filled out a few months ago to the patient's facility directly as he stated that he needs that information.




Regina C. Foster,PA




                                                                                                                                            Page 1 of 2
Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 139 of 140 PageID# 546


                                                                                          Printed: 5/29/20 12:52 PM
  VCU Medical Center                                                                          By: KING (REFH015). BRANDY
                                                      Uroloav OP Estab Visit


 Aae:50Y   Gender: M   DOB:08/08/1969   MRN:4369269    Phone:8043333577
 Oatenime 01/03/2011:57am     Author FOSTER PA, REGINA      Status Auth (Verined)   Source VCUHL7
PERFORM Performed By: REGINA C FOSTER 20200103132702 Is COMPLETED
TRANSCRIBE Performed By: MEDRITE-RTF CONTRIBUTOR_SYSTEM 20200103131900 Is COMPLETED
SIGN Performed By: REGINA C FOSTER 20200103155826 Is COMPLETED
MODIFY Performed By: REGINA C FOSTER 20200103155826 is COMPLETED
VERIFY Performed By: REGINA C FOSTER 20200103155826 Is COMPLETED

Author: FOSTER PA, REGINA
Urology OP Estab Visit




                                                                                                                      Page 2 of 2
       Case 3:20-cv-00255-HEH-DJN Document 56-2 Filed 12/07/20 Page 140 of 140 PageID# 547



   VCU Medical Cpn<'«»r                                                                                         Pn/Jted; OS/29/2012:53PM
                          ^                                                                                          ay; KING (REFH01S), BRANDY

 Aoe: SOY Gender M DOB:08/08/1969 MRN:4369269 Phone: 8043333577
 Date/Time 08/07/19 12;22pm  Status Auth (Verified) Source VCUHL7
CT: Abd/Pelvis(urography)w/o
Procedure: CT:Abd/Pelvis(urography) w/o
Reason For Study: Hematuria
Ordering Physician:FOSTER PA. REGINA C




Abdomen pelvis CT scan without and with IV contrast material and CT urogram dated 8/2/2019

COMPARISON: None.


TECHNIQUE: CT scans were obtained throughout the abdomen and pelvis without oral contrast material and Initially without intravenous contrast material.
Scans were then repeated following uneventfui intravenous administration of 150 mL of Omnipaque 300. Deiayed images through the abdomen and peivis
were also obtained. Sagittal and coronai reconstructions as weii as the reconstructed 3-D urogram image was aiso obtained and submitted.

FINDINGS: Limited imaging of the lung bases showed no abnormality. The heart size was normal. The liver was normal in size with no focal defects. The
gallbladder, pancreas, and spleen all had a normal appearance.

The adrenal glands were normal. Both kidneys were normal in size with no perinephric soft tissue stranding. No radiopaque calculus was noted. There were
bilateral subcentimeter cortical hypodenslties, too small to characterize but likely small cysts. Excretory phase Imaging showed the ureters and bladder to be
normal. The calyces had brush border throughout consistent with medullary sponge kidney. There was an enlarged prostate gland indenting the bladder base.

The abdominal aorta showed minimal scattered calcifications with scattered calcifications in the common iliac arteries. There was no evidence of aneurysm.

A small hiatai hernia was noted. The stomach, small bowel, and colon had a normal appearance aside from the presence of sigmoid and descending colon
diverticulosis.


Images the peivis showed a moderately enlarged prostate gland indenting the bladder base. The seminal vesicles were normal.

The bony structures showed minimal degenerative osteophytes the lumbar spine with no suspicious osseous lesion.



Conclusions:
1. No evidence of mass,calculus, or hydronephrosls. Kidneys normal in size. Bilateral subcentimeter cortical hypodenslties, too small to characterize but likely
small cysts.
2. Brush border appearance of calyceal cups, consistent with medullary sponge kidney.
3. Moderate enlargement of prostate gland indenting the bladder base. Bladder otherwise normal.
4. Small hiatal hernia.
5. Diverticulosis


Dictated By: Mary A. Turner
Electronically Verified by: Mary A. Turner 8/7/201912:22 PM




                                                                                                                                                      Page 1 of 1
